EXHIBIT 10.13
EXECUTION VERSION

AMENDED AND RESTATED
VARIABLE FUNDING LOAN AGREEMENT

[THREE PILLARS]

dated as of June 15, 2006

among

THREE PILLARS FUNDING LLC,

the Lender,

MID-STATE TRUST XIV,

the Borrower,

TREASURY BANK,
A DIVISION OF COUNTRYWIDE BANK, N.A.,

the Custodian,

THE BANK OF NEW YORK,

as Trustee,

SUNTRUST CAPITAL MARKETS, INC.,

as the Agent, the Administrative Trustee and SunTrust Bank, as a Bank Investor

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1
GENERAL

 

 

 

 

 

 

 

 

 

Section 1.1.

 

Certain Defined Terms

 

2

 

Section 1.2.

 

Other Terms

 

2

 

Section 1.3.

 

Computation of Time Periods

 

3

 

 

 

 

 

 

 

 

 

ARTICLE 2
AMOUNT AND TERMS OF COMMITMENT

 

 

 

 

 

 

 

 

 

Section 2.1.

 

Revolving Credit Facility.

 

3

 

Section 2.2.

 

Loan Requests.

 

3

 

Section 2.3.

 

Determination of Discount and Rate Periods.

 

5

 

Section 2.4.

 

Payment of Principal, Interest and Other Amounts.

 

8

 

Section 2.5.

 

Breach of Representation or Warranty

 

8

 

Section 2.6.

 

Mandatory and Optional Prepayments.

 

8

 

Section 2.7.

 

Proceeds

 

9

 

Section 2.8.

 

Pledged Accounts.

 

9

 

Section 2.9.

 

Payments and Computations, Etc.

 

10

 

Section 2.10.

 

Reports

 

11

 

Section 2.11.

 

Sharing of Payments, Etc

 

11

 

Section 2.12.

 

Right of Setoff

 

11

 

Section 2.13.

 

Assignment by Lender to Bank Investors.

 

11

 

Section 2.14.

 

Downgrade of Bank Investor.

 

12

 

Section 2.15.

 

Non-Renewing Bank Investors.

 

14

 

Section 2.16.

 

Commitment Renewal Request.

 

16

 

Section 2.17.

 

Interest Rate Protection Agreements.

 

16

 

 

 

 

 

 

 

 

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

Section 3.1.

 

Representations and Warranties of the Borrower

 

16

 

Section 3.2.

 

Reaffirmation of Representations and Warranties by the Borrower

 

19

 

 

 

 

 

 

 

 

 

ARTICLE 4
CONDITIONS PRECEDENT

 

 

 

 

 

 

 

 

 

Section 4.1.

 

Conditions to Effectiveness

 

19

 

Section 4.2.

 

Conditions to Each Loan

 

19

 

 

i


--------------------------------------------------------------------------------


 

 

ARTICLE 5
COVENANTS

 

 

 

 

 

 

 

 

 

Section 5.1.

 

Affirmative Covenants of Borrower

 

21

 

Section 5.2.

 

Negative Covenants of Borrower

 

24

 

 

 

 

 

 

 

 

 

ARTICLE 6
EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS

 

 

 

 

 

 

 

 

 

Section 6.1.

 

Events of Default

 

26

 

Section 6.2.

 

Facility Termination Events

 

27

 

Section 6.3.

 

Remedies

 

28

 

 

 

 

 

 

 

 

 

ARTICLE 7
INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

 

 

 

 

 

 

 

 

Section 7.1.

 

Indemnities by the Borrower

 

28

 

Section 7.2.

 

Indemnity for Taxes, Reserves and Expenses

 

30

 

Section 7.3.

 

Taxes

 

33

 

Section 7.4.

 

Other Costs and Expenses; Breakage Costs

 

36

 

Section 7.5.

 

Payment

 

37

 

 

 

 

 

 

 

 

 

ARTICLE 8
MISCELLANEOUS

 

 

 

 

 

 

 

 

 

Section 8.1.

 

Term of Agreement

 

37

 

Section 8.2.

 

Waivers; Amendments

 

37

 

Section 8.3.

 

Notices

 

38

 

Section 8.4.

 

Governing Law; Submission to Jurisdiction; Integration

 

40

 

Section 8.5.

 

Severability; Counterparts

 

41

 

Section 8.6.

 

Successors and Assigns

 

41

 

Section 8.7.

 

Waiver of Confidentiality

 

43

 

Section 8.8.

 

Confidentiality Agreement

 

43

 

Section 8.9.

 

Liability of Owner Trustee

 

43

 

Section 8.10.

 

No Bankruptcy Petition Against the Lender

 

44

 

Section 8.11.

 

No Recourse Against Lender

 

44

 

Section 8.12.

 

Assignment by Lender to Conduit Assignee

 

44

 

Section 8.13.

 

Assignment by Lender to Program Support Provider

 

45

 

 

 

 

 

 

 

 

 

ARTICLE 9
THE AGENT

 

 

 

 

 

 

 

 

 

Section 9.1.

 

Appointment and Authorization of Agent

 

45

 

Section 9.2.

 

Delegation of Duties

 

46

 

Section 9.3.

 

Liability of Agent

 

46

 

Section 9.4.

 

Reliance by Agent

 

46

 

Section 9.5.

 

Notice of Potential Event of Default, Event of Default Facility, Termination
Event or Servicer Default

 

47

 

 

ii


--------------------------------------------------------------------------------


 

Section 9.6.

 

Credit Decision; Disclosure of Information by the Agent

 

47

 

Section 9.7.

 

Indemnification of the Agent

 

48

 

Section 9.8.

 

Agent in Individual Capacity

 

48

 

Section 9.9.

 

Resignation of Agent

 

49

 

Section 9.10.

 

Payments by the Agent

 

49

 

Section 9.11.

 

Notification by Agent

 

49

 

Section 9.12.

 

Limited Waiver

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A - Form of Variable Funding Note

 

Exhibit A-1

 

Exhibit B - Form of Borrowing Request

 

Exhibit B-1

 

Annex A - Definitions

 

A-1

 

 

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT

[THREE PILLARS]

AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT (this “Loan Agreement”),
dated as of June 15, 2006, by and among THREE PILLARS FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Lender”), MID-STATE TRUST XIV, a Delaware statutory trust, as borrower (the
“Borrower”), TREASURY BANK, A DIVISION OF COUNTRYWIDE BANK, N.A., as custodian
(the “Custodian”), THE BANK OF NEW YORK, a New York banking institution, as
trustee (the “Trustee”) and SUNTRUST CAPITAL MARKETS, INC., a Tennessee
corporation, as agent and administrative trustee (in such capacities, the
“Agent” and “Administrative Trustee”), and SUNTRUST BANK, as a bank investor (in
such capacity, a “Bank Investor”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower was established pursuant to the Trust Agreement dated as
of February 3, 2005, as amended or modified from time to time, including the
Amended and Restated Trust Agreement dated as of the date hereof;

WHEREAS, the Lender, the Borrower, the Agent and Wachovia Bank, National
Association, as custodian/collateral agent are parties to that certain Variable
Funding Loan Agreement, dated as of February 4, 2005 (the “Existing Loan
Agreement”);

WHEREAS, Wachovia Bank, National Association has resigned its role as custodian
and collateral agent pursuant to the provisions of the Custodian/Trustee
Agreement, dated as of the date hereof (the “CTA Agreement”), and Treasury Bank
has accepted its appointment as custodian thereunder and The Bank of New York
has accepted its appointment as trustee thereunder.

WHEREAS, on the Closing Date, and from time to time pursuant to the Amended and
Restated Depositor Account Transfer Agreement, dated as of the date hereof, as
amended or restated from time to time (the “DAT Agreement”), Jim Walter Homes,
Inc. (the “Originator”) and the Eligible Originators party thereto have agreed
to convey certain Accounts to Mid-State Homes, Inc. (the “Depositor”), and the
Depositor, pursuant to the Amended and Restated Borrower Account Transfer
Agreement dated as of the date hereof, as amended or restated from to time (the
“BAT Agreement”), has agreed to convey certain Accounts to the Borrower;

WHEREAS, pursuant to the CTA Agreement and as collateral security for its
obligations under this Loan Agreement and the Variable Funding Note, the
Borrower has agreed to assign all Accounts purchased by it, all of its rights
under the DAT Agreement, the BAT Agreement, the Master Servicing Agreement, the
Back-up Servicing Agreement and the Subservicing Agreement, and all of its
right, title, interest in and to certain bank accounts and certain other
collateral, and to deliver any notes evidencing indebtedness and certain other
documents related to the Accounts, to the Trustee for the benefit of the Secured
Parties and to take such other steps

1


--------------------------------------------------------------------------------


as set forth in the CTA Agreement to create and perfect a first lien in all such
rights in favor of the Trustee, for the benefit of the Secured Parties;

WHEREAS, the Borrower has requested that the Lender and/or Bank Investors make
Loans to the Borrower, from time to time, which will be secured by the
Collateral described above and evidenced by a Variable Funding Note, the
proceeds of which will be used to purchase the Accounts;

WHEREAS, it is the intent of the parties hereto that the execution and delivery
of this Loan Agreement, made for the purposes described in these Preliminary
Statements, not effectuate a novation of Borrower’s obligations outstanding
under the Existing Loan Agreement, but rather a substitution of certain of the
terms governing the payment and performance of such indebtedness;

WHEREAS, Wachovia Bank, National Association served as custodian and collateral
agent pursuant to the Custodian/Collateral Agent Agreement, dated February 4,
2005; and

WHEREAS, subject to the terms and conditions set forth herein, the Bank
Investors are willing to make the Loans to the Borrower;

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the parties hereto hereby agree that the
Existing Loan Agreement is hereby amended and restated in its entirety as
follows:


ARTICLE 1

GENERAL


SECTION 1.1.            CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED IN THIS
LOAN AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN ANNEX A HERETO,
UNLESS OTHERWISE DEFINED HEREIN.


SECTION 1.2.            OTHER TERMS.  ALL TERMS DEFINED DIRECTLY OR BY
INCORPORATION HEREIN SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY
CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT THERETO UNLESS OTHERWISE
DEFINED THEREIN.  FOR PURPOSES OF THIS LOAN AGREEMENT AND ALL SUCH CERTIFICATES
AND OTHER DOCUMENTS, UNLESS THE CONTEXT OTHERWISE REQUIRES:  (A) ACCOUNTING
TERMS NOT OTHERWISE DEFINED HEREIN, AND ACCOUNTING TERMS PARTLY DEFINED HEREIN
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, GAAP; (B) TERMS USED IN
ARTICLE 9 OF THE UCC IN THE STATE OF NEW YORK, AND NOT SPECIFICALLY DEFINED
HEREIN, ARE USED HEREIN AS DEFINED IN SUCH ARTICLE 9; (C) REFERENCES TO ANY
AMOUNT AS ON DEPOSIT OR OUTSTANDING ON ANY PARTICULAR DATE MEANS SUCH AMOUNT AT
THE CLOSE OF BUSINESS ON SUCH DAY; (D) THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS LOAN AGREEMENT (OR OTHER
DOCUMENT IN WHICH THEY ARE USED) AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION
OF THIS LOAN AGREEMENT (OR SUCH CERTIFICATE OR DOCUMENT); (E) REFERENCES TO ANY
SECTION, SCHEDULE, ANNEX OR EXHIBIT ARE REFERENCES TO SECTIONS, SCHEDULES,
ANNEXES AND EXHIBITS IN OR TO THIS LOAN AGREEMENT (OR THE CERTIFICATE OR OTHER
DOCUMENT IN WHICH THE REFERENCE IS MADE) AND REFERENCES TO ANY PARAGRAPH,
SUBSECTION, CLAUSE OR OTHER SUBDIVISION WITHIN ANY SECTION OR DEFINITION REFER
TO SUCH PARAGRAPH, SUBSECTION, CLAUSE OR OTHER

2


--------------------------------------------------------------------------------



SUBDIVISION OF SUCH SECTION OR DEFINITION; (F) THE TERM “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION”; (G) REFERENCES TO ANY LAW REFER TO THAT LAW AS
AMENDED FROM TIME TO TIME AND INCLUDE ANY SUCCESSOR LAW; (H) REFERENCES TO ANY
AGREEMENT REFER TO THAT AGREEMENT AS FROM TIME TO TIME AMENDED OR SUPPLEMENTED
OR AS THE TERMS OF SUCH AGREEMENT ARE WAIVED OR MODIFIED IN ACCORDANCE WITH ITS
TERMS; (I) REFERENCES TO ANY PERSON INCLUDE THAT PERSON’S SUCCESSORS AND
PERMITTED ASSIGNS; AND (J) HEADINGS ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL
NOT OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION HEREOF.


SECTION 1.3.            COMPUTATION OF TIME PERIODS.  UNLESS OTHERWISE STATED IN
THIS LOAN AGREEMENT, IN THE COMPUTATION OF A PERIOD OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND
THE WORDS “TO” AND “UNTIL” EACH MEANS “TO BUT EXCLUDING.”


ARTICLE 2


AMOUNT AND TERMS OF COMMITMENT


SECTION 2.1.            REVOLVING CREDIT FACILITY.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, ON THE CLOSING DATE,
AND THEREAFTER FROM TIME TO TIME UNTIL THE FACILITY TERMINATION DATE, UPON THE
REQUEST OF THE BORROWER IN ACCORDANCE WITH SECTION 2.2 HEREOF, THE LENDER MAY,
IN ITS SOLE DISCRETION, OR THE BANK INVESTORS SHALL, MAKE LOANS TO THE BORROWER
(EACH, A “LOAN”) FROM TIME TO TIME AS PERMITTED BY THIS LOAN AGREEMENT IN AN
AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED THE MAXIMUM NET
INVESTMENT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE LENDER OR ANY BANK
INVESTOR MAKE ANY LOAN IF, AFTER GIVING EFFECT TO SUCH LOAN, EITHER (A) THE NET
INVESTMENT WOULD EXCEED THE MAXIMUM NET INVESTMENT OR (B) A BORROWING BASE
DEFICIENCY WOULD EXIST.


(B)           VARIABLE FUNDING NOTE.  THE LOANS SHALL BE EVIDENCED BY A
PROMISSORY NOTE OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO
(THE “VFN” OR “VARIABLE FUNDING NOTE”), PAYABLE TO THE ORDER OF THE AGENT FOR
THE ACCOUNT OF THE LENDER OR BANK INVESTORS, AS APPLICABLE.  THE AGENT SHALL
RECORD THE DATE AND AMOUNT OF EACH LOAN MADE AND THE DATE AND AMOUNT OF EACH
PAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED.  THE VFN SHALL
(A) BE DATED THE DATE HEREOF, (B) BE STATED TO MATURE ON THE SCHEDULED
TERMINATION DATE, AND (C) PROVIDE FOR THE PAYMENT OF PRINCIPAL, INTEREST AND
FEES IN ACCORDANCE WITH SECTION 2.4 AND SECTION 2.6 HEREOF.


SECTION 2.2.            LOAN REQUESTS.


(A)           NOTICE.  PRIOR TO THE FACILITY TERMINATION DATE, THE BORROWER MAY
REQUEST LOANS ON ANY BUSINESS DAY BY DELIVERING TO THE AGENT IRREVOCABLE NOTICE
OF EACH BORROWING VIA FACSIMILE IN THE FORM OF EXHIBIT B HERETO (A “BORROWING
REQUEST”) BY 12:00 NOON (NEW YORK CITY TIME) (I) ON THE RELATED DETERMINATION
DATE WITH RESPECT TO LOANS TO BE MADE ON A REMITTANCE DATE, (II) AT LEAST ONE
(1) BUSINESS DAY PRIOR TO THE PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN WHICH
IS TO BE MADE ON ANY OTHER LOAN DATE AND FOR WHICH THE RELATED BORROWING REQUEST
SPECIFIES THE CP RATE AS THE DESIRED RATE TYPE AND (III) AT LEAST THREE (3)
BUSINESS DAYS PRIOR TO THE PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN WHICH IS
TO BE MADE ON ANY OTHER LOAN

3


--------------------------------------------------------------------------------



DATE AND FOR WHICH THE RELATED BORROWING REQUEST SPECIFIES EITHER THE OFFSHORE
RATE OR THE BASE RATE AS THE DESIRED RATE TYPE OR FOR WHICH SUCH BORROWING
REQUEST IS DELIVERED WHEN ANY TRANCHE ACCRUING DISCOUNT AT EITHER SUCH RATE TYPE
HAS A RATE PERIOD THAT HAS NOT YET THEN EXPIRED.  THE BORROWING REQUEST SHALL
SPECIFY (A) THE PROPOSED DATE FOR SUCH LOAN (THE “LOAN DATE”); (B) THE AMOUNT OF
THE LOAN REQUESTED, WHICH SHALL BE AT LEAST $1,000,000 (AND INTEGRAL MULTIPLES
OF $100,000 IN EXCESS THEREOF); PROVIDED; HOWEVER, THAT FROM AND AFTER THE
INTEREST RATE PROTECTION DATE, THE AMOUNT OF EACH LOAN SHALL BE THE GREATER OF
(I) $1,000,000 (AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF) AND (II)
THE MINIMUM AMOUNT, IF ANY, REQUIRED UNDER THE INTEREST RATE PROTECTION
AGREEMENT; PROVIDED, THAT TO THE EXTENT THAT THE THEN AVAILABLE UNUSED PORTION
OF THE MAXIMUM NET INVESTMENT IS LESS THAN SUCH AMOUNT, SUCH LESSER AMOUNT EQUAL
TO SUCH AVAILABLE UNUSED PORTION OF THE MAXIMUM NET INVESTMENT, (C) THE DESIRED
RATE PERIOD AND RATE TYPE RELATED THERETO PURSUANT TO SECTION 2.3 AND
(D) WHETHER THE REQUEST IS TO THE LENDER OR THE BANK INVESTORS.  EACH BORROWING
REQUEST SHALL BE IRREVOCABLE AND BINDING ON THE BORROWER AND THE BORROWER SHALL
INDEMNIFY THE LENDER, THE BANK INVESTORS AND THE AGENT AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY THE LENDER, ANY BANK INVESTOR OR THE AGENT, EITHER DIRECTLY
OR THROUGH ANY PROGRAM SUPPORT AGREEMENT, AS A RESULT OF ANY FAILURE BY THE
BORROWER TO COMPLETE SUCH BORROWING, INCLUDING, WITHOUT LIMITATION, ANY LOSS,
COST OR EXPENSE INCURRED BY THE LENDER, THE BANK INVESTORS OR THE AGENT, EITHER
DIRECTLY OR THROUGH ANY PROGRAM SUPPORT AGREEMENT, BY REASON OF THE LIQUIDATION
OR REEMPLOYMENT OF FUNDS ACQUIRED BY THE LENDER, THE BANK INVESTORS, THE AGENT
OR THE PROGRAM SUPPORT PROVIDER (INCLUDING, WITHOUT LIMITATION, FUNDS OBTAINED
BY ISSUING COMMERCIAL PAPER OR PROMISSORY NOTES OR OBTAINING DEPOSITS AS LOANS
FROM THIRD PARTIES) FOR THE LENDER TO FUND SUCH BORROWING.


(B)           LENDER ACCEPTANCE OR REJECTION.  THE AGENT WILL PROMPTLY NOTIFY
THE LENDER OF THE AGENT’S RECEIPT OF ANY BORROWING REQUEST.  IF THE BORROWING
REQUEST IS RECEIVED PRIOR TO THE LENDER INVESTMENT TERMINATION DATE, THE LENDER,
IN ITS SOLE DISCRETION, SHALL INSTRUCT THE AGENT TO ACCEPT OR REJECT SUCH
BORROWING REQUEST BY NOTICE GIVEN TO THE BORROWER AND THE AGENT BY TELEPHONE OR
FACSIMILE BY NO LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS DAY THE LENDER
RECEIVES ANY SUCH BORROWING REQUEST.


(C)           BANK INVESTOR’S COMMITMENT.  AT NO TIME WILL THE LENDER HAVE ANY
OBLIGATION TO FUND A LOAN.  SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AT ALL
TIMES ON AND AFTER THE LENDER INVESTMENT TERMINATION DATE AND PRIOR TO THE
FACILITY TERMINATION DATE, ALL LOANS SHALL BE MADE BY THE BANK INVESTORS.  AT
ANY TIME WHEN THE LENDER HAS REJECTED A REQUEST FOR A LOAN, THE AGENT SHALL SO
NOTIFY THE BANK INVESTORS AND THE BANK INVESTORS SHALL MAKE SUCH LOAN, ON A PRO
RATA BASIS, IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 2.2(C) OR ELSEWHERE IN THIS
LOAN AGREEMENT TO THE CONTRARY, NO BANK INVESTOR (INCLUDING IN ITS CAPACITY AS A
PROGRAM SUPPORT PROVIDER PURSUANT TO THE PROGRAM SUPPORT AGREEMENT TO WHICH IT
IS A PARTY) SHALL BE OBLIGATED TO PROVIDE THE BORROWER WITH FUNDS IN CONNECTION
WITH THE NET INVESTMENT IN AN AMOUNT THAT WOULD RESULT IN THE PORTION OF THE NET
INVESTMENT THEN FUNDED BY IT EXCEEDING THE DOLLAR AMOUNT OF ITS COMMITMENT THEN
IN EFFECT.  THE OBLIGATION OF EACH BANK INVESTOR TO REMIT ITS PRO RATA SHARE OF
ANY SUCH LOAN SHALL BE SEVERAL FROM THAT OF EACH OTHER BANK INVESTOR, AND THE
FAILURE OF ANY BANK INVESTOR TO SO MAKE SUCH AMOUNT AVAILABLE TO THE LENDER
SHALL NOT RELIEVE ANY OTHER BANK INVESTOR OF ITS OBLIGATION HEREUNDER.

4


--------------------------------------------------------------------------------



(D)           PAYMENT OF LOANS.  ON ANY LOAN DATE, THE LENDER OR EACH BANK
INVESTOR, AS THE CASE MAY BE, SHALL REMIT ITS SHARE OF THE AGGREGATE AMOUNT OF
SUCH LOAN (DETERMINED PURSUANT TO SECTION 2.2(B) AND (C) HEREOF) TO THE ACCOUNT
OF THE AGENT SPECIFIED THEREFORE FROM TIME TO TIME BY THE AGENT BY NOTICE TO
SUCH PERSONS BY WIRE TRANSFER OF SAME DAY FUNDS. FOLLOWING THE AGENT’S RECEIPT
OF FUNDS FROM THE LENDER OR BANK INVESTORS AS AFORESAID, THE AGENT SHALL REMIT
SUCH FUNDS RECEIVED TO THE BORROWER’S ACCOUNT AT THE LOCATION INDICATED IN
SECTION 8.3 BY WIRE TRANSFER OF SAME DAY FUNDS.


(E)           DEFAULTING BANK INVESTOR.  IF, BY 2:00 P.M. (NEW YORK CITY TIME)
ON ANY LOAN DATE, ONE OR MORE BANK INVESTORS (EACH, A “DEFAULTING BANK
INVESTOR”, AND EACH BANK INVESTOR OTHER THAN ANY DEFAULTING BANK INVESTOR BEING
REFERRED TO AS A “NON-DEFAULTING BANK INVESTOR”) FAILS TO MAKE ITS PRO RATA
SHARE OF ANY LOAN AVAILABLE TO THE AGENT PURSUANT TO SECTION 2.2(D) OR ANY
ASSIGNMENT AMOUNT PAYABLE BY IT PURSUANT TO SECTION 2.13(A) (THE AGGREGATE
AMOUNT NOT SO MADE AVAILABLE TO THE AGENT BEING HEREIN CALLED IN EITHER CASE THE
“LOAN DEFICIT”), THEN THE AGENT SHALL, BY NO LATER THAN 2:30 P.M. (NEW YORK CITY
TIME) ON THE APPLICABLE LOAN DATE OR THE APPLICABLE ASSIGNMENT DATE, AS THE CASE
MAY BE, INSTRUCT EACH NON-DEFAULTING BANK INVESTOR TO PAY, BY NO LATER THAN
3:00 P.M. (NEW YORK CITY TIME), IN IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT
DESIGNATED BY THE AGENT, AN AMOUNT EQUAL TO THE LESSER OF (I) SUCH
NON-DEFAULTING BANK INVESTOR’S PROPORTIONATE SHARE (BASED UPON THE RELATIVE
COMMITMENTS OF THE NON-DEFAULTING BANK INVESTORS) OF THE LOAN DEFICIT AND
(II) ITS UNUSED COMMITMENT.  A DEFAULTING BANK INVESTOR SHALL FORTHWITH, UPON
DEMAND, PAY TO THE AGENT FOR THE RATABLE BENEFIT OF THE NON-DEFAULTING BANK
INVESTORS ALL AMOUNTS PAID BY EACH NON-DEFAULTING BANK INVESTOR ON BEHALF OF
SUCH DEFAULTING BANK INVESTOR, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM
THE DATE A PAYMENT WAS MADE BY A NON-DEFAULTING BANK INVESTOR UNTIL THE DATE
SUCH NON-DEFAULTING BANK INVESTOR HAS BEEN PAID SUCH AMOUNTS IN FULL, AT A RATE
PER ANNUM EQUAL TO THE SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM.  IN ADDITION,
IF, AFTER GIVING EFFECT TO THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE,
ANY LOAN DEFICIT WITH RESPECT TO ANY ASSIGNMENT AMOUNT CONTINUES TO EXIST, EACH
SUCH DEFAULTING BANK INVESTOR SHALL PAY INTEREST TO THE AGENT, FOR THE ACCOUNT
OF THE LENDER, ON SUCH DEFAULTING BANK INVESTOR’S PORTION OF SUCH REMAINING
INVESTMENT DEFICIT, AT A RATE PER ANNUM, EQUAL TO THE SUM OF THE BASE RATE, PLUS
2.00% PER ANNUM, FOR EACH DAY FROM THE APPLICABLE ASSIGNMENT DATE UNTIL THE DATE
SUCH DEFAULTING BANK INVESTOR SHALL PAY ITS PORTION OF SUCH REMAINING LOAN
DEFICIT IN FULL TO THE LENDER.


SECTION 2.3.            DETERMINATION OF DISCOUNT AND RATE PERIODS.


(A)           TRANCHES.

(I)                                     THE NET INVESTMENT SHALL BE ALLOCATED TO
TRANCHES (EACH A “TRANCHE”) HAVING RATE PERIODS AND ACCRUING DISCOUNT AT THE
RATE TYPES SPECIFIED AND DETERMINED IN ACCORDANCE WITH THIS SECTION 2.3.  AT ANY
TIME, EACH TRANCHE SHALL HAVE ONLY ONE RATE PERIOD AND ONE RATE TYPE.  IN
ADDITION, AT ANY TIME WHEN THE NET INVESTMENT IS NOT DIVIDED INTO MORE THAN ONE
PORTION, “TRANCHE” MEANS 100% OF THE NET INVESTMENT.

5


--------------------------------------------------------------------------------


(II)                                  THE BORROWER SHALL GIVE THE AGENT
IRREVOCABLE NOTICE BY TELEPHONE OF EACH REQUESTED RATE PERIOD AND RATE TYPE BY
12:00 NOON (NEW YORK CITY TIME) (I) AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
REQUESTED LOAN DATE OR THE EXPIRATION OF ANY THEN EXISTING RATE PERIOD, AS
APPLICABLE, WITH RESPECT TO ANY LOAN OR TRANCHE FOR WHICH THE BORROWER SPECIFIES
THE CP RATE AS THE DESIRED RATE TYPE AND (II) AT LEAST THREE (3) BUSINESS DAYS
PRIOR TO THE REQUESTED LOAN DATE OR THE EXPIRATION OF ANY THEN EXISTING RATE
PERIOD, AS APPLICABLE, WITH RESPECT TO ANY LOAN OR TRANCHE FOR WHICH THE
BORROWER SPECIFIES EITHER THE OFFSHORE RATE OR THE BASE RATE AS THE DESIRED RATE
TYPE OR FOR WHICH SUCH NOTICE IS DELIVERED WHEN ANY TRANCHE ACCRUING DISCOUNT AT
EITHER SUCH RATE TYPE HAS A RATE PERIOD THAT HAS NOT YET THEN EXPIRED, PROVIDED,
HOWEVER, THAT THE AGENT MAY SELECT, IN ITS SOLE DISCRETION, ANY SUCH RATE PERIOD
OR RATE TYPE IF (I) THE BORROWER FAILS TO PROVIDE SUCH NOTICE ON A TIMELY BASIS
OR (II) THE AGENT DETERMINES, IN ITS SOLE REASONABLE DISCRETION, THAT THE RATE
PERIOD OR RATE TYPE REQUESTED BY THE BORROWER IS UNAVAILABLE OR FOR ANY REASON
COMMERCIALLY UNDESIRABLE TO THE LENDER, THE AGENT, THE ADMINISTRATIVE TRUSTEE OR
THE BANK INVESTORS.

(III)                               THE LENDER CONFIRMS THAT ITS INTENTION TO
ALLOCATE ALL OR SUBSTANTIALLY ALL OF THE NET INVESTMENT HELD ON ITS BEHALF TO
ONE OR MORE RATE PERIODS WITH RESPECT TO WHICH THE DISCOUNT APPLICABLE THERETO
IS CALCULATED BY REFERENCE TO THE CP RATE; PROVIDED THAT THE AGENT MAY
DETERMINE, FROM TIME TO TIME, IN ITS SOLE DISCRETION, THAT FUNDING SUCH NET
INVESTMENT BY MEANS OF ONE OR MORE SUCH RATE PERIODS OR RATE TYPES IS NOT
POSSIBLE OR IS NOT DESIRABLE FOR ANY REASON.


(B)           NET INVESTMENT FUNDED PURSUANT TO PROGRAM SUPPORT AGREEMENT.  EACH
RATE PERIOD APPLICABLE TO ANY TRANCHE FUNDED PURSUANT TO A PROGRAM SUPPORT
AGREEMENT SHALL BE A PERIOD, SELECTED BY THE AGENT, AND DISCOUNT WITH RESPECT
THERETO SHALL BE CALCULATED BY REFERENCE TO THE ALTERNATE RATE.


(C)           OFFSHORE RATE PROTECTION; ILLEGALITY.

(I)                                     IF THE AGENT IS UNABLE TO OBTAIN ON A
TIMELY BASIS THE INFORMATION NECESSARY TO DETERMINE THE OFFSHORE RATE FOR ANY
PROPOSED RATE PERIOD, THEN

(A)          the Agent shall forthwith notify the Lender or the Bank Investors,
as applicable, and the Borrower that the Offshore Rate cannot be determined for
such Rate Period, and

(B)           while such circumstances exist, the Agent shall not allocate any
Tranches with respect to Loans made during such period or reallocate any

6


--------------------------------------------------------------------------------


Tranches allocated to any then existing Rate Period ending during such period,
to a Rate Period with respect to which Discount is calculated by reference to
the Offshore Rate.  Discount related to any such Tranches shall be calculated
according to the Base Rate while such circumstances exist.

(II)                                  IF, WITH RESPECT TO ANY OUTSTANDING RATE
PERIOD, THE LENDER OR ANY OF THE BANK INVESTORS ON BEHALF OF WHICH THE AGENT
HOLDS ANY TRANCHE NOTIFIES THE AGENT THAT IT IS UNABLE TO OBTAIN MATCHING
DEPOSITS IN THE LONDON INTERBANK MARKET TO FUND ITS PURCHASE OR MAINTENANCE OF
SUCH TRANCHE OR THAT THE OFFSHORE RATE APPLICABLE TO SUCH TRANCHE WILL NOT
ADEQUATELY REFLECT THE COST TO THE PERSON OF FUNDING OR MAINTAINING SUCH TRANCHE
FOR SUCH RATE PERIOD, THEN (A) THE AGENT SHALL FORTHWITH SO NOTIFY THE BORROWER,
THE LENDER AND THE BANK INVESTORS AND (B) UPON SUCH NOTICE AND THEREAFTER WHILE
SUCH CIRCUMSTANCES EXIST, THE AGENT SHALL NOT ALLOCATE ANY OTHER TRANCHE WITH
RESPECT TO INVESTMENTS MADE DURING SUCH PERIOD OR REALLOCATE ANY TRANCHE
ALLOCATED TO ANY RATE PERIOD ENDING DURING SUCH PERIOD, TO A RATE PERIOD WITH
RESPECT TO WHICH DISCOUNT IS CALCULATED BY REFERENCE TO THE OFFSHORE RATE. 
DISCOUNT RELATED TO ANY SUCH TRANCHES SHALL BE CALCULATED ACCORDING TO THE BASE
RATE WHILE SUCH CIRCUMSTANCES EXIST.

(III)                               NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LOAN AGREEMENT, IF THE LENDER OR ANY OF THE BANK INVESTORS, AS APPLICABLE, SHALL
NOTIFY THE AGENT THAT SUCH PERSON HAS DETERMINED (OR HAS BEEN NOTIFIED BY ANY
PROGRAM SUPPORT PROVIDER) THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL (EITHER FOR THE LENDER, SUCH BANK
INVESTOR, OR SUCH PROGRAM SUPPORT PROVIDER, AS APPLICABLE), OR ANY CENTRAL BANK
OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR THE LENDER,
SUCH BANK INVESTOR OR SUCH PROGRAM SUPPORT PROVIDER, AS APPLICABLE, TO FUND OR
MAINTAIN ANY TRANCHE ACCRUING DISCOUNT CALCULATED BY REFERENCE TO THE OFFSHORE
RATE, THEN (A) AS OF THE EFFECTIVE DATE OF SUCH NOTICE FROM SUCH PERSON TO THE
AGENT, THE OBLIGATION OR ABILITY OF THE LENDER OR SUCH BANK INVESTOR, AS
APPLICABLE, TO FUND THE MAKING OR MAINTENANCE OF ANY TRANCHE ACCRUING DISCOUNT
CALCULATED BY REFERENCE TO THE OFFSHORE RATE SHALL BE SUSPENDED UNTIL SUCH
PERSON NOTIFIES THE AGENT THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST AND (B) EACH TRANCHE MADE OR MAINTAINED BY SUCH PERSON SHALL EITHER
(1) IF SUCH PERSON MAY LAWFULLY CONTINUE TO MAINTAIN SUCH TRANCHE ACCRUING
DISCOUNT CALCULATED BY REFERENCE TO THE OFFSHORE RATE UNTIL THE LAST DAY OF THE
APPLICABLE RATE PERIOD, BE REALLOCATED ON THE LAST DAY OF SUCH RATE PERIOD TO
ANOTHER RATE PERIOD AND SHALL ACCRUE DISCOUNT CALCULATED BY REFERENCE TO THE
BASE RATE OR (2) IF SUCH PERSON SHALL DETERMINE THAT IT MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH TRANCHE ACCRUING DISCOUNT CALCULATED BY REFERENCE

7


--------------------------------------------------------------------------------


TO THE OFFSHORE RATE UNTIL THE END OF THE APPLICABLE RATE PERIOD, SUCH PERSON’S
SHARE OF SUCH TRANCHE ALLOCATED TO SUCH RATE PERIOD SHALL BE DEEMED TO ACCRUE
DISCOUNT AT THE BASE RATE FROM THE EFFECTIVE DATE OF SUCH NOTICE UNTIL THE END
OF SUCH RATE PERIOD.


SECTION 2.4.            PAYMENT OF PRINCIPAL, INTEREST AND OTHER AMOUNTS.

The Borrower will duly and punctually pay or cause to be paid amounts due in
respect of principal and interest on the VFN in accordance with the terms of
this Loan Agreement, the Fee Letter, the VFN and the CTA Agreement.  Without
limiting the foregoing, the Borrower will cause to be delivered to the Trustee
all amounts on deposit in the Holding Account when and as required by the Master
Servicing Agreement for application as provided in the CTA Agreement.  The
Borrower shall also pay or cause to be paid all other amounts payable by or on
behalf of the Borrower pursuant to this Loan Agreement, the Fee Letter, the VFN
and the CTA Agreement to the parties entitled thereto in accordance with the
terms hereof and in the manner and order of priority provided in the CTA
Agreement.


SECTION 2.5.            BREACH OF REPRESENTATION OR WARRANTY.  IF ON ANY DAY ANY
OF THE REPRESENTATIONS OR WARRANTIES WITH RESPECT TO ELIGIBILITY SET FORTH IN
SECTION 3.1(J) HEREOF WAS OR BECOMES UNTRUE WITH RESPECT TO AN ACCOUNT (WHETHER
ON OR AFTER THE DATE OF THE PLEDGE THEREOF TO THE TRUSTEE, FOR THE BENEFIT OF
THE SECURED PARTIES), THE BORROWER SHALL BE DEEMED TO HAVE RECEIVED ON SUCH DAY
A COLLECTION OF SUCH ACCOUNT IN FULL AND THE BORROWER SHALL ON SUCH DAY PAY TO
THE MASTER SERVICER FROM FUNDS OTHER THAN ACTUAL AVAILABLE COLLECTIONS (OTHER
THAN ACTUAL COLLECTIONS OTHERWISE DISTRIBUTABLE TO THE BORROWER UNDER SECTION
4.1(D) OF THE CTA AGREEMENT) AN AMOUNT EQUAL TO THE UNPAID BALANCE OF SUCH
ACCOUNT AND SUCH AMOUNT SHALL BE ALLOCATED AND APPLIED BY AS A COLLECTION IN
ACCORDANCE WITH ARTICLE II OF THE MASTER SERVICING AGREEMENT AND THE CTA
AGREEMENT.


SECTION 2.6.            MANDATORY AND OPTIONAL PREPAYMENTS.


(A)           ON EACH REMITTANCE DATE FOLLOWING THE FACILITY TERMINATION DATE,
AVAILABLE COLLECTIONS SHALL BE APPLIED TO REDUCE THE NET INVESTMENT IN
ACCORDANCE WITH SECTION 4.1(D)(VII) OF THE CTA AGREEMENT.


(B)           PRIOR TO THE FACILITY TERMINATION DATE, UPON THE OCCURRENCE OF A
BORROWING BASE DEFICIENCY, THE BORROWER SHALL EITHER: (I) WITHIN THREE (3)
BUSINESS DAYS (THE “DEFICIENCY CURE PERIOD”) DELIVER OR CAUSE TO BE DELIVERED
ADDITIONAL ELIGIBLE ACCOUNTS TO THE TRUSTEE OR DEPOSIT OR CAUSE TO BE DEPOSITED
CASH INTO THE PRINCIPAL PAYMENT ACCOUNT, IN EITHER CASE, IN AN AMOUNT (BASED, IN
THE CASE OF ELIGIBLE ACCOUNTS, ON THE LESSER OF THE APB AND AMV THEREOF ON THE
DATE OF DELIVERY, AS DETERMINED BY THE AGENT) AT LEAST EQUAL TO SUCH BORROWING
BASE DEFICIENCY OR (II) IN THE EVENT THAT THE BORROWING BASE DEFICIENCY ARISES
AS A RESULT OF THE DETERMINATION OF MARKET VALUE PURSUANT TO CLAUSE (II) OF THE
DEFINITION THEREOF, AT THE BORROWER’S OPTION EITHER (A) FOLLOW THE PROCEDURES
SET FORTH IN CLAUSE (I) OF THIS SECTION 2.6(B) OR (B) MAY EMPLOY THE PROCEDURES
SET FORTH IN THE DEFINITION OF MARKET VALUE, AND UPON A FINAL DETERMINATION OF
MARKET VALUE AS CONTEMPLATED THEREIN, TO THE EXTENT THAT A BORROWING BASE
DEFICIENCY STILL EXISTS AFTER USING THE FINAL DETERMINATION OF MARKET VALUE,
THEN, THE BORROWER SHALL FOLLOW THE PROCEDURES SET FORTH IN CLAUSE (I) OF THIS
SECTION 2.6(B); PROVIDED THAT IN SUCH EVENT, THE

8


--------------------------------------------------------------------------------



DEFICIENCY CURE PERIOD SHALL BE FIFTEEN (15) BUSINESS DAYS FOLLOWING THE
OCCURRENCE OF A BORROWING BASE DEFICIENCY.  FUNDS DEPOSITED IN THE PRINCIPAL
PAYMENT ACCOUNT SHALL BE APPLIED TO THE REDUCTION OF THE NET INVESTMENT IN THE
MANNER AND SUBJECT TO THE PRIORITY OF PAYMENTS PROVIDED IN SECTION 4.1(C) OF THE
CTA AGREEMENT.  ANY CASH DEPOSITED BY THE BORROWER PURSUANT TO THIS SECTION
2.6(B) SHALL BE MADE FROM FUNDS OTHER THAN AVAILABLE COLLECTIONS OTHERWISE
DISTRIBUTABLE TO THE BORROWER PURSUANT TO SECTION 4.1(D) OF THE CTA AGREEMENT,
WHICH MAY BE USED BY THE BORROWER FOR SUCH PURPOSE.


(C)           THE BORROWER SHALL HAVE THE RIGHT ON ANY DATE, UPON WRITTEN NOTICE
TO THE AGENT NOT LATER THAN TWO (2) BUSINESS DAYS PRIOR TO SUCH DATE, TO DEPOSIT
INTO THE PRINCIPAL PAYMENT ACCOUNT PREPAYMENTS OF PRINCIPAL ON THE VFN.  ANY
SUCH PREPAYMENT (I) SHALL BE AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF
$100,000 IN EXCESS THEREOF AND (II) SHALL BE MADE FROM FUNDS OTHER THAN
AVAILABLE COLLECTIONS, EXCEPT FOR AVAILABLE COLLECTIONS OTHERWISE DISTRIBUTABLE
TO THE BORROWER PURSUANT TO SECTION 4.1(D) OF THE CTA AGREEMENT, WHICH MAY BE
USED BY THE BORROWER FOR SUCH PURPOSE.


(D)           THE AGENT AGREES THAT AMOUNTS PAID TO THE AGENT FROM AMOUNTS
DEPOSITED IN THE PRINCIPAL PAYMENT ACCOUNT PURSUANT TO THE PROVISIONS OF THE CTA
AGREEMENT SHALL BE APPLIED TO REPAY: (I) MATURING TRANCHES, RELATED LIQUIDITY
DRAW OR RELATED CREDIT SUPPORT DISBURSEMENTS AS THEY MATURE OR (II) UPON THE
BORROWER’S REQUEST, WITH THE APPROVAL OF THE AGENT, IN ITS SOLE DISCRETION
(EXCEPT WITH RESPECT TO AMOUNTS DEPOSITED PRIOR TO THE FACILITY TERMINATION DATE
PURSUANT TO SECTION 2.6(C) HEREOF AS TO WHICH NO SUCH APPROVAL SHALL BE
REQUIRED), ANY OTHER TRANCHE; PROVIDED THAT THE BORROWER SHALL PAY ANY COSTS
INCURRED IN CONNECTION WITH SUCH REPAYMENT IN ACCORDANCE WITH SECTION 7.4(B) AND
(C) HEREOF.  THE NET INVESTMENT SHALL BE REDUCED BY ANY AMOUNTS WITHDRAWN AND
PAID TO OR AT THE DIRECTION OF THE AGENT FROM THE PRINCIPAL PAYMENT ACCOUNT.


(E)           THE ENTIRE PRINCIPAL BALANCE OF THE VFN SHALL BE DUE AND PAYABLE
ON THE STATED MATURITY DATE TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON.


SECTION 2.7.            PROCEEDS.  THE PROCEEDS OF THE LOANS SHALL BE USED BY
THE BORROWER SOLELY TO PURCHASE ACCOUNTS AND TO PAY OTHER AMOUNTS EXPRESSLY
PERMITTED UNDER THE TERMS AND CONDITIONS OF THE OPERATIVE DOCUMENTS.


SECTION 2.8.            PLEDGED ACCOUNTS.


(A)           THE TRUSTEE SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 261621) AT THE TRUSTEE IN THE NAME OF THE TRUSTEE
(THE “COLLECTION ACCOUNT”), BEARING A DESIGNATION CLEARLY INDICATING THAT THE
FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE SECURED PARTIES.


(B)           THE TRUSTEE SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 261622) AT THE TRUSTEE IN THE NAME OF THE TRUSTEE
(THE “RESERVE ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS
DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(C)           THE TRUSTEE SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DAY, AN
ELIGIBLE BANK ACCOUNT (NO. 8900624213) AT THE ACCOUNT BANK FOR THE BENEFIT OF
THE MASTER SERVICER (THE

9


--------------------------------------------------------------------------------



“HOLDING ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS
DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(D)           THE TRUSTEE SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 8900624183) AT THE AGENT IN THE NAME OF THE LENDER
(THE “PRINCIPAL PAYMENT ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT
THE FUNDS DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(E)           IF AT ANY TIME THE COLLECTION ACCOUNT, THE RESERVE ACCOUNT, THE
PRINCIPAL PAYMENT ACCOUNT OR THE HOLDING ACCOUNT SHALL NO LONGER BE AN ELIGIBLE
BANK ACCOUNT, THEN THE BORROWER SHALL, WITHIN TEN (10) BUSINESS DAYS (OR SUCH
LONGER PERIOD, NOT TO EXCEED THIRTY (30) CALENDAR DAYS, AS TO WHICH THE
CONTROLLING PARTY SHALL CONSENT), CAUSE SUCH ACCOUNT AND THE FUNDS ON DEPOSIT
THEREIN TO BE MOVED SO THAT SUCH ACCOUNT SHALL BE AN ELIGIBLE BANK ACCOUNT.  THE
BORROWER SHALL IMMEDIATELY NOTIFY THE AGENT OF THE NEW LOCATION AND ACCOUNT
NUMBER OF SUCH ACCOUNT.  FOR PURPOSES OF THIS LOAN AGREEMENT, THE TERM “ELIGIBLE
BANK ACCOUNT” SHALL MEAN, IF SUCH BANK ACCOUNT DOES NOT MEET THE REQUIREMENTS OF
PARAGRAPHS (A) AND (B) OF SUCH DEFINITION, A BANK ACCOUNT OTHERWISE ACCEPTABLE
TO THE CONTROLLING PARTY.


SECTION 2.9.            PAYMENTS AND COMPUTATIONS, ETC.


(A)           ON THE SECOND BUSINESS DAY PRECEDING A DETERMINATION DATE RELATING
TO A LOAN DATE, THE BORROWER SHALL REQUEST FROM THE AGENT, AND THE AGENT SHALL
PROVIDE TO THE BORROWER, THE MARKET DISCOUNT RATE APPLICABLE TO THE RELATED LOAN
DATE.  ON ANY OTHER DATE ON WHICH THE AGENT REQUESTS THE BORROWER TO DETERMINE
THE MARKET VALUE OF THE ELIGIBLE ACCOUNTS, THE AGENT SHALL PROVIDE THE MARKET
DISCOUNT RATE APPLICABLE TO SUCH DATE TO THE BORROWER.  ON EACH DETERMINATION
DATE, THE BORROWER SHALL CALCULATE AND DELIVER TO THE AGENT THE APB, AMV AND THE
BORROWING BASE (EACH, A “BORROWING BASE REPORT”), USING IN THE CASE OF THE AMV,
THE MARKET DISCOUNT RATE SUPPLIED BY THE AGENT.  NEITHER THE LENDER, ANY BANK
INVESTOR NOR THE AGENT SHALL BE BOUND BY ANY CALCULATION OF THE APB, THE AMV OR
THE BORROWING BASE BY THE BORROWER.


(B)           ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE BORROWER HEREUNDER OR
UNDER THE CTA AGREEMENT SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS
HEREOF OR THEREOF NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN
DUE IN IMMEDIATELY AVAILABLE FUNDS, PAYABLE TO THE AGENT, ON BEHALF OF THE
LENDER OR THE BANK INVESTORS, AS APPLICABLE.  SUCH PAYMENT SHALL BE PAID OR
DEPOSITED IN THE ACCOUNT INDICATED UNDER THE HEADING “PAYMENT INFORMATION” IN
SECTION 8.3, UNTIL OTHERWISE NOTIFIED BY THE AGENT.  THE BORROWER SHALL, TO THE
EXTENT PERMITTED BY LAW, PAY TO THE AGENT, FOR THE BENEFIT OF THE LENDER OR BANK
INVESTORS, AS APPLICABLE, UPON DEMAND, INTEREST ON ALL AMOUNTS NOT PAID OR
DEPOSITED WHEN DUE HEREUNDER (“DEFAULT INTEREST”) AT A RATE EQUAL TO 2.00% PER
ANNUM, PLUS THE BASE RATE (THE “DEFAULT RATE”).  DEFAULT INTEREST SHALL BE PAID
IN ACCORDANCE WITH SECTION 4.1(D) OF THE CTA AGREEMENT.  ALL COMPUTATIONS OF
DISCOUNT AND ALL PER ANNUM FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR
OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE
LAST DAY) ELAPSED.  ANY COMPUTATIONS BY THE AGENT OF AMOUNTS PAYABLE BY THE
BORROWER HEREUNDER SHALL BE BINDING UPON THE BORROWER ABSENT MANIFEST ERROR.

10


--------------------------------------------------------------------------------



SECTION 2.10.          REPORTS.  ON EACH DETERMINATION DATE, THE BORROWER SHALL
CAUSE THE MASTER SERVICER TO PROVIDE TO THE AGENT (A) THE MASTER SERVICING
CERTIFICATE FOR THE RELATED COLLECTION PERIOD, (B) A SCHEDULE OF ACCOUNTS WITH
RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND (C) SUCH OTHER INFORMATION AS
THE AGENT MAY REASONABLY REQUEST.


SECTION 2.11.          SHARING OF PAYMENTS, ETC.  IF THE LENDER OR ANY BANK
INVESTOR (FOR PURPOSES OF THIS SECTION ONLY, BEING A “RECIPIENT”) SHALL OBTAIN
ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT
OF SETOFF, OR OTHERWISE) ON ACCOUNT OF THE PORTION OF THE NET INVESTMENT FUNDED
OR MAINTAINED BY IT (OTHER THAN PURSUANT TO THE FEE LETTER, SECTION 2.15(B) OR
ARTICLE VII AND OTHER THAN AS A RESULT OF THE DIFFERENCES IN THE TIMING OF THE
APPLICATIONS OF AVAILABLE COLLECTIONS) IN EXCESS OF ITS RATABLE SHARE OF
PAYMENTS ON ACCOUNT OF THE NET INVESTMENT OBTAINED BY THE RECIPIENT ENTITLED
THERETO, SUCH RECIPIENT SHALL FORTHWITH PURCHASE FROM THE LENDER OR BANK
INVESTORS ENTITLED TO A SHARE OF SUCH AMOUNT PARTICIPATIONS IN THE PORTIONS OF
THE NET INVESTMENT FUNDED OR MAINTAINED BY SUCH PERSONS AS SHALL BE NECESSARY TO
CAUSE SUCH RECIPIENT TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH SUCH OTHER
PERSON ENTITLED THERETO; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH RECIPIENT, SUCH PURCHASE FROM
EACH SUCH OTHER PERSON SHALL BE RESCINDED AND EACH SUCH OTHER PERSON SHALL REPAY
TO THE RECIPIENT THE PURCHASE PRICE PAID BY SUCH RECIPIENT FOR SUCH
PARTICIPATION TO THE EXTENT OF SUCH RECOVERY, TOGETHER WITH AN AMOUNT EQUAL TO
SUCH OTHER PERSON’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (A) THE AMOUNT
OF SUCH OTHER PERSON’S REQUIRED PAYMENT TO (B) THE TOTAL AMOUNT SO RECOVERED
FROM THE RECIPIENT) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
RECIPIENT IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.


SECTION 2.12.          RIGHT OF SETOFF.  WITHOUT IN ANY WAY LIMITING THE
PROVISIONS OF SECTION 2.11, EACH OF THE AGENT, THE LENDER AND EACH BANK INVESTOR
IS HEREBY AUTHORIZED (IN ADDITION TO ANY OTHER RIGHTS IT MAY HAVE) AT ANY TIME
AFTER THE OCCURRENCE OF THE FACILITY TERMINATION DATE DUE TO THE OCCURRENCE OF
AN EVENT OF DEFAULT OR FACILITY TERMINATION EVENT OR DURING THE CONTINUANCE OF A
POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT, POTENTIAL FACILITY TERMINATION
EVENT OR FACILITY TERMINATION EVENT TO SET-OFF, APPROPRIATE AND APPLY (WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE WHICH ARE HEREBY EXPRESSLY WAIVED)
ANY DEPOSITS AND ANY OTHER INDEBTEDNESS HELD OR OWING BY THE AGENT, THE LENDER
OR SUCH BANK INVESTOR TO, OR FOR THE ACCOUNT OF, THE BORROWER.  THE AGENT SHALL
CAUSE ANY AMOUNTS SO SET-OFF TO BE DEPOSITED IN THE COLLECTION ACCOUNT, FOR
APPLICATION BY THE TRUSTEE IN ACCORDANCE WITH SECTION 4.1(D) OF THE CTA
AGREEMENT.


SECTION 2.13.          ASSIGNMENT BY LENDER TO BANK INVESTORS.


(A)           ASSIGNMENT AMOUNTS.  AT ANY TIME ON OR PRIOR TO THE SCHEDULED
TERMINATION DATE, IF THE ADMINISTRATIVE TRUSTEE ON BEHALF OF THE LENDER SO
ELECTS, BY WRITTEN NOTICE TO THE AGENT, THE BORROWER HEREBY IRREVOCABLY REQUESTS
AND DIRECTS THAT THE LENDER ASSIGN, AND THE LENDER DOES HEREBY ASSIGN, EFFECTIVE
ON THE ASSIGNMENT DATE REFERRED TO BELOW, ALL OR SUCH PORTIONS AS MAY BE ELECTED
BY THE LENDER OF ITS INTEREST IN THE NET INVESTMENT AT SUCH TIME TO THE BANK
INVESTORS PURSUANT TO THIS SECTION 2.13 AND THE BORROWER HEREBY AGREES TO PAY
THE AMOUNTS DESCRIBED IN THIS SECTION 2.13; PROVIDED, HOWEVER, THAT UNLESS SUCH
ASSIGNMENT IS AN ASSIGNMENT OF ALL OF THE LENDER’S INTEREST IN THE NET
INVESTMENT IN WHOLE ON OR AFTER THE LENDER INVESTMENT TERMINATION DATE, NO SUCH
ASSIGNMENT SHALL TAKE PLACE PURSUANT TO THIS SECTION 2.13 IF A BORROWING BASE
DEFICIENCY SHALL THEN EXIST; AND PROVIDED, FURTHER, THAT NO SUCH ASSIGNMENT

11


--------------------------------------------------------------------------------


 


SHALL TAKE PLACE PURSUANT TO THIS SECTION 2.13 AT A TIME WHEN AN EVENT OF
BANKRUPTCY WITH RESPECT TO THE LENDER EXISTS.  NO FURTHER DOCUMENTATION OR
ACTION ON THE PART OF THE LENDER OR THE BORROWER SHALL BE REQUIRED TO EXERCISE
THE RIGHTS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, OTHER THAN THE
GIVING OF THE NOTICE BY THE ADMINISTRATIVE TRUSTEE ON BEHALF OF THE LENDER
REFERRED TO IN SUCH SENTENCE AND THE DELIVERY BY THE AGENT OF A COPY OF SUCH
NOTICE TO EACH BANK INVESTOR (THE DATE OF THE RECEIPT BY THE AGENT OF ANY SUCH
NOTICE BEING THE “ASSIGNMENT DATE”).  EACH BANK INVESTOR HEREBY AGREES,
UNCONDITIONALLY AND IRREVOCABLY AND UNDER ALL CIRCUMSTANCES, WITHOUT SETOFF,
COUNTERCLAIM OR DEFENSE OF ANY KIND, TO PAY THE FULL AMOUNT OF ITS ASSIGNMENT
AMOUNT ON SUCH ASSIGNMENT DATE TO THE LENDER IN IMMEDIATELY AVAILABLE FUNDS TO
AN ACCOUNT DESIGNATED BY THE AGENT.  UPON PAYMENT OF ITS ASSIGNMENT AMOUNT, EACH
BANK INVESTOR SHALL ACQUIRE AN INTEREST IN THE NET INVESTMENT EQUAL TO ITS PRO
RATA SHARE (BASED ON THE OUTSTANDING PORTIONS OF THE NET INVESTMENT FUNDED BY
IT). UPON ANY ASSIGNMENT IN WHOLE BY THE LENDER TO THE BANK INVESTORS ON OR
AFTER THE LENDER INVESTMENT TERMINATION DATE AS CONTEMPLATED HEREUNDER, THE
LENDER SHALL CEASE TO MAKE ANY ADDITIONAL LOANS HEREUNDER.  AT ALL TIMES PRIOR
TO THE LENDER INVESTMENT TERMINATION DATE, NOTHING HEREIN SHALL PREVENT THE
LENDER FROM MAKING A SUBSEQUENT LOAN HEREUNDER, IN ITS SOLE DISCRETION,
FOLLOWING ANY ASSIGNMENT PURSUANT TO THIS SECTION 2.13 OR FROM MAKING MORE THAN
ONE ASSIGNMENT PURSUANT TO THIS SECTION 2.13.


(B)           BANK INVESTOR’S OBLIGATION TO PAY CERTAIN AMOUNTS; ADDITIONAL
ASSIGNMENT AMOUNT.  THE BANK INVESTORS SHALL PAY TO THE AGENT, IN ACCORDANCE
WITH THEIR PRO RATA SHARES, FOR THE ACCOUNT OF THE LENDER, IN CONNECTION WITH
ANY ASSIGNMENT BY THE LENDER TO THE BANK INVESTORS PURSUANT TO THIS SECTION 2.13
AN AGGREGATE AMOUNT EQUAL TO ALL DISCOUNT TO ACCRUE THROUGH THE END OF EACH
OUTSTANDING RATE PERIOD TO THE EXTENT ATTRIBUTABLE TO THE PORTION OF THE NET
INVESTMENT SO ASSIGNED TO THE BANK INVESTORS (AS DETERMINED IMMEDIATELY PRIOR TO
GIVING EFFECT TO SUCH ASSIGNMENT), PLUS ALL OTHER AGGREGATE UNPAIDS (OTHER THAN
THE NET INVESTMENT AND OTHER THAN ANY DISCOUNT NOT DESCRIBED ABOVE).  SUCH
AMOUNTS SHALL BE ADDITIONAL CONSIDERATION FOR THE INTERESTS ASSIGNED TO THE BANK
INVESTORS AND THE AMOUNT OF THE “NET INVESTMENT” HEREUNDER HELD BY THE BANK
INVESTORS SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE ADDITIONAL AMOUNT SO PAID
BY THE BANK INVESTORS.


(C)           ADMINISTRATION OF AGREEMENT AFTER ASSIGNMENT FROM LENDER TO BANK
INVESTORS FOLLOWING THE LENDER INVESTMENT TERMINATION DATE.  AFTER ANY
ASSIGNMENT IN WHOLE BY THE LENDER TO THE BANK INVESTORS PURSUANT TO THIS
SECTION 2.13 AT ANY TIME ON OR AFTER THE LENDER INVESTMENT TERMINATION DATE (AND
THE PAYMENT OF ALL AMOUNTS OWING TO THE LENDER IN CONNECTION THEREWITH), ALL
RIGHTS OF THE ADMINISTRATIVE TRUSTEE SET FORTH HEREIN SHALL BE GIVEN TO THE
AGENT ON BEHALF OF THE BANK INVESTORS INSTEAD OF THE ADMINISTRATIVE TRUSTEE.


(D)           RECOVERY OF NET INVESTMENT.  IN THE EVENT THAT THE AGGREGATE OF
THE ASSIGNMENT AMOUNTS PAID BY THE BANK INVESTORS PURSUANT TO THIS SECTION 2.13
ON ANY ASSIGNMENT DATE OCCURRING ON OR AFTER THE LENDER INVESTMENT TERMINATION
DATE IS LESS THAN THE NET INVESTMENT OF THE LENDER ON SUCH ASSIGNMENT DATE, THEN
TO THE EXTENT OF AMOUNTS RECEIVED BY THE AGENT  IN RESPECT OF THE NET INVESTMENT
IN ACCORDANCE WITH SECTION 4.1(D) OF THE CTA AGREEMENT EXCEED THE AGGREGATE OF
THE UNRECOVERED ASSIGNMENT AMOUNTS AND NET INVESTMENT FUNDED BY THE BANK
INVESTORS, SUCH EXCESS SHALL BE REMITTED BY THE AGENT TO THE LENDER RATHER THAN
TO SUCH BANK INVESTORS.

12


--------------------------------------------------------------------------------


 


SECTION 2.14.          DOWNGRADE OF BANK INVESTOR.


(A)           DOWNGRADES GENERALLY.  IF AT ANY TIME ON OR PRIOR TO THE SCHEDULED
TERMINATION DATE, THE SHORT TERM DEBT RATING OF ANY BANK INVESTOR SHALL BE “A-1”
OR “P-1” FROM S&P OR MOODY’S, RESPECTIVELY, WITH NEGATIVE CREDIT IMPLICATIONS,
SUCH BANK INVESTOR, UPON REQUEST OF THE AGENT, SHALL, WITHIN THIRTY (30) DAYS OF
SUCH REQUEST, ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL
INSTITUTION (WHICH INSTITUTION’S SHORT TERM DEBT SHALL BE RATED AT LEAST “A-1”
OR “P-1” FROM S&P OR MOODY’S, RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH
NEGATIVE CREDIT IMPLICATIONS AND WHICH IS ACCEPTABLE TO THE LENDER, THE AGENT
AND THE BORROWER (IN THE BORROWER’S CASE, IN ITS REASONABLE DISCRETION)).  IF
THE SHORT TERM DEBT RATING OF AN BANK INVESTOR SHALL BE “A-2” OR “P-2”, OR
LOWER, FROM S&P OR MOODY’S, RESPECTIVELY (OR SUCH RATING SHALL HAVE BEEN
WITHDRAWN BY S&P OR MOODY’S), SUCH BANK INVESTOR, UPON REQUEST OF THE AGENT,
SHALL, WITHIN FIVE (5) BUSINESS DAYS OF SUCH REQUEST, ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL INSTITUTION (WHICH INSTITUTION’S
SHORT TERM DEBT SHALL BE RATED AT LEAST “A-1” OR “P-1”, FROM S&P OR MOODY’S,
RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH NEGATIVE CREDIT IMPLICATIONS
AND WHICH IS ACCEPTABLE TO THE LENDER, THE AGENT AND THE BORROWER (IN THE
BORROWER’S CASE, IN ITS REASONABLE DISCRETION)).  IN EITHER SUCH CASE, IF ANY
SUCH BANK INVESTOR SHALL NOT HAVE ASSIGNED ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT WITHIN THE APPLICABLE TIME PERIOD DESCRIBED ABOVE (IN EITHER SUCH
CASE, THE “REQUIRED DOWNGRADE ASSIGNMENT PERIOD”), THE ADMINISTRATIVE TRUSTEE ON
BEHALF OF THE LENDER SHALL HAVE THE RIGHT TO REQUIRE SUCH BANK INVESTOR TO PAY
UPON ONE (1) BUSINESS DAY’S NOTICE AT ANY TIME AFTER THE REQUIRED DOWNGRADE
ASSIGNMENT PERIOD (AND EACH SUCH BANK INVESTOR HEREBY AGREES IN SUCH EVENT TO
PAY WITHIN SUCH TIME) TO THE AGENT AN AMOUNT EQUAL TO SUCH BANK INVESTOR’S
UNUSED COMMITMENT (A “DOWNGRADE DRAW”) FOR DEPOSIT BY THE AGENT INTO AN ACCOUNT,
IN THE NAME OF THE AGENT (A “DOWNGRADE COLLATERAL ACCOUNT”), WHICH SHALL BE IN
SATISFACTION OF SUCH BANK INVESTOR’S OBLIGATIONS TO MAKE LOANS AND TO PAY ITS
ASSIGNMENT AMOUNT UPON AN ASSIGNMENT FROM THE LENDER IN ACCORDANCE WITH
SECTION 2.13; PROVIDED, HOWEVER, THAT IF, DURING THE REQUIRED DOWNGRADE
ASSIGNMENT PERIOD, SUCH BANK INVESTOR DELIVERS A WRITTEN NOTICE TO THE AGENT OF
ITS INTENT TO DELIVER A DIRECT PAY IRREVOCABLE LETTER OF CREDIT PURSUANT TO THIS
PROVISO IN LIEU OF THE PAYMENT REQUIRED TO FUND THE DOWNGRADE DRAW, THEN SUCH
BANK INVESTOR WILL NOT BE REQUIRED TO FUND SUCH DOWNGRADE DRAW.  IF ANY BANK
INVESTOR GIVES THE AGENT SUCH NOTICE, THEN SUCH BANK INVESTOR SHALL, WITHIN ONE
(1) BUSINESS DAY AFTER THE REQUIRED DOWNGRADE ASSIGNMENT PERIOD, DELIVER TO THE
AGENT A DIRECT PAY IRREVOCABLE LETTER OF CREDIT IN FAVOR OF THE AGENT IN AN
AMOUNT EQUAL TO THE UNUSED PORTION OF SUCH BANK INVESTOR’S COMMITMENT, WHICH
LETTER OF CREDIT SHALL BE ISSUED THROUGH AN UNITED STATES OFFICE OF A BANK OR
OTHER FINANCIAL INSTITUTION (I) WHOSE SHORT-TERM DEBT RATINGS BY S&P AND MOODY’S
ARE AT LEAST EQUAL TO THE RATINGS ASSIGNED BY SUCH STATISTICAL RATING
ORGANIZATION TO THE COMMERCIAL PAPER AND (II) THAT IS ACCEPTABLE TO THE LENDER
AND THE AGENT.  SUCH LETTER OF CREDIT SHALL PROVIDE THAT THE AGENT MAY DRAW
THEREON FOR PAYMENT OF ANY LOAN OR ASSIGNMENT AMOUNT PAYABLE BY SUCH BANK
INVESTOR WHICH IS NOT PAID HEREUNDER WHEN REQUIRED, SHALL EXPIRE NO EARLIER THAN
THE SCHEDULED TERMINATION DATE AND SHALL OTHERWISE BE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE AGENT.


(B)           APPLICATION OF FUNDS IN DOWNGRADE COLLATERAL ACCOUNT.  IF ANY BANK
INVESTOR SHALL BE REQUIRED PURSUANT TO SECTION 2.14(A) TO FUND A DOWNGRADE DRAW,
THEN THE AGENT SHALL APPLY THE MONIES IN THE DOWNGRADE COLLATERAL ACCOUNT
APPLICABLE TO SUCH BANK INVESTOR’S PRO RATA SHARE OF LOANS REQUIRED TO BE MADE
BY THE BANK INVESTORS, TO ANY ASSIGNMENT AMOUNT PAYABLE BY SUCH BANK INVESTOR
PURSUANT TO SECTION 2.13 AND TO ANY PURCHASE PRICE PAYABLE BY SUCH BANK INVESTOR
PURSUANT TO SECTION 2.15(B) AT THE TIMES, IN THE MANNER AND SUBJECT TO THE
CONDITIONS PRECEDENT SET FORTH IN THIS LOAN AGREEMENT.  THE DEPOSIT OF MONIES IN
SUCH

13


--------------------------------------------------------------------------------


 


DOWNGRADE COLLATERAL ACCOUNT BY ANY BANK INVESTOR SHALL NOT CONSTITUTE A LOAN OR
THE PAYMENT OF ANY ASSIGNMENT AMOUNT (AND SUCH BANK INVESTOR SHALL NOT BE
ENTITLED TO INTEREST ON SUCH MONIES EXCEPT AS PROVIDED BELOW IN THIS
SECTION 2.14, UNLESS AND UNTIL (AND THEN ONLY TO THE EXTENT THAT) SUCH MONIES
ARE USED TO FUND INVESTMENTS OR TO PAY ANY ASSIGNMENT AMOUNT OR PURCHASE PRICE
PURSUANT TO SECTION 2.15(B) PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 2.14.  THE AMOUNT ON DEPOSIT IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL
BE INVESTED BY THE AGENT IN ELIGIBLE INVESTMENTS AND SUCH ELIGIBLE INVESTMENTS
SHALL BE SELECTED BY THE AGENT IN ITS SOLE DISCRETION.  THE AGENT SHALL REMIT TO
SUCH BANK INVESTOR, ON THE LAST BUSINESS DAY OF EACH MONTH, THE INCOME ACTUALLY
RECEIVED THEREON.  UNLESS REQUIRED TO BE RELEASED AS PROVIDED BELOW IN THIS
SUBSECTION, AVAILABLE COLLECTIONS RECEIVED BY THE AGENT IN RESPECT OF SUCH BANK
INVESTOR’S PORTION OF THE NET INVESTMENT SHALL BE DEPOSITED IN THE DOWNGRADE
COLLATERAL ACCOUNT FOR SUCH BANK INVESTOR.  AMOUNTS ON DEPOSIT IN SUCH DOWNGRADE
COLLATERAL ACCOUNT SHALL BE RELEASED TO SUCH BANK INVESTOR (OR THE STATED AMOUNT
OF THE LETTER OF CREDIT DELIVERED BY SUCH BANK INVESTOR PURSUANT TO SUBSECTION
(A) ABOVE MAY BE REDUCED) WITHIN ONE (1) BUSINESS DAY AFTER EACH REMITTANCE DATE
FOLLOWING THE FACILITY TERMINATION DATE TO THE EXTENT THAT, AFTER GIVING EFFECT
TO THE DISTRIBUTIONS MADE AND RECEIVED BY THE LENDER OR BANK INVESTORS ON SUCH
REMITTANCE DATE, THE AMOUNT ON DEPOSIT IN SUCH DOWNGRADE COLLATERAL ACCOUNT
WOULD EXCEED SUCH BANK INVESTOR’S PRO RATA SHARE (DETERMINED AS OF THE DAY PRIOR
TO THE FACILITY TERMINATION DATE) OF THE SUM OF ALL TRANCHES THEN FUNDED BY THE
LENDER, PLUS THE INTEREST COMPONENT.  ALL AMOUNTS REMAINING IN SUCH DOWNGRADE
COLLATERAL ACCOUNT SHALL BE RELEASED TO SUCH BANK INVESTOR NO LATER THAN THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE EARLIEST OF (I) THE EFFECTIVE DATE OF ANY
REPLACEMENT OF SUCH BANK INVESTOR OR REMOVAL OF SUCH BANK INVESTOR AS A PARTY TO
THIS LOAN AGREEMENT, (II) THE DATE ON WHICH SUCH BANK INVESTOR SHALL FURNISH THE
AGENT WITH CONFIRMATION THAT SUCH BANK INVESTOR SHALL HAVE SHORT-TERM DEBT
RATINGS OF AT LEAST “A-1” OR “P-1” FROM S&P AND MOODY’S, RESPECTIVELY, WITHOUT
NEGATIVE CREDIT IMPLICATIONS, AND (III) THE SCHEDULED TERMINATION DATE (OR IF
EARLIER, THE SCHEDULED TERMINATION DATE IN EFFECT PRIOR TO ANY RENEWAL PURSUANT
TO SECTION 2.15 TO WHICH SUCH BANK INVESTOR DOES NOT CONSENT, BUT ONLY AFTER
GIVING EFFECT TO ANY REQUIRED PURCHASE PURSUANT TO SECTION 2.15(B)).  NOTHING IN
THIS SECTION 2.14 SHALL AFFECT OR DIMINISH IN ANY WAY ANY SUCH DOWNGRADED BANK
INVESTOR’S COMMITMENT TO THE BORROWER OR THE LENDER OR SUCH DOWNGRADED BANK
INVESTOR’S OTHER OBLIGATIONS AND LIABILITIES HEREUNDER AND UNDER THE OTHER
OPERATIVE DOCUMENTS.


(C)           PROGRAM SUPPORT AGREEMENT DOWNGRADE PROVISIONS.  NOTWITHSTANDING
THE OTHER PROVISIONS OF THIS SECTION 2.14, A BANK INVESTOR SHALL NOT BE REQUIRED
TO MAKE A DOWNGRADE DRAW (OR PROVIDE FOR THE ISSUANCE OF A LETTER OF CREDIT IN
LIEU THEREOF) PURSUANT TO SECTION 2.14(A) AT A TIME WHEN SUCH BANK INVESTOR HAS
A DOWNGRADE COLLATERAL ACCOUNT (OR LETTER OF CREDIT IN LIEU THEREOF) ESTABLISHED
PURSUANT TO THE PROGRAM SUPPORT AGREEMENT TO WHICH IT IS A PARTY IN AN AMOUNT AT
LEAST EQUAL TO ITS COMMITMENT, AND THE AGENT MAY APPLY MONIES IN SUCH DOWNGRADE
COLLATERAL ACCOUNT IN THE MANNER DESCRIBED IN SECTION 2.15(B) AS IF SUCH
DOWNGRADE COLLATERAL ACCOUNT WERE A DOWNGRADE COLLATERAL ACCOUNT.


SECTION 2.15.          NON-RENEWING BANK INVESTORS.


(A)           IF AT ANY TIME THE BORROWER REQUESTS THAT THE BANK INVESTORS RENEW
THEIR COMMITMENTS HEREUNDER AND SOME BUT LESS THAN ALL THE BANK INVESTORS
CONSENT TO SUCH RENEWAL WITHIN THIRTY (30) DAYS OF THE BORROWER’S REQUEST, BUT
IN ANY EVENT, NO LATER THAN TWENTY (20) DAYS PRIOR TO THE THEN CURRENT SCHEDULED
TERMINATION DATE, THE BORROWER MAY ARRANGE FOR AN

14


--------------------------------------------------------------------------------



ASSIGNMENT TO ONE OR MORE FINANCIAL INSTITUTIONS OF ALL THE RIGHTS AND
OBLIGATIONS HEREUNDER OF EACH SUCH NON-CONSENTING BANK INVESTOR IN ACCORDANCE
WITH SECTION 8.6.  ANY SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE
THEN-CURRENT SCHEDULED TERMINATION DATE.  EACH BANK INVESTOR WHICH DOES NOT SO
CONSENT TO ANY RENEWAL SHALL COOPERATE FULLY WITH THE BORROWER IN EFFECTUATING
ANY SUCH ASSIGNMENT.  IF NONE OR LESS THAN ALL THE COMMITMENTS OF THE
NON-RENEWING BANK INVESTORS ARE SO ASSIGNED AS PROVIDED ABOVE THE AGENT SHALL SO
NOTIFY THE BORROWER, AND THE BORROWER SHALL NOTIFY THE AGENT IF IT DESIRES TO
EXTEND THE THEN CURRENT SCHEDULED TERMINATION DATE.  IN THE EVENT THE BORROWER
AND THE AGENT EACH ELECTS TO EXTEND THE THEN CURRENT SCHEDULED TERMINATION DATE,
(I) THE EXTENDED SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO
THE RENEWING BANK INVESTORS, (II) THE FACILITY LIMIT SHALL AUTOMATICALLY BE
REDUCED TO AN AMOUNT (ROUNDED UP TO THE NEAREST $1,000) EQUAL TO THE EXCESS OF
THE FACILITY LIMIT THEN IN EFFECT OVER THE LESSER OF (A) THE AGGREGATE OF THE
COMMITMENTS OF ALL NON-RENEWING BANK INVESTORS AND (B) THE PRODUCT OF (X) THE
FACILITY LIMIT, MINUS THE NET INVESTMENT, MULTIPLIED BY (Y) 1.02, AND (III) THIS
LOAN AGREEMENT AND THE COMMITMENTS OF THE RENEWING BANK INVESTORS SHALL REMAIN
IN EFFECT IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS.


(B)           IF AT ANY TIME THE BORROWER REQUESTS THAT THE BANK INVESTORS
EXTEND THE SCHEDULED TERMINATION DATE HEREUNDER AND SOME BUT LESS THAN ALL THE
BANK INVESTORS CONSENT TO SUCH EXTENSION WITHIN THIRTY (30) DAYS AFTER THE
BORROWER’S REQUEST (BUT IN ANY EVENT, NO LATER THAN TWENTY (20) DAYS PRIOR TO
THE THEN SCHEDULED TERMINATION DATE), AND IF NONE OR LESS THAN ALL THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS ARE ASSIGNED AS PROVIDED IN
SECTION 2.15 AND THE BORROWER AND THE AGENT EACH HAS ELECTED TO EXTEND THE THEN
CURRENT SCHEDULED TERMINATION DATE, THEN (WITHOUT LIMITING THE OBLIGATIONS OF
ALL THE BANK INVESTORS TO MAKE LOANS AND PAY ANY ASSIGNMENT AMOUNT PRIOR TO THE
SCHEDULED TERMINATION DATE IN ACCORDANCE WITH THE TERMS HEREOF) THE LENDER MAY
SELL AN INTEREST IN THE NET INVESTMENT HEREUNDER FOR AN AGGREGATE PURCHASE PRICE
EQUAL TO THE LESSER OF (I) THE MAXIMUM AGGREGATE ASSIGNMENT AMOUNTS WHICH WOULD
BE PAYABLE IF THE LENDER ASSIGNED ITS ENTIRE INTEREST IN THE NET INVESTMENT AT
THAT TIME UNDER SECTION 2.13, AND (II) THE AGGREGATE AVAILABLE COMMITMENTS OF
THE NON-RENEWING BANK INVESTORS, WHICH PURCHASE PRICE SHALL BE PAID SOLELY BY
THE NON-RENEWING BANK INVESTORS, PRO RATA ACCORDING TO THEIR RESPECTIVE
COMMITMENTS.  FOLLOWING THE PAYMENT OF SUCH PURCHASE PRICE, (I) THE EXTENDED
SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO THE RENEWING BANK
INVESTORS, (II) THE FACILITY LIMIT SHALL AUTOMATICALLY BE REDUCED BY THE
AGGREGATE OF THE COMMITMENTS OF ALL NON-RENEWING BANK INVESTORS, AND (III) THIS
LOAN AGREEMENT AND THE COMMITMENTS OF THE RENEWING BANK INVESTORS SHALL REMAIN
IN EFFECT IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS.  PRIOR TO THE FACILITY
TERMINATION DATE, ALL AMOUNTS WHICH, UNDER SECTION 4.1 OF THE CTA AGREEMENT ARE
TO BE PAID TO THE AGENT AND APPLIED IN REDUCTION OF THE NET INVESTMENT, UP TO
THE AGGREGATE NET INVESTMENT SOLD TO THE NON-RENEWING BANK INVESTORS AS
DESCRIBED ABOVE IN THIS SUBSECTION, SHALL BE DISTRIBUTED TO THE NON-RENEWING
BANK INVESTORS RATABLY ACCORDING TO THE AGGREGATE NET INVESTMENT HELD BY THEM,
IN REDUCTION OF THEIR RESPECTIVE PORTIONS OF NET INVESTMENT.  ON AND AFTER THE
FACILITY TERMINATION DATE, EACH NON-RENEWING BANK INVESTOR SHALL BE ENTITLED TO
RECEIVE DISTRIBUTIONS AS PROVIDED IN SECTION 4.1 OF THE CTA AGREEMENT BASED ON
ITS PRO RATA SHARE OF THE NET INVESTMENT.  WHEN (AFTER THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS) THE AGGREGATE OF THE NET
INVESTMENT DESCRIBED ABOVE IN THIS SUBSECTION SHALL HAVE BEEN REDUCED TO ZERO
AND ALL ACCRUED DISCOUNT ALLOCABLE THERETO AND ALL OTHER

15


--------------------------------------------------------------------------------


 


AGGREGATE UNPAIDS OWING TO SUCH BANK INVESTORS SHALL HAVE BEEN PAID TO SUCH BANK
INVESTORS IN FULL, THEN SUCH BANK INVESTORS SHALL CEASE TO BE PARTIES TO THIS
LOAN AGREEMENT FOR ANY PURPOSE.


SECTION 2.16.          COMMITMENT RENEWAL REQUEST.

Except in the case of an early renewal as agreed upon by the Borrower and the
Agent, the Borrower may, not earlier than one hundred twenty (120) days or later
than sixty (60) days prior to the Scheduled Termination Date, request that the
Bank Investors renew their Commitments hereunder, provided that no such renewal
may be requested if it would cause the Scheduled Termination Date to be later
than 364 days after the then-current Scheduled Termination Date (or, if the
364th day is not a Business Day, the immediately preceding Business Day) or such
fewer number of days as the Agent shall specify by notice to the Borrower.  Each
Bank Investor shall notify the Borrower as to whether it consents to such
renewal within thirty (30) days of the Scheduled Termination Date, and the
failure of any Bank Investor to so notify the Borrower shall be deemed to mean
that such Bank Investor does not consent to such renewal.


SECTION 2.17.          INTEREST RATE PROTECTION AGREEMENTS.

Borrower agrees that (i) from and after the occurrence of an Interest Rate
Protection Date, it shall provide to the Agent for the benefit of the Lender and
the Bank Investors promptly, and in any event not later than three (3) Business
Days after such Interest Rate Protection Date, an Interest Rate Protection
Agreement and (ii) prior to the execution of any Interest Rate Protection
Agreement at any other time, it shall provide a copy of the proposed Interest
Rate Protection Agreement to the Agent for approval.  Any such Interest Rate
Protection Agreement shall be provided and maintained at the Borrower’s sole
cost and expense from funds other than Collections.


ARTICLE 3

REPRESENTATIONS AND WARRANTIES


SECTION 3.1.            REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  THE
BORROWER REPRESENTS AND WARRANTS TO EACH OF THE SECURED PARTIES ON THE CLOSING
DATE AND EACH LOAN DATE THAT:


(A)           EXISTENCE AND STANDING.  THE BORROWER (I) IS A STATUTORY TRUST
DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, (II) HAS ALL POWER AND ALL MATERIAL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS, AND APPROVALS REQUIRED TO CARRY ON ITS BUSINESS IN
EACH JURISDICTION IN WHICH ITS BUSINESS IS NOW CONDUCTED, AND (III) IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.


(B)           AUTHORIZATION AND CONTRAVENTION.  THE EXECUTION, DELIVERY, AND
PERFORMANCE BY THE BORROWER OF THIS LOAN AGREEMENT, THE VFN, AND THE OTHER
OPERATIVE DOCUMENTS TO WHICH THE BORROWER IS A PARTY ARE WITHIN THE BORROWER’S
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, REQUIRE NO ACTION BY
OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY, AND DO NOT
CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR
REGULATION OR ANY OTHER OPERATIVE DOCUMENT TO WHICH THE BORROWER IS A PARTY,

16


--------------------------------------------------------------------------------


 


OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT
BINDING UPON THE BORROWER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ASSETS OF THE BORROWER.


(C)           BINDING EFFECT.  THIS LOAN AGREEMENT AND THE VFN CONSTITUTE THE
LEGAL, VALID, AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, OR
OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS.


(D)           PERFECTION.  AT ALL TIMES, THE BORROWER SHALL BE THE OWNER OF ALL
OF THE COLLATERAL, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY
INTERESTS, PREFERENCES, OR OTHER SECURITY ARRANGEMENT OF ANY KIND OR NATURE
WHATSOEVER (OTHER THAN THOSE CREATED OR PERMITTED BY THE OPERATIVE DOCUMENTS),
AND ALL MORTGAGES, FINANCING STATEMENTS, AND OTHER DOCUMENTS REQUIRED TO BE
RECORDED OR FILED IN ORDER TO PERFECT AND PROTECT THE COLLATERAL AGAINST ALL
CREDITORS OF AND PURCHASERS FROM THE BORROWER WILL HAVE BEEN DULY AND TIMELY
FILED IN EACH FILING OFFICE NECESSARY FOR SUCH PURPOSE AND ALL FILING FEES AND
TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS SHALL HAVE BEEN PAID IN
FULL.


(E)           GOOD TITLE.  AT ALL TIMES, THE TRUSTEE, FOR THE BENEFIT OF THE
SECURED PARTIES, SHALL HAVE A VALID AND PERFECTED FIRST-PRIORITY SECURITY
INTEREST IN THE COLLATERAL FREE AND CLEAR OF ANY ADVERSE CLAIM, OTHER THAN ANY
CLAIMS MADE THROUGH THE TRUSTEE OR THE SECURED PARTIES.


(F)            ACCURACY OF INFORMATION.  ALL INFORMATION HERETOFORE FURNISHED BY
THE BORROWER OR ANY AFFILIATE OF THE BORROWER (INCLUDING, WITHOUT LIMITATION,
ANY INFORMATION DELIVERED PURSUANT TO SECTIONS 2.10 AND 5.1 HEREOF) TO THE
LENDER, ANY BANK INVESTOR, THE AGENT OR THE ADMINISTRATIVE TRUSTEE FOR PURPOSES
OF OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED
HEREBY IS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED BY THE BORROWER TO THE
LENDER, ANY BANK INVESTOR, THE AGENT OR THE ADMINISTRATIVE TRUSTEE WILL BE, TRUE
AND ACCURATE IN EVERY MATERIAL RESPECT ON THE DATE SUCH INFORMATION IS STATED OR
CERTIFIED.


(G)           TAX STATUS.  THE BORROWER HAS TIMELY FILED ALL TAX RETURNS
(FEDERAL, STATE, AND LOCAL) REQUIRED TO BE FILED AND HAS TIMELY PAID OR MADE
ADEQUATE PROVISION FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS, AND OTHER
GOVERNMENTAL CHARGES.


(H)           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED SOLELY TO
PURCHASE ACCOUNTS AND TO PAY OTHER AMOUNTS EXPRESSLY PERMITTED UNDER THE TERMS
AND CONDITIONS OF THE OPERATIVE DOCUMENTS.


(I)            PLACE OF BUSINESS.  THE CHIEF PLACE OF BUSINESS OF THE BORROWER
IS LOCATED AT THE ADDRESS OF THE BORROWER INDICATED IN SECTION 8.3 HEREOF AND
ALL OF THE BORROWER’S RECORDS ARE KEPT AT THE OFFICES OF THE CUSTODIAN.


(J)            NATURE OF ACCOUNTS.  EACH ACCOUNT TO BE PURCHASED WITH THE
PROCEEDS OF A LOAN IS AN ELIGIBLE ACCOUNT AND AN “ELIGIBLE ASSET” AS DEFINED IN
RULE 3A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(K)           NO EVENT OF DEFAULT OR FACILITY TERMINATION EVENT.  NO EVENT HAS
OCCURRED AND IS CONTINUING AND NO CONDITION EXISTS WHICH CONSTITUTES AN EVENT OF
DEFAULT OR

17


--------------------------------------------------------------------------------


 


FACILITY TERMINATION EVENT OR, TO THE KNOWLEDGE OF THE BORROWER, A POTENTIAL
EVENT OF DEFAULT OR POTENTIAL FACILITY TERMINATION EVENT.


(L)            NOT AN INVESTMENT COMPANY.  THE BORROWER IS NOT AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
OR IS EXEMPT FROM ALL PROVISIONS OF SUCH ACT.


(M)          ERISA.  THE BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ERISA AND NO LIEN IN FAVOR OF THE PENSION BENEFIT GUARANTY CORPORATION ON ANY OF
THE ACCOUNTS EXISTS.


(N)           BENEFICIAL OWNERSHIP.  THE DEPOSITOR HOLDS A 100% BENEFICIAL
OWNERSHIP IN THE BORROWER.


(O)           DEBT FOR TAX.  THE BORROWER WILL TREAT THE LOANS AS INDEBTEDNESS
FOR FEDERAL INCOME TAX PURPOSES.


(P)           UNACCEPTABLE INVESTMENT.  THE BORROWER HAS NO KNOWLEDGE OF ANY
MATERIAL CIRCUMSTANCE OR CONDITION WITH RESPECT TO THE ACCOUNTS, THE OBLIGORS,
OR THE CREDIT STANDING OF THE OBLIGORS THAT COULD REASONABLY BE EXPECTED TO
CAUSE AN ACCOUNT TO BE AN UNACCEPTABLE INVESTMENT OR ADVERSELY AFFECT THE VALUE
OF ANY ACCOUNT.


(Q)           ACTION, ERROR, OMISSION, ETC.  TO THE KNOWLEDGE OF THE BORROWER,
NO MATERIAL ACTION, ERROR, OMISSION, MISREPRESENTATION, NEGLIGENCE, FRAUD, OR
SIMILAR OCCURRENCE WITH RESPECT TO AN ACCOUNT HAS TAKEN PLACE ON THE PART OF ANY
PERSON, INCLUDING, WITHOUT LIMITATION, ANY OBLIGOR, THE DEPOSITOR, THE
ORIGINATOR OR ANY ELIGIBLE ORIGINATOR, ANY APPRAISER, ANY BUILDER, OR DEVELOPER,
OR ANY OTHER PARTY INVOLVED IN THE ORIGINATION OF THE ACCOUNTS OR IN THE
APPLICATION OF INSURANCE IN RELATION TO SUCH ACCOUNTS.


(R)            NO LITIGATION.  THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS
PENDING, OR TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING
THE BORROWER OR ANY AFFILIATE OF THE BORROWER OR THEIR RESPECTIVE PROPERTIES, IN
OR BEFORE ANY COURT, ARBITRATOR, OR OTHER BODY WHICH QUESTION THE VALIDITY OF
THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN, OR WHICH COULD BE
REASONABLY EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT ON THE FINANCIAL
CONDITION OF THE BORROWER OR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
LOAN AGREEMENT.


(S)           MONTHLY PAYMENTS.  ALL MONTHLY PAYMENTS (NET OF THE FEES WITHDRAWN
PURSUANT TO SECTION 2.15 OF THE MASTER SERVICING AGREEMENT) ON THE ACCOUNTS TO
BE PURCHASED WITH THE PROCEEDS OF A LOAN DUE AFTER THE APPLICABLE CUT-OFF DATE
AND RECEIVED MORE THAN THREE (3) BUSINESS DAYS PRIOR TO THE LOAN DATE, PLUS THE
PROCEEDS OF EACH FULL PREPAYMENT OF ANY SUCH ACCOUNT (INCLUDING ANY RELATED
PAYMENT OF INTEREST) RECEIVED BY THE MASTER SERVICER AFTER THE CUT-OFF DATE BUT
MORE THAN THREE (3) BUSINESS DAYS PRIOR TO THE LOAN DATE, WILL HAVE BEEN 
DEPOSITED IN THE HOLDING ACCOUNT IN ACCORDANCE WITH SECTION 2.7 OF THE MASTER
SERVICING AGREEMENT.

Any document, instrument, certificate or notice delivered to the Agent or the
Administrative Trustee under this Loan Agreement shall be deemed a
representation and warranty by the Borrower.

18


--------------------------------------------------------------------------------


 


SECTION 3.2.            REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES BY THE
BORROWER.  ON EACH DAY THAT A LOAN IS MADE HEREUNDER, THE BORROWER, BY ACCEPTING
THE PROCEEDS OF SUCH LOAN, SHALL BE DEEMED TO HAVE CERTIFIED THAT ALL
REPRESENTATIONS AND WARRANTIES DESCRIBED IN SECTION 3.1 ARE TRUE AND CORRECT ON
AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH DAY.


ARTICLE 4

CONDITIONS PRECEDENT


SECTION 4.1.            CONDITIONS TO EFFECTIVENESS.  ON OR PRIOR TO THE DATE
HEREOF, THE AGENT SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF WHICH
SHALL BE IN A FORM AND SUBSTANCE ACCEPTABLE TO EACH OF THEM, OR THE FOLLOWING
ACTIONS SHALL HAVE OCCURRED:


(A)           THE AGENT, THE CUSTODIAN AND THE TRUSTEE SHALL HAVE RECEIVED AN
OPINION OF COUNSEL TO EACH OF THE CUSTODIAN AND THE TRUSTEE, IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT;


(B)           (I) THE AGENT, THE CUSTODIAN AND THE TRUSTEE SHALL HAVE RECEIVED
THIS LOAN AGREEMENT, THE BAT AGREEMENT, THE DAT AGREEMENT, THE MASTER SERVICING
AGREEMENT, THE BACK-UP SERVICING AGREEMENT, THE SUBSERVICING AGREEMENT AND THE
CTA AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO; AND


(C)           THE AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, DOCUMENTS,
INSTRUMENTS, CERTIFICATES AND OPINIONS AS IT SHALL REASONABLY REQUEST.


SECTION 4.2.            CONDITIONS TO EACH LOAN.  NO LOAN SHALL BE MADE
HEREUNDER, AND THE BANK INVESTORS SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN,
UNLESS THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


(A)           THE AGENT SHALL HAVE RECEIVED AN OFFICERS’ CERTIFICATE FROM THE
BORROWER STATING THAT:

(I)                                     NO EVENT OF DEFAULT, POTENTIAL EVENT OF
DEFAULT, POTENTIAL FACILITY TERMINATION EVENT OR FACILITY TERMINATION EVENT
SHALL HAVE OCCURRED AND THE LOAN TO BE MADE ON SUCH DATE WILL NOT RESULT IN ANY
BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER ANY OF THE OPERATIVE DOCUMENTS TO WHICH THE BORROWER IS A PARTY, OR ANY
INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
BORROWER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY ENTERED IN ANY PROCEEDING TO WHICH THE BORROWER IS A PARTY OR BY WHICH
IT MAY BE BOUND OR TO WHICH IT MAY BE SUBJECT, AND ALL CONDITIONS PRECEDENT
PROVIDED IN THIS LOAN AGREEMENT RELATING TO THE LOAN TO BE MADE ON SUCH DATE
HAVE BEEN COMPLIED WITH;

(II)                                  THE BORROWER IS THE OWNER OF AND HAS GOOD
TITLE TO EACH ACCOUNT, HAS NOT ASSIGNED ANY INTEREST OR PARTICIPATION IN ANY
SUCH ACCOUNT

 

19


--------------------------------------------------------------------------------


(OR, IF ANY SUCH INTEREST OR PARTICIPATION HAS BEEN ASSIGNED, IT HAS BEEN
RELEASED) AND HAS THE RIGHT TO GRANT EACH SUCH ACCOUNT TO THE TRUSTEE, AND NO
OTHER PERSON HAS ANY LIEN ON, SECURITY INTEREST IN OR OTHER RIGHTS TO ANY SUCH
ACCOUNT;

(III)                               THE BORROWER HAS GRANTED TO THE TRUSTEE ALL
OF ITS RIGHT, TITLE, AND INTEREST IN AND TO EACH ACCOUNT GRANTED TO THE TRUSTEE
BY IT TO SECURE THE VFN AND THE AMOUNTS OWED HEREUNDER;

(IV)                              THE INFORMATION SET FORTH IN THE SCHEDULE OF
ACCOUNTS DELIVERED TO THE CUSTODIAN, THE TRUSTEE AND THE AGENT IS CORRECT IN ALL
MATERIAL RESPECTS;

(V)                                 (A) NO MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED IN THE AFFAIRS OF (I) THE BORROWER SINCE THE DATE OF ITS FORMATION OR
(II) THE MASTER SERVICER SINCE APRIL 1, 2004 AND (B) NO MATERIAL ADVERSE CHANGE
HAS OCCURRED IN THE VALUE OF ANY ACCOUNT SINCE THE DATE OF ORIGINATION OF SUCH
ACCOUNT; AND

(VI)                              THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 3.1 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND
AS OF SUCH DAY.


(B)           ALL OF THE ACCOUNT DOCUMENTS RELATING TO THE ACCOUNTS TO BE
PURCHASED ON SUCH DATE HAVE BEEN DELIVERED TO THE CUSTODIAN WITHIN THE TIME
PERIODS SPECIFIED IN SECTION 3.1 OF THE CTA AGREEMENT, EXCEPT THAT (I) IN LIEU
OF DELIVERING THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT WHICH HAS BEEN THE SUBJECT
OF A FULL PREPAYMENT RECEIVED BY THE MASTER SERVICER AFTER THE CUT-OFF DATE BUT
NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE LOAN DATE, THE BORROWER MAY
DELIVER, OR CAUSE TO BE DELIVERED, AS INDICATED IN THE OFFICERS’ CERTIFICATE
FROM THE MASTER SERVICER DELIVERED PURSUANT TO PARAGRAPH (A) OF THIS SECTION
4.2, THE CASH PROCEEDS OF SUCH FULL PREPAYMENT AND (II) IN LIEU OF DELIVERING
THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT WITH RESPECT TO WHICH FORECLOSURE
PROCEEDINGS HAVE BEEN COMMENCED AND SUCH ACCOUNT DOCUMENTS ARE REQUIRED IN
CONNECTION WITH THE PROSECUTION OF SUCH PROCEEDINGS, THE MASTER SERVICER MAY
DELIVER A TRUST RECEIPT PURSUANT TO SECTION 3.2 OF THE CTA AGREEMENT;


(C)           THE BORROWER SHALL HAVE DELIVERED A BORROWING REQUEST TO THE AGENT
PURSUANT TO SECTION 2.2 HEREOF;


(D)           THE AGENT, THE CUSTODIAN AND THE TRUSTEE SHALL HAVE RECEIVED THE
SCHEDULE OF ACCOUNTS RELATING TO THE ACCOUNTS TO BE PURCHASED WITH THE PROCEEDS
OF SUCH LOAN;


(E)           THE AGENT SHALL HAVE RECEIVED ACKNOWLEDGMENT COPIES OF PROPER
FINANCING STATEMENTS, DULY FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL
JURISDICTIONS THAT THE LENDER MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT THE OWNERSHIP INTEREST OF THE DEPOSITOR CREATED BY THE DAT, THE
OWNERSHIP INTEREST OF THE BORROWER CREATED BY THE BAT AGREEMENT AND THE SECURITY
INTEREST IN FAVOR OF THE TRUSTEE CREATED BY THE CTA AGREEMENT AND ALL OTHER
FILINGS, NOTIFICATIONS, CONSENTS AND RECORDINGS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER OPERATIVE DOCUMENTS
SHALL BE ACCOMPLISHED AND THE AGENT SHALL

20


--------------------------------------------------------------------------------


have received evidence of such filings, notifications, consents and recordings
satisfactory in form and substance to the Agent;




(F)            THE AGENT SHALL HAVE RECEIVED COPIES OF ALL CONSENTS, LICENSES
AND APPROVALS, IF ANY, REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT AND THE VALIDITY AND ENFORCEABILITY AGAINST IT OF THE
OPERATIVE DOCUMENTS TO APPROVALS SHALL BE IN FULL FORCE AND EFFECT;


(G)           THE DEPOSITOR SHALL HAVE CONTINUED TO PURCHASE OR OTHERWISE
ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ACCOUNTS ORIGINATED BY THE ORIGINATOR
(OR ORIGINATED BY AN ELIGIBLE ORIGINATOR AND SOLD TO THE DEPOSITOR) ON AN
ONGOING BASIS;


(H)           AFTER GIVING EFFECT TO ANY REQUESTED LOAN, NO BORROWING BASE
DEFICIENCY SHALL EXIST;


(I)            THE FACILITY TERMINATION DATE SHALL NOT HAVE OCCURRED;


(J)            NO SERVICER DEFAULT OR DEFAULT UNDER ANY SUBSERVICING AGREEMENT
SHALL HAVE OCCURRED AND BE CONTINUING, AND NO CONDITION THAT WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME WORLD CONSTITUTE A SERVICER DEFAULT OR A DEFAULT
UNDER ANY SUBSERVICING AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING;


(K)           NO MORE THAN 7% OF THE ACCOUNTS THEN OWNED BY THE BORROWER MAY BE
IN ARREARS FOR SIXTY (60) DAYS OR MORE AS OF THE LAST DAY OF ANY MONTH PRECEDING
THE BORROWING DATE;


(L)            NO MORE THAN 10% OF THE ACCOUNTS TO BE PURCHASED BY THE BORROWER
MAY BE IN ARREARS FOR 30-59 DAYS AS OF THE LAST DAY OF ANY MONTH PRECEDING SUCH
BORROWING DATE;


(M)          IF THE INTEREST RATE PROTECTION DATE HAS OCCURRED, THE BORROWER HAS
DELIVERED TO THE AGENT AN INTEREST RATE PROTECTION AGREEMENT;


(N)           ON SUCH DATE, THE WEIGHTED AVERAGE INTEREST RATE OF ALL ELIGIBLE
ACCOUNTS, AFTER GIVING EFFECT TO ALL ELIGIBLE ACCOUNTS TO BE ADDED ON SUCH DATE,
SHALL BE GREATER THAN OR EQUAL TO 7.25% PER ANNUM; AND


(O)           ON SUCH DATE, THE WEIGHED AVERAGE FICO SCORE OF ALL ELIGIBLE
ACCOUNTS, AFTER GIVING EFFECT TO ALL ELIGIBLE ACCOUNTS TO BE ADDED ON SUCH DATE,
SHALL BE GREATER THAN 530.


ARTICLE 5


COVENANTS


SECTION 5.1.            AFFIRMATIVE COVENANTS OF BORROWER.  AT ALL TIMES FROM
THE DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS DUE AND OWING TO ANY OF THE
SECURED PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE BEEN PAID IN FULL AND THIS
LOAN AGREEMENT HAS TERMINATED UNLESS THE CONTROLLING PARTY SHALL OTHERWISE
CONSENT IN WRITING:

21


--------------------------------------------------------------------------------



(A)           AGREED UPON PROCEDURES REPORT.  PRIOR TO THE DATE ONE YEAR FROM
THE CLOSING DATE AND ON EACH ANNIVERSARY THEREAFTER BEGINNING IN CALENDAR YEAR
2006, THE BORROWER SHALL DELIVER TO THE AGENT, AT ITS EXPENSE, AN AGREED UPON
PROCEDURES REPORT WITH RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND SUCH
OTHER MATTERS AS THE AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG AS NO
EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR
POTENTIAL FACILITY TERMINATION EVENT HAS OCCURRED, THE BORROWER SHALL ONLY BE
REQUIRED TO DELIVER ONE AGREED UPON PROCEDURES REPORT AT ITS EXPENSE IN ANY
CALENDAR YEAR.


(B)           OTHER INFORMATION.  THE BORROWER SHALL DELIVER TO THE AGENT (I) A
COPY OF ALL FINANCIAL DOCUMENTS AND REPORTS PROVIDED TO THE BORROWER BY THE
DEPOSITOR, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR ANY OTHER PERSON IN ANY
CAPACITY PURSUANT TO THE OPERATIVE DOCUMENTS, (II) ANY MATERIAL NOTICES WITH
RESPECT TO ANY MORTGAGED PROPERTY AND (III) SUCH OTHER INFORMATION (INCLUDING
NON-FINANCIAL INFORMATION) AS THE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST.


(C)           COMPLIANCE CERTIFICATE.  THE BORROWER SHALL DELIVER TO THE AGENT
WITHIN NINETY (90) DAYS AFTER THE CLOSE OF THE BORROWER’S FISCAL YEAR, A
COMPLIANCE CERTIFICATE SIGNED BY AN AUTHORIZED SIGNATORY OF THE BORROWER STATING
THAT NO EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT EXISTS, OR IF ANY EVENT
OF DEFAULT OR POTENTIAL EVENT OF DEFAULT EXISTS, STATING THE NATURE AND STATUS
THEREOF.


(D)           NOTICE OF BORROWING BASE DEFICIENCY, EVENT OF DEFAULT, POTENTIAL
EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION
EVENT.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS AFTER
THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE OCCURRENCE OF A
BORROWING BASE DEFICIENCY, AN EVENT OF DEFAULT, A POTENTIAL EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION EVENT, THE BORROWER
SHALL PROVIDE TO THE AGENT A STATEMENT SETTING FORTH DETAILS OF SUCH BORROWING
BASE DEFICIENCY, EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, POTENTIAL
FACILITY TERMINATION EVENT OR FACILITY TERMINATION EVENT, AND THE ACTION WHICH
THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.  THE BORROWER SHALL NOTIFY
THE AGENT WHEN THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR EVENT, WHICH, DUE TO THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, COULD BECOME AN EVENT OF DEFAULT BY ITSELF, THE
MASTER SERVICER, THE BACK-UP SERVICER, THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR
THE ORIGINATOR IN ANY CAPACITY UNDER ANY OF THE OPERATIVE DOCUMENTS OF WHICH IT
BECOMES AWARE.


(E)           CONDUCT OF BUSINESS.  THE BORROWER WILL CARRY ON AND CONDUCT ITS
BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS IT IS PRESENTLY CONDUCTED AND DO
ALL THINGS NECESSARY TO REMAIN DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING AS A STATUTORY TRUST IN THE STATE OF DELAWARE AND MAINTAIN ALL
REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS CONDUCTED.


(F)            COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY WITH ALL LAWS,
RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS, INJUNCTIONS, DECREES, OR AWARDS TO
WHICH IT MAY BE SUBJECT.


(G)           FURNISHING OF INFORMATION AND INSPECTION OF RECORDS.  THE BORROWER
WILL FURNISH TO THE AGENT FROM TIME TO TIME SUCH INFORMATION WITH RESPECT TO THE
ACCOUNTS AS THE

22


--------------------------------------------------------------------------------



AGENT MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A SCHEDULE
IDENTIFYING THE OBLIGOR AND THE PRINCIPAL BALANCE FOR EACH ACCOUNT.


(H)           PAYMENT OF OBLIGATIONS.  THE BORROWER SHALL PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE.


(I)            FURTHER ASSURANCES.  THE BORROWER SHALL DO SUCH FURTHER ACTS AND
THINGS AND EXECUTE AND DELIVER TO THE AGENT SUCH ASSIGNMENTS (INCLUDING, WITHOUT
LIMITATION, ASSIGNMENTS IN BLANK), AGREEMENTS, POWERS AND INSTRUMENTS AS ARE
REASONABLY REQUIRED BY THE AGENT TO CARRY INTO EFFECT THE PURPOSES OF THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS OR TO BETTER ASSURE AND CONFIRM UNTO
THE SECURED PARTIES THEIR RESPECTIVE RIGHTS, POWERS AND REMEDIES HEREUNDER AND
UNDER THE OTHER OPERATIVE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, TO OBTAIN
SUCH CONSENTS AND GIVE SUCH NOTICES, AND TO FILE AND RECORD ALL SUCH DOCUMENTS
AND INSTRUMENTS, AND RENEW EACH SUCH CONSENT, NOTICE, FILING AND RECORDATION, AT
SUCH TIME OR TIMES, IN SUCH MANNER AND AT SUCH PLACES, AS MAY BE NECESSARY OR
DESIRABLE TO PRESERVE AND PROTECT THE POSITION OF THE SECURED PARTIES HEREUNDER
AND UNDER THE OTHER OPERATIVE DOCUMENTS.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS LOAN AGREEMENT.


(J)            ACCESS.  THE BORROWER SHALL ALLOW, AND CAUSE THE DEPOSITOR TO
ALLOW, THE AGENT AND THEIR REPRESENTATIVES FULL AND COMPLETE ACCESS DURING
NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE TO THE BOOKS, RECORDS,
DOCUMENTS, AND FACILITIES OF THE BORROWER AND THE DEPOSITOR, AND WILL ON THE
SAME CONDITIONS MAKE THE OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, INDEPENDENT
ACCOUNTANTS, AND ACTUARIES OF THE BORROWER AND THE DEPOSITOR AVAILABLE TO
DISCUSS SUCH ASPECTS OF THE BUSINESS, FINANCIAL CONDITION, OR PROSPECTS OF THE
BORROWER AND THE DEPOSITOR AS MAY BE REASONABLY NECESSARY.


(K)           RELIANCE LETTERS.  UPON THE REQUEST OF THE AGENT, THE BORROWER
SHALL PROVIDE TO THE AGENT WITHIN FIVE (5) BUSINESS DAYS, RELIANCE LETTERS WITH
RESPECT TO ALL LEGAL OPINIONS DELIVERED ON THE CLOSING DATE (OR NEW LEGAL
OPINIONS ADDRESSING THE SAME MATTERS COVERED IN THE ORIGINAL LEGAL OPINIONS)
ADDRESSED TO ANY ENTITY WHICH BECOMES A PROGRAM SUPPORT PROVIDER AFTER THE
CLOSING DATE, TO THE EXTENT SUCH LEGAL OPINIONS DID NOT PERMIT RELIANCE WHEN
DELIVERED.


(L)            AMENDMENTS; MISCELLANEOUS.

(I)                                     THE BORROWER SHALL FURNISH TO THE
CUSTODIAN, THE TRUSTEE AND THE AGENT COPIES OF THE FORM OF EACH PROPOSED
AMENDMENT TO THE TRUST AGREEMENT, THE MASTER SERVICING AGREEMENT, THE BACK-UP
SERVICING AGREEMENT OR THE SUBSERVICING AGREEMENT AT LEAST SIXTY (60) DAYS PRIOR
TO THE PROPOSED DATE OF ADOPTION OF ANY SUCH PROPOSED AMENDMENT.

(II)                                  THE BORROWER WILL AT ALL TIMES HOLD ITSELF
OUT TO THE PUBLIC UNDER THE BORROWER’S OWN NAME AND AS A SEPARATE AND DISTINCT
ENTITY FROM WALTER INDUSTRIES, INC. AND ANY OF ITS AFFILIATES.

23


--------------------------------------------------------------------------------


 

(III)                               THE BORROWER WILL AT ALL TIMES BE
RESPONSIBLE FOR THE PAYMENT OF ALL ITS OBLIGATIONS AND INDEBTEDNESS, WILL AT ALL
TIMES MAINTAIN A BUSINESS OFFICE, RECORDS, BOOKS OF ACCOUNT, AND FUNDS SEPARATE
FROM THE DEPOSITOR AND WILL OBSERVE ALL CUSTOMARY FORMALITIES OF INDEPENDENT
EXISTENCE.

(IV)                              TO THE EXTENT SUCH COMPLIANCE INVOLVES
QUESTIONS OF LAW, THE BORROWER SHALL BE DEEMED IN COMPLIANCE WITH THE
REQUIREMENTS OF ANY PROVISION OF THIS PARAGRAPH (L) IF IT IS ACTING IN
ACCORDANCE WITH AN OPINION OF COUNSEL AS TO SUCH REQUIREMENTS.


(M)          WEIGHTED AVERAGE.  THE WEIGHTED AVERAGE INTEREST RATE OF ALL
ELIGIBLE ACCOUNTS SHALL NOT BE LESS THAN 7.25% PER ANNUM.  THE BORROWER SHALL
TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE ADDITION OR REMOVAL
OF ACCOUNTS) AS FREQUENTLY AS NECESSARY (AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS AFTER THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF
NONCOMPLIANCE WITH THIS SECTION 5.1(M)) TO ENSURE THAT IN NO EVENT SHALL THE
WEIGHTED AVERAGE INTEREST RATE OF ALL ELIGIBLE ACCOUNTS BE LESS THAN 7.25% PER
ANNUM.


(N)           ASSIGNMENTS.  THE BORROWER SHALL PREPARE AND EXECUTE ASSIGNMENTS
IN RECORDABLE FORM AT THE REASONABLE REQUEST OF THE AGENT.


(O)           DUE DILIGENCE REVIEW.  PRIOR TO FEBRUARY 4TH OF EACH CALENDAR
YEAR, THE BORROWER SHALL COMPLETE, AT ITS EXPENSE, A DUE DILIGENCE REVIEW WITH
RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND SUCH OTHER MATTERS AS THE
AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG AS NO EVENT OF DEFAULT,
POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL FACILITY
TERMINATION EVENT HAS OCCURRED, THE BORROWER SHALL ONLY BE REQUIRED TO COMPLETE
ONE DUE DILIGENCE REVIEW AT ITS EXPENSE IN ANY CALENDAR YEAR.


SECTION 5.2.            NEGATIVE COVENANTS OF BORROWER.  AT ALL TIMES FROM THE
DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS DUE AND OWING TO ANY OF THE SECURED
PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE BEEN PAID IN FULL AND THIS LOAN
AGREEMENT HAS TERMINATED, UNLESS THE CONTROLLING PARTY SHALL OTHERWISE CONSENT
IN WRITING:


(A)           NO EXTENSION OR AMENDMENT OF ACCOUNTS.  EXCEPT AS PERMITTED BY
SECTION 2.1(J) OF THE MASTER SERVICING AGREEMENT OR SECTION 3.4 OF THE CTA
AGREEMENT, THE BORROWER WILL NOT EXTEND, AMEND, OR OTHERWISE MODIFY THE TERMS OF
ANY ACCOUNT, OR AMEND, MODIFY, OR WAIVE ANY TERM OR CONDITION OF ANY ACCOUNT
DOCUMENT RELATED THERETO.


(B)           NO SALE.  THE BORROWER SHALL NOT SELL, TRANSFER, EXCHANGE OR
OTHERWISE DISPOSE OF ANY PORTION OF THE COLLATERAL (OTHER THAN ANY ACCOUNTS
WHICH ARE NOT ELIGIBLE ACCOUNTS OR OTHERWISE EXCLUDED FROM THE BORROWING BASE)
EXCEPT AS EXPRESSLY PERMITTED BY THE OPERATIVE DOCUMENTS.


(C)           NO INSURANCE.  THE BORROWER SHALL NOT OBTAIN OR CARRY INSURANCE
RELATING TO THE ACCOUNTS SEPARATE FROM THAT REQUIRED BY THE MASTER SERVICING
AGREEMENT, UNLESS THE TRUSTEE SHALL HAVE THE SAME RIGHTS WITH RESPECT THERETO AS
IT HAS WITH RESPECT TO THE INSURANCE REQUIRED BY THE MASTER SERVICING AGREEMENT.

24


--------------------------------------------------------------------------------



(D)           OTHER BUSINESS.  THE BORROWER SHALL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN IN CONNECTION WITH, OR RELATING TO, THE ISSUANCE OF THE VFN
OR THE PRESERVATION OF THE COLLATERAL AND THE RELEASE OF ASSETS THEREFROM
PURSUANT TO THIS LOAN AGREEMENT, AND THE OTHER OPERATIVE DOCUMENTS TO WHICH THE
BORROWER IS A PARTY.


(E)           DISSOLUTION.  THE BORROWER SHALL NOT DISSOLVE OR LIQUIDATE IN
WHOLE OR IN PART.


(F)            LIENS.  THE BORROWER SHALL NOT (I) PERMIT THE VALIDITY OR
EFFECTIVENESS OF THIS LOAN AGREEMENT OR THE CTA AGREEMENT TO BE IMPAIRED, OR
PERMIT THE LIEN OF THE CTA AGREEMENT TO BE AMENDED, HYPOTHECATED, SUBORDINATED,
TERMINATED OR DISCHARGED, OR PERMIT ANY PERSON TO BE RELEASED FROM ANY COVENANTS
OR OBLIGATIONS UNDER THIS LOAN AGREEMENT OR, (II) EXCEPT AS MAY BE EXPRESSLY
CREATED OR PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT ANY LIEN, CHARGE,
SECURITY INTEREST, MORTGAGE OR OTHER ENCUMBRANCE (OTHER THAN THE LIEN OF THE CTA
AGREEMENT) TO BE CREATED ON OR EXTEND TO OR OTHERWISE ARISE UPON OR BURDEN THE
COLLATERAL OR ANY PART THEREOF OR ANY INTEREST THEREIN OR THE PROCEEDS THEREOF,
OR (III) EXCEPT AS PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT THE LIEN OF THE
CTA AGREEMENT NOT TO CONSTITUTE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL.


(G)           NO AMENDMENT.  THE BORROWER SHALL NOT AMEND THE TRUST AGREEMENT
WITHOUT THE CONSENT OF THE CONTROLLING PARTY.


(H)           NO MERGERS, ETC.  THE BORROWER WILL NOT CONSOLIDATE OR MERGE WITH
OR INTO ANY OTHER PERSON.


(I)            CHANGE OF NAME, ETC.  THE BORROWER WILL NOT CHANGE ITS NAME,
IDENTITY, OR STRUCTURE OR ITS CHIEF EXECUTIVE OFFICE OR THE JURISDICTION UNDER
WHICH IT HAS BEEN ORGANIZED, UNLESS AT LEAST TEN (10) DAYS PRIOR TO THE
EFFECTIVE DATE OF ANY SUCH CHANGE THE BORROWER DELIVERS TO THE TRUSTEE UCC
FINANCING STATEMENTS, EXECUTED BY THE BORROWER, NECESSARY TO REFLECT SUCH CHANGE
AND TO CONTINUE THE PERFECTION OF THE TRUSTEE’S (FOR THE BENEFIT OF THE SECURED
PARTIES) SECURITY INTEREST IN THE ACCOUNTS.


(J)            BORROWING BASE DEFICIENCY.  THE BORROWER SHALL AT ALL TIMES BE IN
COMPLIANCE WITH SECTION 2.6(B) HEREOF.


(K)           PLEDGED ACCOUNTS.  THE BORROWER SHALL NOT MOVE ANY PLEDGED ACCOUNT
FROM THE INSTITUTION AT WHICH IT IS MAINTAINED ON THE CLOSING DATE, EXCEPT AS
PERMITTED IN ACCORDANCE WITH SECTION 2.8.


(L)            SUCCESSOR MASTER SERVICER AND BACK-UP SERVICER.  THE BORROWER
SHALL NOT PERMIT ANY CHANGE OF MASTER SERVICER OR BACK-UP SERVICER, EXCEPT IN
ACCORDANCE WITH THE MASTER SERVICING AGREEMENT OR THE BACK-UP SERVICING
AGREEMENT, AS APPLICABLE.


(M)          ELIGIBLE ORIGINATORS.  THE BORROWER SHALL NOT MAKE ANY REQUEST FOR
A LOAN HEREUNDER UNLESS ALL CRITERIA SET FORTH IN THE DEFINITION OF “ELIGIBLE
ORIGINATOR” HAVE BEEN SATISFIED.

25


--------------------------------------------------------------------------------



 


(N)           NO DEBT.  THE BORROWER SHALL NOT INCUR ANY DEBT EXCEPT AS
CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


(O)           AMENDMENTS.  NEITHER THE BORROWER NOR THE MASTER SERVICER WILL
AMEND, MODIFY, SUPPLEMENT RESTATE OR REPLACE ANY OF THE TRUST AGREEMENT, THE
MASTER SERVICING AGREEMENT, THE BACKUP SERVICING AGREEMENT OR THE SUBSERVICING
AGREEMENT OR ANY PROVISION OF ANY OF THE FOREGOING WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENT.


ARTICLE 6

EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS


SECTION 6.1.            EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT:


(A)           A DEFAULT IN THE PAYMENT OF ANY INTEREST ON THE VFN AT THE
APPLICABLE DISCOUNT RATE WHEN THE SAME BECOMES DUE AND PAYABLE;


(B)           A DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OF THE VFN IN REDUCTION
OF THE NET INVESTMENT WHEN DUE AND PAYABLE;


(C)           ANY REPRESENTATION, WARRANTY, CERTIFICATION, OR STATEMENT MADE BY
THE BORROWER IN THIS LOAN AGREEMENT OR IN ANY OTHER DOCUMENT DELIVERED PURSUANT
HERETO OR OTHER OPERATIVE DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE (OTHER THAN ANY REPRESENTATION OR
WARRANTY OF THE BORROWER WITH RESPECT TO THE ACCOUNTS OR THE ELIGIBILITY
THEREOF);


(D)           FAILURE OF THE BORROWER TO PAY OR DEPOSIT ANY AMOUNTS (OTHER THAN
INTEREST OR PRINCIPAL DUE IN RESPECT OF THE VFN) WHEN REQUIRED HEREUNDER OR
UNDER ANY OTHER OPERATIVE DOCUMENT AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED
FOR FIVE (5) BUSINESS DAYS;


(E)           THE DEFAULT BY THE BORROWER IN THE PERFORMANCE OF ANY MATERIAL
COVENANT OR UNDERTAKING (I) TO BE PERFORMED OR OBSERVED UNDER SECTIONS 5.1(D),
5.2(B), (D), (E), (F), (G), OR (H) OR (II) TO BE PERFORMED OR OBSERVED BY THE
BORROWER UNDER ANY OTHER PROVISION HEREOF (OTHER THAN DESCRIBED IN PARAGRAPH (B)
OF THIS SECTION 6.1) OR UNDER ANY OTHER OPERATIVE DOCUMENT AND SUCH DEFAULT IN
THE CASE OF THIS CLAUSE (II) SHALL CONTINUE FOR THIRTY (30) DAYS;


(F)            ANY EVENT OF BANKRUPTCY SHALL OCCUR WITH RESPECT TO THE BORROWER;


(G)           THE TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL FAIL TO
HAVE A VALID AND FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL;


(H)           THERE SHALL HAVE OCCURRED ANY MATERIAL ADVERSE CHANGE IN THE
OPERATIONS OF THE BORROWER SINCE THE CLOSING DATE WHICH WOULD HAVE OR REASONABLY
COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SECURED PARTIES OR
ANY OTHER EVENT SHALL HAVE OCCURRED WHICH MATERIALLY AND ADVERSELY AFFECTS THE
BORROWER’S ABILITY TO PERFORM UNDER THIS LOAN AGREEMENT OR THE COLLECTIBILITY OF
THE ACCOUNTS;

26


--------------------------------------------------------------------------------



 


(I)            THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT FAILS TO REACH THE
SPECIFIED RESERVE ACCOUNT REQUIREMENTS ON OR PRIOR TO THE FIFTEENTH (15TH)
REMITTANCE DATE FOLLOWING THE CLOSING DATE OR ON OR PRIOR TO THE SIXTH (6TH)
REMITTANCE DATE FOLLOWING A RESERVE ACCOUNT EVENT; PROVIDED THAT FOR THE PERIOD
EXTENDING SIX (6) REMITTANCE DATES FOLLOWING EACH  TAKE-OUT, THERE SHALL BE NO
EVENT OF DEFAULT UNDER THIS CLAUSE (I) UNLESS THE AMOUNT ON DEPOSIT IN THE
RESERVE ACCOUNT SHALL FAIL TO BE EQUAL TO OR GREATER THAN THE SUM OF (A) THE
SCHEDULED RESERVE ACCOUNT PAYMENT FOR SUCH REMITTANCE DATE AND (B) $1,000,000;


(J)            THE DELINQUENCY RATIO WITH RESPECT TO THE ACCOUNTS OWNED BY THE
BORROWER AVERAGED FOR ANY THREE (3) CONSECUTIVE COLLECTION PERIODS EXCEEDS 3.5%;


(K)           A BORROWING BASE DEFICIENCY SHALL EXIST BEYOND THE CURE PERIOD SET
FORTH IN SECTION 2.6(B) HEREOF;


(L)            THE DEFAULT RATIO WITH RESPECT TO THE ACCOUNTS OWNED BY THE
BORROWER AVERAGED FOR ANY THREE (3) CONSECUTIVE COLLECTION PERIODS EXCEEDS 6%;


(M)          THE BORROWER SHALL BECOME SUBJECT TO AN ENTITY LEVEL TAX OR TO
REGISTRATION AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT; AND


(N)           THE DEFAULT BY THE BORROWER IN THE PERFORMANCE OF ANY MATERIAL
COVENANT OR UNDERTAKING TO BE PERFORMED OR OBSERVED UNDER SECTION 5.1(A) HEREOF
SHALL CONTINUE FOR TEN (10) BUSINESS DAYS.


SECTION 6.2.            FACILITY TERMINATION EVENTS.  THE OCCURRENCE OF ANY ONE
OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE A FACILITY TERMINATION EVENT:


(A)           ANY REPRESENTATION, WARRANTY, CERTIFICATION, OR STATEMENT MADE BY
THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR THE ORIGINATOR IN ANY OF THE OPERATIVE
DOCUMENTS, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE (OTHER THAN ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE
ACCOUNTS OR THE ELIGIBILITY THEREOF);


(B)           FAILURE OF THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
DEPOSITOR TO PAY OR DEPOSIT ANY AMOUNTS WHEN REQUIRED HEREUNDER OR UNDER ANY
OTHER OPERATIVE DOCUMENT;


(C)           THE DEFAULT BY ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR OR THE
DEPOSITOR, IN THE PERFORMANCE OF ANY COVENANT OR UNDERTAKING, (OTHER THAN, WITH
RESPECT TO THE DEPOSITOR, IN ITS CAPACITY AS MASTER SERVICER) TO BE PERFORMED OR
OBSERVED UNDER ANY OPERATIVE DOCUMENT AND SUCH DEFAULT CONTINUES UNREMEDIED FOR
THIRTY (30) DAYS;


(D)           A SERVICER DEFAULT OR AN EVENT OF DEFAULT UNDER THE SUBSERVICING
AGREEMENTS SHALL HAVE OCCURRED;


(E)           ANY PERSON SHALL INSTITUTE STEPS TO TERMINATE ANY PENSION PLAN IF
THE ASSETS OF SUCH PENSION PLAN ARE INSUFFICIENT TO SATISFY ALL OF ITS BENEFIT
LIABILITIES (AS DETERMINED UNDER TITLE IV OF ERISA), OR A CONTRIBUTION FAILURE
OCCURS WITH RESPECT TO ANY PENSION PLAN WHICH IS SUFFICIENT TO GIVE RISE TO A
LIEN UNDER SECTION 302(F) OF ERISA;

27


--------------------------------------------------------------------------------



 


(F)            ANY MATERIAL PROVISION OF THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT TO WHICH THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
DEPOSITOR IS A PARTY SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE DEPOSITOR SHALL SO STATE IN WRITING;
OR


(G)           AN EVENT OF DEFAULT SHALL OCCUR.


SECTION 6.3.            REMEDIES.


(A)           IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 6.1(F) HEREOF SHALL
OCCUR, THEN THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE VFN, TOGETHER WITH ACCRUED
AND UNPAID INTEREST THEREON, SHALL AUTOMATICALLY, WITHOUT ANY NOTICE,
DECLARATION OR ANY OTHER ACTION BECOME IMMEDIATELY DUE AND PAYABLE.  IF ANY
OTHER EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THEN AND IN EVERY SUCH
CASE THE CONTROLLING PARTY MAY DECLARE THE ENTIRE PRINCIPAL OF AND ACCRUED
INTEREST ON THE VFN TO BE IMMEDIATELY DUE AND PAYABLE AND THE FACILITY
TERMINATION DATE TO HAVE OCCURRED, BY A NOTICE IN WRITING TO THE BORROWER AND
THE AGENT, AND UPON SUCH DECLARATION THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE
VFN, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AND THE FACILITY TERMINATION DATE SHALL HAVE OCCURRED.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE TRUSTEE MAY, AND IF DIRECTED BY THE
CONTROLLING PARTY, SHALL, PROCEED TO PROTECT AND ENFORCE ITS RIGHTS AND THE
RIGHTS OF THE SECURED PARTIES, INCLUDING ITS AND THEIR RIGHTS UNDER THE
OPERATIVE DOCUMENTS, AND TO ENFORCE ANY OTHER PROPER REMEDY OR LEGAL OR
EQUITABLE RIGHT VESTED IN THE TRUSTEE BY THIS LOAN AGREEMENT, THE CTA AGREEMENT
OR ANY OTHER OPERATIVE DOCUMENT OR BY LAW, BY SUCH APPROPRIATE ACTIONS AND
PROCEEDINGS AS THE TRUSTEE SHALL DEEM MOST EFFECTIVE OR AS SO DIRECTED.  UPON
THE DECLARATION OF AN EVENT OF DEFAULT, THE CONTROLLING PARTY, IN ADDITION TO
ALL OTHER RIGHTS AND REMEDIES IT HAS UNDER THE OPERATIVE DOCUMENTS, SHALL HAVE
ALL OTHER RIGHTS AND REMEDIES PROVIDED UNDER THE UCC AND ALL OTHER APPLICABLE
LAWS.  THE FACILITY TERMINATION DATE SHALL BE DEEMED TO HAVE OCCURRED
AUTOMATICALLY UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN CLAUSE (F) OF
SECTION 6.1 WITH RESPECT TO THE BORROWER.


(B)           IF A FACILITY TERMINATION EVENT SHALL HAVE OCCURRED, THE
CONTROLLING PARTY MAY DECLARE THE FACILITY TERMINATION DATE TO HAVE OCCURRED AND
UPON SUCH DECLARATION, THE FACILITY TERM SHALL TERMINATE.


ARTICLE 7


INDEMNIFICATION; EXPENSES; RELATED MATTERS


SECTION 7.1.            INDEMNITIES BY THE BORROWER.  WITHOUT LIMITING ANY OTHER
RIGHTS WHICH THE INDEMNIFIED PARTIES MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW,
THE BORROWER HEREBY AGREES TO INDEMNIFY THE LENDER AND ANY COMMERCIAL PAPER
ISSUER THAT FINANCES THE LENDER, THE BANK INVESTORS, THE AGENT, THE
ADMINISTRATIVE TRUSTEE AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
COUNSEL AND OTHER AGENTS (COLLECTIVELY, “INDEMNIFIED PARTIES”) FROM AND AGAINST
ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES, COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES (WHICH SUCH ATTORNEYS MAY BE EMPLOYEES OF THE BANK
INVESTORS, THE AGENT, THE LENDER AND ANY COMMERCIAL PAPER ISSUER THAT FINANCES
THE LENDER OR THE ADMINISTRATIVE TRUSTEE, AS APPLICABLE) AND DISBURSEMENTS (ALL
OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS “INDEMNIFIED

28


--------------------------------------------------------------------------------



AMOUNTS”) AWARDED AGAINST OR INCURRED BY ANY OF THEM IN ANY ACTION OR PROCEEDING
BETWEEN THE BORROWER AND ANY OF THE INDEMNIFIED PARTIES OR BETWEEN ANY OF THE
INDEMNIFIED PARTIES AND ANY THIRD PARTY OR OTHERWISE ARISING OUT OF OR AS A
RESULT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE FUNDING OR
MAINTENANCE, EITHER DIRECTLY OR INDIRECTLY, BY THE AGENT, THE LENDER (INCLUDING
THROUGH ANY PROGRAM SUPPORT PROVIDER) OR ANY BANK INVESTOR OF THE NET INVESTMENT
OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCLUDING,
HOWEVER, (I) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY, OR (II) RECOURSE
(EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT) FOR UNCOLLECTIBLE
ACCOUNTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER SHALL
INDEMNIFY EACH INDEMNIFIED PARTY FOR INDEMNIFIED AMOUNTS RELATING TO OR
RESULTING FROM:


(A)           ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER, UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT, ANY OF THE OTHER OPERATIVE DOCUMENTS OR ANY
OTHER INFORMATION OR REPORT DELIVERED BY THE BORROWER PURSUANT HERETO, OR
PURSUANT TO ANY OF THE OTHER OPERATIVE DOCUMENTS WHICH SHALL HAVE BEEN
INCOMPLETE, FALSE OR INCORRECT IN ANY RESPECT WHEN MADE OR DEEMED MADE;


(B)           THE FAILURE BY THE BORROWER TO COMPLY WITH ANY APPLICABLE LAW WITH
RESPECT TO ANY ACCOUNT, OR THE NONCONFORMITY OF ANY ACCOUNT WITH ANY SUCH
APPLICABLE LAW;


(C)           THE FAILURE TO CREATE AND MAINTAIN A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE, FOR THE BENEFIT OF THE
SECURED PARTIES, IN THE COLLATERAL, FREE AND CLEAR OF ANY ADVERSE CLAIM;


(D)           THE FAILURE TO FILE OR RECORD, OR ANY DELAY IN FILING OR
RECORDING, FINANCING STATEMENTS, CONTINUATION STATEMENTS, MORTGAGES OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE JURISDICTION OR
OTHER APPLICABLE LAWS WITH RESPECT TO ANY OF THE AFFECTED ASSETS;


(E)           ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER THAN DISCHARGE IN
BANKRUPTCY) OF THE OBLIGOR TO THE PAYMENT OF ANY ACCOUNT (INCLUDING A DEFENSE
BASED ON SUCH ACCOUNT NOT BEING THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
OBLIGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS), OR FROM ANY BREACH
OR ALLEGED BREACH OF ANY PROVISION OF THE ACCOUNTS RESTRICTING ASSIGNMENT OF ANY
ACCOUNTS;


(F)            RESERVED;


(G)           RESERVED;


(H)           THE FAILURE BY THE BORROWER TO COMPLY WITH ANY TERM, PROVISION OR
COVENANT CONTAINED IN THIS LOAN AGREEMENT OR ANY OF THE OTHER OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY OR TO PERFORM ANY OF ITS RESPECTIVE DUTIES OR
OBLIGATIONS UNDER THE ACCOUNTS REQUIRED TO BE PAID BY THE BORROWER;


(I)            THE EXISTENCE OF A BORROWING BASE DEFICIENCY;

29


--------------------------------------------------------------------------------



 


(J)            THE FAILURE OF THE BORROWER TO PAY WHEN DUE ANY TAXES, INCLUDING,
WITHOUT LIMITATION, ANY SALES, EXCISE OR PERSONAL PROPERTY TAXES PAYABLE IN
CONNECTION WITH ANY OF THE ACCOUNTS REQUIRED TO BE PAID BY THE BORROWER;


(K)           ANY REPAYMENT BY ANY INDEMNIFIED PARTY OF ANY AMOUNT PREVIOUSLY
DISTRIBUTED IN REDUCTION OF NET INVESTMENT WHICH SUCH INDEMNIFIED PARTY BELIEVES
IN GOOD FAITH IS REQUIRED TO BE MADE;


(L)            THE COMMINGLING BY THE BORROWER OF AVAILABLE COLLECTIONS AT ANY
TIME WITH ANY OTHER FUNDS;


(M)          ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO THIS LOAN
AGREEMENT, ANY OF THE OTHER OPERATIVE DOCUMENTS, THE USE OF PROCEEDS OF ANY LOAN
BY THE BORROWER, THE SECURITY INTEREST IN THE COLLATERAL, OR ANY AFFECTED ASSET;


(N)           ANY INABILITY TO OBTAIN ANY JUDGMENT IN OR UTILIZE THE COURT OR
OTHER ADJUDICATION SYSTEM OF, ANY STATE IN WHICH AN OBLIGOR MAY BE LOCATED AS A
RESULT OF THE FAILURE OF THE BORROWER TO QUALIFY TO DO BUSINESS OR FILE ANY
NOTICE OF BUSINESS ACTIVITY REPORT OR ANY SIMILAR REPORT;


(O)           ANY ATTEMPT BY ANY PERSON TO VOID, RESCIND OR SET-ASIDE ANY
TRANSFER BY THE DEPOSITOR TO THE BORROWER OF ANY ACCOUNT OR RELATED SECURITY
UNDER STATUTORY PROVISIONS OR COMMON LAW OR EQUITABLE ACTION, INCLUDING ANY
PROVISION OF THE BANKRUPTCY CODE OR OTHER INSOLVENCY LAW;


(P)           ANY ACTION TAKEN BY THE BORROWER IN THE ENFORCEMENT OR COLLECTION
OF ANY ACCOUNT;


(Q)           ANY LIABILITY UNDER THE GEORGIA FAIR LENDING ACT AS IN EFFECT FROM
OCTOBER 1, 2002 THROUGH MARCH 6, 2003; OR


(R)            ANY LIABILITY UNDER THE HOME OWNERSHIP AND EQUITY PROTECTION ACT
OF 1994, AS AMENDED, OR SIMILAR FEDERAL STATE OR LOCAL LAWS OR REGULATIONS
RELATING TO “HIGH COST” OR “PREDATORY” ACCOUNTS AND OTHERWISE UNACCEPTABLE
ACCOUNTS FOR SECONDARY MARKET TRANSACTIONS RATED BY THE RATING AGENCIES.


SECTION 7.2.            INDEMNITY FOR TAXES, RESERVES AND EXPENSES.


(A)           IF AFTER THE CLOSING DATE, THE ADOPTION OF ANY LAW OR BANK
REGULATORY GUIDELINE OR ANY AMENDMENT OR CHANGE IN THE ADMINISTRATION,
INTERPRETATION OR APPLICATION OF ANY EXISTING OR FUTURE LAW OR BANK REGULATORY
GUIDELINE BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION,
INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE WITH ANY DIRECTIVE OF
ANY GOVERNMENTAL AUTHORITY (IN THE CASE OF ANY BANK REGULATORY GUIDELINE,
WHETHER OR NOT HAVING THE FORCE OF LAW):

(I)                                     SHALL SUBJECT ANY INDEMNIFIED PARTY (OR
ITS APPLICABLE LENDING OFFICE) TO ANY TAX, DUTY OR OTHER CHARGE (OTHER THAN
EXCLUDED TAXES, AS DEFINED BELOW) WITH RESPECT TO THIS LOAN AGREEMENT, THE

30


--------------------------------------------------------------------------------


OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT,
OR PAYMENTS OF AMOUNTS DUE HEREUNDER, OR SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO ANY INDEMNIFIED PARTY OF AMOUNTS PAYABLE IN RESPECT OF THIS LOAN
AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE
NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO
ADVANCE FUNDS HEREUNDER, EITHER DIRECTLY OR THROUGH A PROGRAM SUPPORT AGREEMENT
OR THE CREDIT OR LIQUIDITY SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR
OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE
MAINTENANCE OR FINANCING OF THE NET INVESTMENT (EXCEPT FOR CHANGES IN THE RATE
OF GENERAL CORPORATE, FRANCHISE, NET INCOME OR OTHER INCOME TAX IMPOSED ON SUCH
INDEMNIFIED PARTY BY THE JURISDICTION IN WHICH SUCH INDEMNIFIED PARTY’S
PRINCIPAL EXECUTIVE OFFICE IS LOCATED);

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING ANY SUCH
REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM)
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY INDEMNIFIED PARTY OR SHALL IMPOSE ON ANY INDEMNIFIED PARTY OR ON THE UNITED
STATES MARKET FOR CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS,
THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE
HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS HEREUNDER, EITHER DIRECTLY OR
THROUGH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED
BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT,
THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET
INVESTMENT; OR

(III)                               IMPOSES UPON ANY INDEMNIFIED PARTY ANY OTHER
CONDITION OR EXPENSE (INCLUDING ANY LOSS OF MARGIN, REASONABLE ATTORNEYS’ FEES
AND EXPENSES, AND EXPENSES OF LITIGATION OR PREPARATION THEREFOR IN CONTESTING
ANY OF THE FOREGOING) WITH RESPECT TO THIS LOAN AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE AFFECTED ASSETS OR NET
INVESTMENT, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE
FUNDS, EITHER DIRECTLY OR THROUGH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR
LIQUIDITY SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN
RESPECT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE
OR FINANCING OF THE NET INVESTMENT,

and the result of any of the foregoing is to increase the cost to or to reduce
the amount of any sum received or receivable by such Indemnified Party with
respect to this Loan Agreement, the other Operative Documents, the maintenance
or financing of the Net Investment, the Accounts,

31


--------------------------------------------------------------------------------


the obligations hereunder, the funding of any Loans hereunder or through Program
Support Agreement, by an amount deemed by such Indemnified Party to be material,
then, within ten (10) days after demand by such Indemnified Party through the
Agent, the Borrower shall pay to the Agent, for the benefit of such Indemnified
Party, such additional amount or amounts as will compensate such Indemnified
Party for such increased cost or reduction.


(B)           IF ANY INDEMNIFIED PARTY SHALL HAVE DETERMINED THAT AFTER THE DATE
HEREOF, THE ADOPTION OF ANY APPLICABLE LAW OR BANK REGULATORY GUIDELINE
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, OR ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (IN THE CASE OF ANY BANK
REGULATORY GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDER, ANY
PROGRAM SUPPORT PROVIDER) (OR ITS PARENT) AS A CONSEQUENCE OF SUCH INDEMNIFIED
PARTY’S OBLIGATIONS HEREUNDER OR WITH RESPECT HERETO TO A LEVEL BELOW THAT WHICH
SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDER, ANY PROGRAM SUPPORT
PROVIDER) (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE,
REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH INDEMNIFIED PARTY TO BE MATERIAL,
THEN FROM TIME TO TIME, WITHIN TEN (10) DAYS AFTER DEMAND BY SUCH INDEMNIFIED
PARTY THROUGH THE AGENT, THE BORROWER SHALL PAY TO THE AGENT, FOR THE BENEFIT OF
SUCH INDEMNIFIED PARTY, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDER, ANY PROGRAM SUPPORT
PROVIDER) (OR ITS PARENT) FOR SUCH REDUCTION.  FOR THE AVOIDANCE OF DOUBT, ANY
INTERPRETATION OF ACCOUNTING RESEARCH BULLETIN NO. 51 BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD SHALL CONSTITUTE AN ADOPTION, CHANGE, REQUEST OR
DIRECTIVE SUBJECT TO THIS SECTION 7.2(B).


(C)           THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER IN WRITING OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF, WHICH WILL
ENTITLE AN INDEMNIFIED PARTY TO COMPENSATION PURSUANT TO THIS SECTION 7.2;
PROVIDED THAT NO FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH NOTICE (SO LONG AS
SUCH NOTICE IS GIVEN BEFORE THE DAY WHICH IS ONE DAY AND A YEAR AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OF THE LENDER OR OTHER
INDEBTEDNESS OF THE LENDER) SHALL AFFECT THE INDEMNIFIED PARTY’S RIGHT TO
RECEIVE SUCH COMPENSATION.  A NOTICE BY THE AGENT OR THE APPLICABLE INDEMNIFIED
PARTY CLAIMING COMPENSATION UNDER THIS SECTION AND SETTING FORTH THE ADDITIONAL
AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE AGENT OR ANY APPLICABLE
INDEMNIFIED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTING METHODS.  THE
INDEMNIFIED PARTY SHALL PROVIDE THE BORROWER WITH REASONABLY DETAILED
CALCULATIONS SUPPORTING SUCH AMOUNTS.


(D)           ANYTHING IN THIS SECTION 7.2 TO THE CONTRARY NOTWITHSTANDING, IF
THE LENDER ENTERS INTO AGREEMENTS FOR THE ACQUISITION OF INTERESTS IN
RECEIVABLES FROM ONE OR MORE OTHER TRANSFERORS, THE LENDER SHALL ALLOCATE THE
LIABILITY FOR ANY AMOUNTS UNDER THIS SECTION 7.2 WHICH ARE IN CONNECTION WITH A
PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED BY A
PROGRAM SUPPORT PROVIDER (“ADDITIONAL COSTS”) TO THE BORROWER AND EACH OTHER
TRANSFEROR; PROVIDED, HOWEVER, THAT IF SUCH ADDITIONAL COSTS ARE ATTRIBUTABLE TO
THE BORROWER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE MASTER SERVICER OR
THE BACK-UP SERVICER AND NOT ATTRIBUTABLE TO ANY OTHER TRANSFEROR, THE BORROWER
SHALL BE SOLELY LIABLE FOR SUCH ADDITIONAL COSTS OR IF SUCH ADDITIONAL COSTS ARE
ATTRIBUTABLE TO OTHER TRANSFERORS AND NOT ATTRIBUTABLE TO THE BORROWER, THE

32


--------------------------------------------------------------------------------



ORIGINATOR, THE MASTER SERVICER OR THE BACK-UP SERVICER, SUCH OTHER TRANSFERORS
SHALL BE SOLELY LIABLE FOR SUCH ADDITIONAL COSTS.  THE LENDER SHALL PROVIDE THE
BORROWER WITH WRITTEN NOTICE OF ANY SUCH ADDITIONAL COSTS ACCOMPANIED BY
REASONABLY DETAILED CALCULATIONS SUPPORTING SUCH ADDITIONAL COSTS.


SECTION 7.3.            TAXES.


(A)           ANY AND ALL PAYMENTS BY THE BORROWER UNDER OR IN RESPECT OF THIS
LOAN AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH THE BORROWER IS A PARTY
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY AND ALL PRESENT OR FUTURE INCOME, EXCISE, STAMP, OR FRANCHISE
TAXES AND ANY OTHER TAXES, LEVIES, FEES, DUTIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES (INCLUDING PENALTIES, INTEREST AND ADDITIONS
TO TAX) WITH RESPECT THERETO, WHETHER NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY TAXATION AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY (COLLECTIVELY, “TAXES”), UNLESS REQUIRED BY LAW.  IF THE BORROWER
SHALL BE REQUIRED UNDER ANY APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM
OR IN RESPECT OF ANY SUM PAYABLE UNDER OR IN RESPECT OF THIS LOAN AGREEMENT OR
ANY OF THE OTHER RELATED DOCUMENTS TO AN INDEMNIFIED PARTY, THEN THE BORROWER
SHALL:


(I) MAKE ALL SUCH DEDUCTIONS AND WITHHOLDINGS IN RESPECT OF THE TAXES;


(II) PAY DIRECTLY TO THE RELEVANT GOVERNMENT AUTHORITY THE FULL AMOUNT REQUIRED
TO BE DEDUCTED OR WITHHELD IN RESPECT OF SUCH TAXES IN ACCORDANCE WITH
APPLICABLE LAW; AND


(III) PAY TO THE APPLICABLE INDEMNIFIED PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY THE RECIPIENT
WILL EQUAL THE FULL AMOUNT SUCH INDEMNIFIED PARTY WOULD HAVE RECEIVED HAD NO
WITHHOLDING OR DEDUCTION FOR TAXES OTHER THAN EXCLUDED TAXES BEEN REQUIRED
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 7.3(A)).


FOR PURPOSES OF THIS LOAN AGREEMENT, “EXCLUDED TAXES” SHALL MEAN FRANCHISE
TAXES, BRANCH PROFITS TAXES AND TAXES IMPOSED ON OR MEASURED BY THE INDEMNIFIED
PARTY’S NET INCOME OR GROSS RECEIPTS.


MOREOVER, IF ANY TAXES ARE DIRECTLY ASSERTED AGAINST ANY INDEMNIFIED PARTY WITH
RESPECT TO ANY PAYMENT RECEIVED BY SUCH INDEMNIFIED PARTY HEREUNDER, THE
INDEMNIFIED PARTY MAY PAY SUCH TAXES AND THE BORROWER WILL PROMPTLY PAY SUCH
ADDITIONAL AMOUNTS (INCLUDING ANY RELATED PENALTIES, INTEREST OR EXPENSES) AS
SHALL BE NECESSARY IN ORDER THAT THE NET AMOUNT RECEIVED BY THE INDEMNIFIED
PARTY AFTER THE PAYMENT OF SUCH TAXES (INCLUDING ANY TAXES ON SUCH ADDITIONAL
AMOUNT) SHALL EQUAL THE AMOUNT SUCH INDEMNIFIED PARTY WOULD HAVE RECEIVED HAD
SUCH TAXES NOT BEEN ASSERTED.


IF THE BORROWER FAILS TO PAY ANY TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE APPLICABLE INDEMNIFIED PARTY THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY
THE APPLICABLE INDEMNIFIED PARTY FOR ANY INCREMENTAL TAXES, INTEREST, OR
PENALTIES THAT MAY BECOME PAYABLE BY ANY INDEMNIFIED PARTY AS A RESULT OF ANY
SUCH FAILURE.

 

33


--------------------------------------------------------------------------------



(B)           IN ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR
FUTURE STAMP, RECORDING, DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES
OR LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER OR IN RESPECT OF THIS LOAN
AGREEMENT OR ANY OTHER RELATED DOCUMENTS OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, ANY PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS LOAN
AGREEMENT OR ANY OTHER RELATED DOCUMENTS (COLLECTIVELY, “OTHER TAXES”).


(C)           THE BORROWER HEREBY AGREES TO INDEMNIFY THE APPLICABLE INDEMNIFIED
PARTIES FOR, AND TO HOLD THE APPLICABLE INDEMNIFIED PARTIES HARMLESS AGAINST,
THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND THE FULL AMOUNT OF TAXES OF ANY
KIND IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 7.3,
IMPOSED ON OR PAID BY SUCH INDEMNIFIED PARTY, AS THE CASE MAY BE, AND ANY
LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO.  THE INDEMNITY BY THE BORROWER PROVIDED FOR
IN THIS SECTION 7.3 SHALL APPLY AND BE MADE WHETHER OR NOT THE TAXES OR OTHER
TAXES FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT HAVE BEEN CORRECTLY OR
LEGALLY ASSERTED.  AMOUNTS PAYABLE BY THE BORROWER UNDER THE INDEMNITY SET FORTH
IN THIS SECTION 7.3 SHALL BE PAID WITHIN 30 DAYS FROM THE DATE ON WHICH THE
APPLICABLE INDEMNIFIED PARTY MAKES WRITTEN DEMAND THEREFORE.


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER
TAXES, THE BORROWER (OR ANY PERSON MAKING SUCH PAYMENT ON BEHALF OF BORROWER)
SHALL FURNISH TO THE APPLICABLE INDEMNIFIED PARTY A CERTIFIED COPY OF THE
ORIGINAL OFFICIAL RECEIPT EVIDENCING PAYMENT THEREOF.


(E)           EACH INDEMNIFIED PARTY THAT EITHER (I) IS NOT A UNITED STATES
PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE (A “US
PERSON”)) FOR UNITED STATES FEDERAL INCOME TAX PURPOSES OR (II) WHOSE NAME DOES
NOT INCLUDE “INCORPORATED,” “INC.,” “CORPORATION,” “CORP.” “P.C.,” “INSURANCE
COMPANY’” OR “ASSURANCE COMPANY” (EACH, A “NON-EXEMPT PARTY”) SHALL DELIVER OR
CAUSED TO BE DELIVERED TO THE BORROWER AND THE AGENT THE FOLLOWING PROPERLY
COMPLETED AND DULY EXECUTED DOCUMENTS;

(I)                                     TWO PROPERLY COMPLETED AND EXECUTED (X)
U.S. INTERNAL REVENUE FORMS W-8BEN (OR ANY SUCCESSOR FORMS THERETO) WITH RESPECT
TO AN INCOME TAX TREATY PROVIDING FOR A REDUCED OR A ZERO RATE OF WITHHOLDING
TAX ON INTEREST, OR (Y) U.S. INTERNAL REVENUE SERVICE FORMS W-8ECI (OR ANY
SUCCESSOR FORMS THERETO);

(II)                                  (X) TWO PROPERLY COMPLETED AND EXECUTED
U.S. INTERNAL REVENUE SERVICE FORMS W-8BEN (OR ANY SUCCESSOR FORMS THERETO),
INCLUDING ALL APPROPRIATE ATTACHMENTS, DOCUMENTING THE STATUS OF SUCH
INDEMNIFIED PARTY AS A NON-U.S. PERSON OR (Y) A PROPERLY COMPLETED AND EXECUTED
U.S. INTERNAL REVENUE SERVICE FORM W-8IMY (WITH ALL APPROPRIATE ATTACHMENTS) (OR
ANY SUCCESSOR FORMS THERETO);

(III)                               TWO PROPERLY COMPLETED AND EXECUTED (X)
INTERNAL REVENUE SERVICE FORMS W-9 (OR ANY SUCCESSOR FORMS THERETO), INCLUDING
ALL APPROPRIATE ATTACHMENTS OR (Y) IF SUCH NON-EXEMPT PARTY IS DISREGARDED FOR
FEDERAL INCOME TAX PURPOSES, THE DOCUMENTS THAT WOULD BE REQUIRED BY CLAUSE (I),
(II), (III), OR (IV) WITH RESPECT TO ITS

34


--------------------------------------------------------------------------------


BENEFICIAL OWNER IF SUCH BENEFICIAL OWNER WERE THE APPLICABLE INDEMNIFIED PARTY;
OR

(IV)                              TWO PROPERLY COMPLETED AND EXECUTED (X)
INTERNAL REVENUE SERVICE FORMS W-8IMY (OR ANY SUCCESSOR FORMS THERETO)
(INCLUDING ALL REQUIRED DOCUMENTS AND ATTACHMENTS) AND (Y) WITHOUT DUPLICATION,
WITH RESPECT TO EACH OF ITS BENEFICIAL OWNERS AND THE BENEFICIAL OWNERS OF SUCH
BENEFICIAL OWNERS LOOKING THROUGH CHAINS OF OWNERS TO INDIVIDUALS OR ENTITIES
THAT ARE TREATED AS CORPORATIONS FOR U.S. FEDERAL INCOME TAX PURPOSES (ALL SUCH
OWNERS, “BENEFICIAL OWNERS”), THE DOCUMENTS THAT WOULD BE REQUIRED BY CLAUSE
(I), (II), (III), AND/OR (IV) WITH RESPECT TO EACH SUCH BENEFICIAL OWNER IF SUCH
BENEFICIAL OWNER WERE THE APPLICABLE INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT
NO SUCH DOCUMENTS WILL BE REQUIRED WITH RESPECT TO A BENEFICIAL OWNER TO THE
EXTENT THE ACTUAL INDEMNIFIED PARTY IS DETERMINED TO BE IN COMPLIANCE WITH THE
REQUIREMENTS FOR CERTIFICATION ON BEHALF OF ITS BENEFICIAL OWNER AS MAY BE
PROVIDED IN APPLICABLE U.S. TREASURY REGULATIONS, OR THE REQUIREMENTS OF THIS
CLAUSE (IV) ARE OTHERWISE DETERMINED TO BE UNNECESSARY, ALL SUCH DETERMINATIONS
UNDER THIS CLAUSE (IV) TO BE MADE IN THE REASONABLE DISCRETION OF BORROWER.

Such documents shall be delivered by each Indemnified Party on or before the
date it becomes a party to this Loan Agreement and on or before the date, if
any, such Indemnified Party changes its Applicable Lending Office by designating
a different lending office.  In addition, each Indemnified Party shall deliver
to cause to be delivered such Forms and /or Certificates promptly upon or before
the expiration, obsolescence or invalidity of any document previously delivered
by such Indemnified Party.  Notwithstanding any other provision of this Section
7.3, no Indemnified Party shall be required to deliver any document pursuant to
this Section 7.3 that such Indemnified Party is not legally able to deliver.


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH ANY INDEMNIFIED PARTY HAS
FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER
DOCUMENT DESCRIBED IN SECTION 7.3(E) (OTHER THAN (I) IF SUCH FAILURE IS DUE TO A
CHANGE IN ANY APPLICABLE LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF,
OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT
ORIGINALLY WAS REQUIRED TO BE PROVIDED, (II) IF SUCH FORM, CERTIFICATE OR OTHER
DOCUMENT OTHERWISE IS NOT REQUIRED UNDER SECTION 7.3(E) OR (III) IF IT IS
LEGALLY INADVISABLE OR OTHERWISE COMMERCIALLY DISADVANTAGEOUS FOR SUCH
INDEMNIFIED PARTY TO DELIVER SUCH FORM, CERTIFICATE OR OTHER DOCUMENT), SUCH
INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO PAYMENT OR INDEMNIFICATION UNDER
SECTION 7.3(A), (B) OR (C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES BY
REASON OF SUCH FAILURE. SHOULD AN INDEMNIFIED PARTY BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED
BY SECTION 7.3(E), THE BORROWER SHALL TAKE SUCH STEPS AS SUCH INDEMNIFIED PARTY
SHALL REASONABLY REQUEST TO ASSIST SUCH INDEMNIFIED PARTY IN RECOVERING SUCH
TAXES.


(G)           THE LENDER HEREBY AGREES THAT, UPON THE OCCURRENCE OF ANY
CIRCUMSTANCES ENTITLING SUCH LENDER TO ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 7.3, SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS), AT THE

35


--------------------------------------------------------------------------------



SOLE EXPENSE OF THE BORROWER, TO DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE
IF THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED FOR, OR MATERIALLY REDUCE
THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT MAY THEREAFTER ACCRUE AND WOULD
NOT BE, IN THE SOLE JUDGMENT OF SUCH LENDER, LEGALLY ADVISABLE OR COMMERCIALLY
OR OTHERWISE DISADVANTAGEOUS TO SUCH LENDER IN ANY RESPECT.


(H)           AN APPLICABLE INDEMNIFIED PARTY SHALL TAKE ALL REASONABLE ACTIONS
(CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS)
REQUESTED BY BORROWER TO ASSIST BORROWER, AS THE CASE MAY BE, AT THE SOLE
EXPENSE OF BORROWER, TO RECOVER FROM THE RELEVANT TAXATION AUTHORITY OR OTHER
GOVERNMENTAL AUTHORITY ANY TAXES IN RESPECT OF WHICH AMOUNTS WERE PAID BY
BORROWER PURSUANT TO SECTION 7.3(A), (B) OR (C).  HOWEVER, THE APPLICABLE
INDEMNIFIED PARTY WILL NOT BE REQUIRED TO TAKE ANY ACTION THAT WOULD NOT BE, IN
THE SOLE JUDGMENT OF SUCH INDEMNIFIED PARTY, LEGALLY ADVISABLE, OR WOULD BE
COMMERCIALLY OR OTHERWISE DISADVANTAGEOUS TO SUCH INDEMNIFIED PARTY IN ANY
RESPECT, AND IN NO EVENT SHALL SUCH INDEMNIFIED PARTY BE REQUIRED TO DISCLOSE
ANY TAX RETURNS OR ANY OTHER INFORMATION THAT, IN THE SOLE JUDGMENT OF SUCH
INDEMNIFIED PARTY, IS CONFIDENTIAL.


(I)            THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY INDEMNIFIED
PARTY OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY INDEMNIFIED PARTY IN RESPECT OF
ANY U.S. FEDERAL INCOME OR WITHHOLDING TAX PURSUANT TO THIS SECTION 7.3 TO THE
EXTENT THAT THE OBLIGATION TO WITHHOLD ANY AMOUNTS WITH RESPECT TO U.S. FEDERAL
INCOME TAX EXISTED ON THE DATE SUCH INDEMNIFIED PARTY BECAME A PARTY TO THIS
LOAN AGREEMENT (UNLESS SUCH WITHHOLDING WOULD NOT OCCUR IF THE FORMS AND/OR
CERTIFICATES IN SECTION 7.3(E) WERE PROVIDED) OR IS INCURRED BECAUSE OF THE
MERGER OR CONSOLIDATION OF THE APPLICABLE INDEMNIFIED PARTY, AFTER WHICH SUCH
MERGER OR CONSOLIDATION THE APPLICABLE INDEMNIFIED PARTY NO LONGER EXISTS.


SECTION 7.4.            OTHER COSTS AND EXPENSES; BREAKAGE COSTS.


(A)           THE BORROWER AGREES, UPON RECEIPT OF A WRITTEN INVOICE, TO CAUSE
TO BE PAID, AND TO SAVE THE LENDER, THE BANK INVESTORS AND THE AGENT HARMLESS
AGAINST LIABILITY FOR THE PAYMENT OF, ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, ANY FILING FEES AND EXPENSES
INCURRED BY OFFICERS OR EMPLOYEES OF THE LENDER, ANY BANK INVESTOR AND/OR THE
AGENT) OR INTANGIBLE, DOCUMENTARY OR RECORDING TAXES INCURRED BY OR ON BEHALF OF
THE LENDER, ANY BANK INVESTOR OR THE AGENT (I) IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS LOAN AGREEMENT, THE
OTHER OPERATIVE DOCUMENTS AND ANY DOCUMENTS OR INSTRUMENTS DELIVERED PURSUANT
HERETO AND THERETO AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(INCLUDING THE PERFECTION OR PROTECTION OF THE COLLATERAL) AND (II) FROM TIME TO
TIME (A) RELATING TO ANY AMENDMENTS, WAIVERS OR CONSENTS UNDER THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, (B) ARISING IN CONNECTION WITH THE
LENDER’S, ANY BANK INVESTOR’S OR THE AGENT’S ENFORCEMENT OR PRESERVATION OF
RIGHTS (INCLUDING THE PERFECTION AND PROTECTION OF THE COLLATERAL UNDER THE CTA
AGREEMENT AND THIS LOAN AGREEMENT) OR (C) ARISING IN CONNECTION WITH ANY AUDIT,
DISPUTE, DISAGREEMENT, LITIGATION OR PREPARATION FOR LITIGATION INVOLVING THIS
LOAN AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS (ALL OF SUCH AMOUNTS,
COLLECTIVELY, “TRANSACTION COSTS”).


(B)           THE BORROWER SHALL PAY THE LENDER OR THE BANK INVESTORS, AS
APPLICABLE, ON DEMAND AN EARLY COLLECTION FEE DUE ON ACCOUNT OF THE REDUCTION OF
THE NET INVESTMENT ON A DAY PRIOR TO A REMITTANCE DATE.

36


--------------------------------------------------------------------------------



(C)           THE BORROWER SHALL PAY THE AGENT FOR THE ACCOUNT OF THE LENDER AND
THE BANK INVESTORS, AS APPLICABLE, ON DEMAND, SUCH AMOUNT OR AMOUNTS AS SHALL
COMPENSATE THE LENDERS AND ANY BANK INVESTORS FOR ANY LOSS, COST OR REASONABLE
EXPENSE INCURRED BY THE LENDER OR BANK INVESTORS (AS REASONABLY DETERMINED BY
THE AGENT) AS A RESULT OF ANY REDUCTION OF ANY PORTION OF ANY LOAN OTHER THAN ON
THE MATURITY DATE OF THE COMMERCIAL PAPER (OR OTHER FINANCING SOURCE) FUNDING
SUCH PORTION OF ANY LOAN, SUCH COMPENSATION TO BE (I) LIMITED TO AN AMOUNT EQUAL
TO ANY LOSS OR EXPENSE SUFFERED BY THE LENDER OR THE BANK INVESTORS DURING THE
PERIOD FROM THE DATE OF RECEIPT OF SUCH REPAYMENT TO (BUT EXCLUDING) THE
MATURITY DATE OF SUCH COMMERCIAL PAPER (OR OTHER FINANCING SOURCE) AND (II) NET
OF THE INCOME, IF ANY, RECEIVED BY THE RECIPIENT OF SUCH REDUCTIONS FROM
INVESTING THE PROCEEDS OF SUCH REDUCTIONS OF SUCH PORTION OF ANY LOAN.  THE
DETERMINATION BY THE AGENT OF THE AMOUNT OF ANY SUCH LOSS OR EXPENSE SHALL BE
SET FORTH IN A WRITTEN NOTICE TO THE BORROWER IN REASONABLE DETAIL AND SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR AND SHALL BE ACCOMPANIED BY REASONABLY
APPROPRIATE BACK-UP MATERIALS WITH RESPECT TO SUCH AMOUNTS.


(D)           THE LENDER, OR ITS AGENT, SHALL MAINTAIN A REGISTER (THE
“REGISTER”) ON WHICH IT WILL RECORD THE LENDER’S RIGHTS HEREUNDER, AND EACH
ASSIGNMENT AND ASSUMPTION AGREEMENT.  THE REGISTER SHALL INCLUDE THE NAMES AND
ADDRESSES OF THE LENDER (INCLUDING ALL ASSIGNEES AND SUCCESSORS) AND THE
PERCENTAGE OR PORTION OF SUCH RIGHTS AND OBLIGATIONS ASSIGNED.


SECTION 7.5.            PAYMENT.  ALL AMOUNTS REQUIRED TO BE PAID BY THE
BORROWER UNDER THIS ARTICLE VII (OTHER THAN LEGAL FEES TO BE PAID ON THE CLOSING
DATE PURSUANT TO SECTION 7.4(A)(I)) SHALL BE PAID FROM THE FUNDS SPECIFIED IN
AND IN ACCORDANCE WITH SECTION 4.1(D)(VIII) AND (IX) OF THE CTA AGREEMENT.


ARTICLE 8


MISCELLANEOUS


SECTION 8.1.            TERM OF AGREEMENT.  THIS LOAN AGREEMENT SHALL TERMINATE
FOLLOWING THE FACILITY TERMINATION DATE WHEN THE NET INVESTMENT HAS BEEN REDUCED
TO ZERO, ALL ACCRUED DISCOUNT HAS BEEN PAID IN FULL, ALL OTHER AMOUNTS DUE UNDER
THIS LOAN AGREEMENT HAVE BEEN PAID IN FULL AND ALL OTHER AGGREGATE UNPAIDS HAVE
BEEN PAID IN FULL; PROVIDED, HOWEVER, THAT (I) THE RIGHTS AND REMEDIES OF THE
AGENT, THE ADMINISTRATIVE TRUSTEE, THE BANK INVESTORS OR THE LENDER WITH RESPECT
TO ANY REPRESENTATION AND WARRANTY MADE OR DEEMED TO BE MADE BY BORROWER
PURSUANT TO THIS LOAN AGREEMENT, (II) THE INDEMNIFICATION AND PAYMENT PROVISIONS
OF ARTICLE VII AND (III) THE AGREEMENT SET FORTH IN SECTIONS 8.9, 8.10 AND 8.11
HEREOF, SHALL BE CONTINUING AND SHALL SURVIVE ANY TERMINATION OF THIS LOAN
AGREEMENT.


SECTION 8.2.            WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY ON THE PART OF THE AGENT, THE ADMINISTRATIVE
TRUSTEE, ANY BANK INVESTOR OR THE LENDER IN EXERCISING ANY POWER, RIGHT, OR
REMEDY UNDER THIS LOAN AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, OR REMEDY PRECLUDE ANY
OTHER FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER POWER, RIGHT, OR
REMEDY.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND
NONEXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.

37


--------------------------------------------------------------------------------



(B)           ANY PROVISION OF THIS LOAN AGREEMENT MAY BE AMENDED OR WAIVED IF,
BUT ONLY IF, SUCH AMENDMENT IS IN WRITING AND IS SIGNED BY THE BORROWER, THE
AGENT, THE MAJORITY INVESTORS AND THE LENDER; PROVIDED THAT NO SUCH AMENDMENT OR
WAIVER SHALL, UNLESS SIGNED BY EACH BANK INVESTOR DIRECTLY AFFECTED THEREBY, (I)
INCREASE THE COMMITMENT OF A BANK INVESTOR, (II) REDUCE THE NET INVESTMENT OR
RATE OF DISCOUNT TO ACCRUE THEREON OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, (III) POSTPONE ANY DATE FIXED FOR THE PAYMENT OF ANY SCHEDULED
DISTRIBUTION IN RESPECT OF THE NET INVESTMENT OR DISCOUNT WITH RESPECT THERETO
OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR FOR TERMINATION OF ANY
COMMITMENT, (IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OF BANK INVESTORS
WHICH SHALL BE REQUIRED FOR THE BANK INVESTORS OR ANY OF THEM TO TAKE ANY ACTION
UNDER THIS SECTION OR ANY OTHER PROVISION OF THIS LOAN AGREEMENT, (V) RELEASE
ALL OR SUBSTANTIALLY ALL OF THE PROPERTY WITH RESPECT TO WHICH A SECURITY OR
OWNERSHIP INTEREST THEREIN HAS BEEN GRANTED HEREUNDER TO THE AGENT OR THE BANK
INVESTORS OR (VI) EXTEND OR PERMIT THE EXTENSION OF THE SCHEDULED TERMINATION
DATE (IT BEING UNDERSTOOD THAT A WAIVER OF AN EVENT OF DEFAULT SHALL NOT
CONSTITUTE AN EXTENSION OR INCREASE IN THE COMMITMENT OF ANY BANK INVESTOR).  IN
THE EVENT THE AGENT REQUESTS A BANK INVESTOR’S CONSENT PURSUANT TO THE FOREGOING
PROVISIONS AND THE AGENT DOES NOT RECEIVE A CONSENT (EITHER POSITIVE OR
NEGATIVE) FROM SUCH BANK INVESTOR WITHIN TEN (10) BUSINESS DAYS OF SUCH BANK
INVESTOR’S RECEIPT OF SUCH REQUEST, THEN SUCH BANK INVESTOR (AND ITS PERCENTAGE
INTEREST HEREUNDER) SHALL BE DISREGARDED IN DETERMINING WHETHER THE AGENT SHALL
HAVE OBTAINED SUFFICIENT CONSENT HEREUNDER.


SECTION 8.3.            NOTICES.  EXCEPT AS PROVIDED BELOW, ALL COMMUNICATIONS
AND NOTICES PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE OR
ELECTRONIC TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO THE OTHER
PARTY AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW OR AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY HERE-AFTER SPECIFY FOR THE
PURPOSES OF NOTICE TO SUCH PARTY.  EACH SUCH NOTICE OR OTHER COMMUNICATION SHALL
BE EFFECTIVE (A) IF GIVEN BY FACSIMILE, WHEN SUCH FACSIMILE IS TRANSMITTED TO
THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION AND CONFIRMATION IS RECEIVED, (B)
IF GIVEN BY MAIL THREE (3) BUSINESS DAYS FOLLOWING SUCH POSTING, (C) IF GIVEN BY
OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER DEPOSIT THEREOF WITH A NATIONAL
OVERNIGHT COURIER SERVICE, OR (D) IF GIVEN BY ANY OTHER MEANS, WHEN RECEIVED AT
THE ADDRESS SPECIFIED IN THIS SECTION 8.3, PROVIDED THAT A BORROWING REQUEST
SHALL ONLY BE EFFECTIVE UPON RECEIPT BY THE AGENT.  HOWEVER, ANYTHING IN THIS
SECTION 8.3 TO THE CONTRARY NOTWITHSTANDING, THE BORROWER HEREBY AUTHORIZES THE
AGENT, THE BANK INVESTORS AND THE LENDER TO EFFECT LOANS AND RATE PERIOD
SELECTIONS AND TO MAKE ELIGIBLE INVESTMENTS BASED ON TELEPHONIC NOTICES MADE BY
ANY PERSON WHICH THE AGENT IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF OF THE
BORROWER.  THE BORROWER AGREES TO DELIVER PROMPTLY TO THE AGENT A WRITTEN
CONFIRMATION OF EACH TELEPHONIC NOTICE SIGNED BY AN AUTHORIZED OFFICER OF THE
BORROWER.  HOWEVER, THE ABSENCE OF SUCH CONFIRMATION SHALL NOT AFFECT THE
VALIDITY OF SUCH NOTICE.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL
RESPECT FROM THE ACTION TAKEN BY THE AGENT, THE RECORDS OF THE AGENT SHALL
GOVERN ABSENT MANIFEST ERROR.

If to the Lender:

Three Pillars Funding LLC

303 Peachtree Street, 24th Floor
Atlanta, Georgia 30308



38


--------------------------------------------------------------------------------


Attention:  Robert S. Ashcom
Telephone:  (404)532-0304
Telecopy:  (404)813-5000

(with a copy to the Administrative Trustee)

If to the Borrower:

Mid-State Trust XIV
c/o Wilmington Trust Company, Owner Trustee
1100 North Market Street
Wilmington, Delaware 19890-1600
Attention:  Corporate Trust Administration
Telephone:  (302)651-1000
Telecopy:  (302)636-4140

Payment Information:

Bank:  Wachovia
ABA # :  063000021
Acct. Name: Mid-State Trust XIV
Acct. #:  2050000577196
Ref: Mid-State Trust XIV / Three Pillars Funding LLC

with a copy to:

Mid-State Homes, Inc.
4211 W. Boy Scout Boulevard
Tampa, Florida  33607
Attention:  General Counsel
Telephone:  (813) 871-4120
Telecopy:  (813) 871-4430

If to the Trustee:

The Bank of New York
101 Barclay Street, 8 West
New York, New York 10286
Attention:  Corporate Trust Administration - Mid-State XIV
Telephone:  (212)815-6140
Telecopy: (212)815-3986

 

39


--------------------------------------------------------------------------------


If to the Custodian:

Treasury Bank, a division of Countrywide Bank N.A.
4100 E. Los Angeles Avenue
Simi Valley, California 93063
Attention:              Teresita Que
Telephone:            (805) 577-6028
Facsimile:               (805) 577-6069

If to the Agent, Administrative Trustee or Bank Investor:

SunTrust Capital Markets, Inc.
303 Peachtree Street
Mail Code 3950
Atlanta, Georgia  30308
Attention:  Asset Surveillance
Telephone:  (404) 658-4568
Telecopy:  (404) 813-5000
E-mail:  TPFC.AssetManagement@suntrust.com

Payment Information:

Bank: SunTrust Banks

ABA# 061000104

Acct# 8800171236

Acct. Name: Three Pillars Funding LLC

Attn: Janice Taylor

Reference: Mid-State Trust XIV


SECTION 8.4.            GOVERNING LAW; SUBMISSION TO JURISDICTION; INTEGRATION.


(A)           THIS LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE BORROWER HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OTHER OPERATIVE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 8.4
SHALL AFFECT THE RIGHT OF THE AGENT, THE ADMINISTRATIVE TRUSTEE, THE LENDER OR
ANY BANK INVESTOR TO BRING ANY ACTION OR

40


--------------------------------------------------------------------------------


 


PROCEEDING AGAINST THE BORROWER, OR ANY OF ITS PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.


(B)           EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS LOAN
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS.


(C)           THIS LOAN AGREEMENT CONTAINS THE FINAL AND COMPLETE INTEGRATION OF
ALL PRIOR EXPRESSIONS BY THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF SUPERSEDING ALL PRIOR ORAL OR WRITTEN
UNDERSTANDINGS.


SECTION 8.5.            SEVERABILITY; COUNTERPARTS.  THIS LOAN AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  ANY PROVISIONS OF THIS LOAN AGREEMENT WHICH ARE PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.  DELIVERY BY FACSIMILE OF AN EXECUTED SIGNATURE PAGE OF THIS
LOAN AGREEMENT SHALL BE EFFECTIVE AS DELIVERY OF AN EXECUTED COUNTERPART HEREOF.


SECTION 8.6.            SUCCESSORS AND ASSIGNS.


(A)           THIS LOAN AGREEMENT SHALL BE BINDING ON THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE BORROWER
MAY NOT ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE AGENT.  EXCEPT AS SET FORTH IN CLAUSE (B)
BELOW, NO PROVISION OF THIS LOAN AGREEMENT SHALL IN ANY MANNER RESTRICT THE
ABILITY OF THE LENDER OR ANY BANK INVESTOR TO ASSIGN, PARTICIPATE, GRANT
SECURITY INTERESTS IN, OR OTHERWISE TRANSFER ANY PORTION OF ITS INTEREST UNDER
THE OPERATIVE DOCUMENTS.


(B)           ANY BANK INVESTOR MAY ASSIGN ALL OR ANY PORTION OF ITS COMMITMENT
AND ITS INTEREST IN THE NET INVESTMENT AND ITS OTHER RIGHTS AND OBLIGATIONS
HEREUNDER TO ANY PERSON WITH THE WRITTEN APPROVAL OF THE ADMINISTRATIVE TRUSTEE,
ON BEHALF OF THE LENDER, THE AGENT AND, IF SUCH ASSIGNEE IS NOT AN AFFILIATE OF
THE AGENT, THE REASONABLE CONSENT OF THE BORROWER.  SUCH PERSON SHALL, UPON THE
EXECUTION OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT REFERRED TO BELOW, BECOME A
BANK INVESTOR HEREUNDER.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE ASSIGNOR
SHALL DELIVER TO THE ASSIGNEE(S) AN ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY
EXECUTED, ASSIGNING TO SUCH ASSIGNEE A PRO RATA INTEREST IN SUCH ASSIGNOR’S
COMMITMENT AND OTHER OBLIGATIONS HEREUNDER AND IN THE NET INVESTMENT AND OTHER
RIGHTS HEREUNDER, AND SUCH ASSIGNOR SHALL PROMPTLY EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE
ASSIGNEE MAY REASONABLY REQUEST, IN ORDER TO PROTECT, OR MORE FULLY EVIDENCE THE
ASSIGNEE’S RIGHT, TITLE AND INTEREST IN AND TO SUCH INTEREST AND TO ENABLE THE
AGENT, ON BEHALF OF

41


--------------------------------------------------------------------------------


 


SUCH ASSIGNEE, TO EXERCISE OR ENFORCE ANY RIGHTS HEREUNDER AND UNDER THE OTHER
OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A PARTY.  UPON ANY SUCH ASSIGNMENT, (I) THE ASSIGNEE SHALL HAVE
ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNOR HEREUNDER AND UNDER THE OTHER
OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A PARTY WITH RESPECT TO SUCH ASSIGNOR’S COMMITMENT AND INTEREST
IN THE NET INVESTMENT FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND UNDER THE
OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A PARTY AND (II) THE ASSIGNOR SHALL HAVE NO FURTHER
OBLIGATIONS WITH RESPECT TO THE PORTION OF ITS COMMITMENT WHICH HAS BEEN
ASSIGNED AND SHALL RELINQUISH ITS RIGHTS WITH RESPECT TO THE PORTION OF ITS
INTEREST IN THE NET INVESTMENT WHICH HAS BEEN ASSIGNED FOR ALL PURPOSES OF THIS
LOAN AGREEMENT AND UNDER THE OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS
OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY.  NO SUCH ASSIGNMENT SHALL
BE EFFECTIVE UNLESS A FULLY EXECUTED COPY OF THE RELATED ASSIGNMENT AND
ASSUMPTION AGREEMENT SHALL BE DELIVERED TO THE AGENT AND THE BORROWER.  UPON
EXECUTION, THE AGENT SHALL DELIVER A COPY OF THE RELATED ASSIGNMENT AND
ASSUMPTION AGREEMENT TO THE TRUSTEE.  ALL COSTS AND EXPENSES OF THE AGENT
INCURRED IN CONNECTION WITH ANY ASSIGNMENT HEREUNDER SHALL BE BORNE BY THE BANK
INVESTOR AND SUCH ASSIGNEE.  NO BANK INVESTOR SHALL ASSIGN ANY PORTION OF ITS
COMMITMENT HEREUNDER WITHOUT ALSO SIMULTANEOUSLY ASSIGNING AN EQUAL PORTION OF
ITS INTEREST IN THE PROGRAM SUPPORT AGREEMENT TO WHICH IT IS A PARTY OR UNDER
WHICH IT HAS ACQUIRED A PARTICIPATION.


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION
AGREEMENT, THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ASSIGNOR MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS LOAN AGREEMENT,
THE OTHER OPERATIVE DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OR THIS LOAN AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS OR ANY SUCH OTHER INSTRUMENT OR DOCUMENT; (II) THE ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR,
THE DEPOSITOR, THE BACK-UP SERVICER OR THE MASTER SERVICER OR THE PERFORMANCE OR
OBSERVANCE BY THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE
DEPOSITOR, THE MASTER SERVICER OR THE BACK-UP SERVICER OF ANY OF THEIR
RESPECTIVE OBLIGATIONS UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS LOAN AGREEMENT, EACH OTHER
OPERATIVE DOCUMENT AND SUCH OTHER INSTRUMENTS, DOCUMENTS AND INFORMATION AS IT
HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT AND TO PURCHASE SUCH INTEREST;
(IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, OR
ANY OF ITS AFFILIATES, OR THE ASSIGNOR AND BASED ON SUCH AGREEMENTS, DOCUMENTS
AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS
OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS LOAN AGREEMENT
AND THE OTHER OPERATIVE DOCUMENTS; (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS
UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO AS ARE DELEGATED TO
THE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO AND TO ENFORCE ITS RESPECTIVE RIGHTS AND INTERESTS
IN AND UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND THE AFFECTED
ASSETS; (VI) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE

42


--------------------------------------------------------------------------------


 


WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS ARE REQUIRED TO BE PERFORMED BY IT
AS THE ASSIGNEE OF THE ASSIGNOR; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL NOT
INSTITUTE AGAINST THE LENDER ANY PROCEEDING OF THE TYPE REFERRED TO IN SECTION
8.10 PRIOR TO THE DATE WHICH IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL COMMERCIAL PAPER ISSUED BY THE LENDER.


SECTION 8.7.            WAIVER OF CONFIDENTIALITY.  THE BORROWER HEREBY CONSENTS
TO THE DISCLOSURE OF ANY NON-PUBLIC INFORMATION WITH RESPECT TO IT RECEIVED BY
THE LENDER, THE AGENT, ANY BANK INVESTOR OR THE ADMINISTRATIVE TRUSTEE (A) TO
ANY OF THE LENDER, ANY NATIONALLY RECOGNIZED RATING AGENCY RATING THE LENDER’S
COMMERCIAL PAPER, THE AGENT, THE LIQUIDITY PROVIDER, THE DEALERS, OR THE CREDIT
SUPPORT PROVIDER, ANY OTHER BANK INVESTOR, ANY DEALER OR PLACEMENT AGENT OF OR
DEPOSITARY FOR THE LENDER’S COMMERCIAL PAPER OR ANY OF SUCH PERSON’S COUNSEL OR
ACCOUNTANTS IN RELATION TO THIS LOAN AGREEMENT OR (B) TO SUCH OTHER PERSONS IN
CONNECTION WITH THE ENFORCEMENT BY ANY SUCH PERSON OF ITS RIGHTS HEREUNDER OR
UNDER ANY OTHER OPERATIVE DOCUMENT.  SUCH CONSENT SHALL NOT EXTEND TO
INFORMATION CONCERNING ANY AFFILIATE OF THE BORROWER.


SECTION 8.8.            CONFIDENTIALITY AGREEMENT.


(A)           THE BORROWER HEREBY AGREES THAT IT WILL NOT DISCLOSE THE CONTENTS
OF THIS LOAN AGREEMENT OR ANY OTHER PROPRIETARY OR CONFIDENTIAL INFORMATION OF
THE LENDER, ANY BANK INVESTOR, THE AGENT, THE CUSTODIAN, THE TRUSTEE, THE
ADMINISTRATIVE TRUSTEE, THE LIQUIDITY PROVIDER OR THE CREDIT SUPPORT PROVIDER TO
ANY OTHER PERSON EXCEPT (I) ITS AUDITORS AND ATTORNEYS, EMPLOYEES OR FINANCIAL
ADVISORS (OTHER THAN ANY COMMERCIAL BANK), AND ANY NATIONALLY RECOGNIZED RATING
AGENCY, PROVIDED SUCH AUDITORS, ATTORNEYS, EMPLOYEES, FINANCIAL ADVISORS, OR
RATING AGENCIES ARE INFORMED OF THE HIGHLY CONFIDENTIAL NATURE OF SUCH
INFORMATION OR (II) AS OTHERWISE REQUIRED BY APPLICABLE LAW OR ORDER OF A COURT
OF COMPETENT JURISDICTION.


(B)           THE LENDER, THE BANK INVESTORS, THE AGENT, THE CUSTODIAN, THE
TRUSTEE AND THE ADMINISTRATIVE TRUSTEE EACH HEREBY AGREES THAT IT WILL NOT
DISCLOSE THE CONTENTS OF THIS LOAN AGREEMENT OR ANY OTHER PROPRIETARY OR
CONFIDENTIAL INFORMATION OF THE BORROWER OR ANY AFFILIATE OF THE BORROWER
OBTAINED SOLELY DUE TO ITS PARTICIPATION IN THE TRANSACTIONS GOVERNED BY THIS
LOAN AGREEMENT AND THE OPERATIVE DOCUMENTS TO ANY OTHER PERSON EXCEPT (I) ITS
AUDITORS AND ATTORNEYS, EMPLOYEES OR FINANCIAL ADVISORS (OTHER THAN ANY
COMMERCIAL BANK), AND ANY NATIONALLY RECOGNIZED RATING AGENCY, PROVIDED SUCH
AUDITORS, ATTORNEYS, EMPLOYEES, FINANCIAL ADVISORS, OR RATING AGENCIES ARE
INFORMED OF THE HIGHLY CONFIDENTIAL NATURE OF SUCH INFORMATION, (II) AS
OTHERWISE REQUIRED BY APPLICABLE LAW OR ORDER OF A COURT OF COMPETENT
JURISDICTION OR (III) AS PERMITTED PURSUANT TO SECTION 8.7.


SECTION 8.9.            LIABILITY OF OWNER TRUSTEE.  IT IS EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT (A) THIS LOAN AGREEMENT IS EXECUTED AND
DELIVERED BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY
AS OWNER TRUSTEE UNDER THE TRUST AGREEMENT, IN THE EXERCISE OF THE POWERS AND
AUTHORITY CONFERRED AND VESTED IN IT AS THE OWNER TRUSTEE, (B) EACH OF THE
REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART OF THE
BORROWER IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE
FOR BINDING ONLY THE BORROWER, (C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED
AS CREATING ANY LIABILITY ON

43


--------------------------------------------------------------------------------


 


WILMINGTON TRUST COMPANY, INDIVIDUALLY OR PERSONALLY, TO PERFORM ANY COVENANT
EITHER EXPRESSED OR IMPLIED CONTAINED HEREIN, ALL SUCH LIABILITY, IF ANY, BEING
EXPRESSLY WAIVED BY THE OTHER PARTIES HERETO AND BY ANY PERSON CLAIMING BY,
THROUGH OR UNDER SUCH PARTIES AND (D) UNDER NO CIRCUMSTANCES SHALL WILMINGTON
TRUST COMPANY BE PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR
EXPENSES OF THE BORROWER OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY
OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE
BORROWER UNDER THIS LOAN AGREEMENT.


SECTION 8.10.          NO BANKRUPTCY PETITION AGAINST THE LENDER.  THE BORROWER
HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH IS ONE (1) YEAR AND
ONE (1) DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR
OTHER INDEBTEDNESS OF THE LENDER, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, THE LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDINGS OR OTHER SIMILAR PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED STATES.


SECTION 8.11.          NO RECOURSE AGAINST LENDER.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LOAN AGREEMENT, THE OBLIGATIONS OF THE LENDER
UNDER THIS LOAN AGREEMENT AND ALL OTHER OPERATIVE DOCUMENTS ARE SOLELY THE
CORPORATE OBLIGATIONS OF THE LENDER AND SHALL BE PAYABLE SOLELY TO THE EXTENT OF
FUNDS RECEIVED FROM THE BORROWER IN ACCORDANCE HEREWITH OR FROM ANY PARTY TO ANY
OPERATIVE DOCUMENT IN ACCORDANCE WITH THE TERMS THEREOF IN EXCESS OF FUNDS
NECESSARY TO PAY MATURED AND MATURING COMMERCIAL PAPER.


SECTION 8.12.          ASSIGNMENT BY LENDER TO CONDUIT ASSIGNEE.


(A)           WITHOUT LIMITING SECTION 2.13 OR 8.6 HEREOF, THE LENDER MAY, FROM
TIME TO TIME, WITH PRIOR OR CONCURRENT NOTICE TO THE BORROWER AND THE MASTER
SERVICER, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ASSIGN ALL OR A
PORTION OF THE NET INVESTMENT AND ITS RIGHTS AND OBLIGATIONS UNDER THIS LOAN
AGREEMENT AND ANY OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY TO A CONDUIT
ASSIGNEE.  UPON AND TO THE EXTENT OF SUCH ASSIGNMENT BY THE LENDER TO A CONDUIT
ASSIGNEE, (I) SUCH CONDUIT ASSIGNEE SHALL BE THE OWNER OF THE ASSIGNED PORTION
OF THE NET INVESTMENT, (II) THE RELATED ADMINISTRATOR FOR SUCH CONDUIT ASSIGNEE
WILL ACT AS THE ADMINISTRATIVE TRUSTEE FOR SUCH CONDUIT ASSIGNEE, WITH ALL
CORRESPONDING RIGHTS AND POWERS, EXPRESS OR IMPLIED, GRANTED TO THE
ADMINISTRATIVE TRUSTEE HEREUNDER OR UNDER THE OTHER OPERATIVE DOCUMENTS, (III)
SUCH CONDUIT ASSIGNEE AND ITS LIQUIDITY SUPPORT PROVIDER(S) AND CREDIT SUPPORT
PROVIDER(S) AND OTHER RELATED PARTIES SHALL HAVE THE BENEFIT OF ALL THE RIGHTS
AND PROTECTIONS PROVIDED TO THE LENDER AND ITS PROGRAM SUPPORT PROVIDER(S)
HEREIN AND IN THE OTHER OPERATIVE DOCUMENTS (INCLUDING ANY LIMITATION ON
RECOURSE AGAINST SUCH CONDUIT ASSIGNEE OR RELATED PARTIES, ANY AGREEMENT NOT TO
FILE OR JOIN IN THE FILING OF A PETITION TO COMMENCE AN INSOLVENCY PROCEEDING
AGAINST SUCH CONDUIT ASSIGNEE, AND THE RIGHT TO ASSIGN TO ANOTHER CONDUIT
ASSIGNEE AS PROVIDED IN THIS PARAGRAPH), (IV) SUCH CONDUIT ASSIGNEE SHALL ASSUME
ALL (OR THE ASSIGNED OR ASSUMED PORTION) OF THE LENDER’S OBLIGATIONS, IF ANY,
HEREUNDER OR ANY OTHER OPERATIVE DOCUMENT, AND THE LENDER SHALL BE RELEASED FROM
SUCH OBLIGATIONS, IN EACH CASE TO THE EXTENT OF SUCH ASSIGNMENT, AND THE
OBLIGATIONS OF THE LENDER AND SUCH CONDUIT ASSIGNEE SHALL BE SEVERAL AND NOT
JOINT, (V) ALL DISTRIBUTIONS IN RESPECT OF THE NET INVESTMENT SHALL BE MADE TO
THE APPLICABLE AGENT OR ADMINISTRATIVE TRUSTEE, AS APPLICABLE, ON BEHALF OF THE
LENDER AND SUCH CONDUIT ASSIGNEE ON A PRO RATA BASIS ACCORDING TO THEIR
RESPECTIVE INTERESTS, (VI) THE DEFINITION OF THE TERM “CP RATE” WITH RESPECT TO
THE PORTION OF THE NET INVESTMENT FUNDED WITH COMMERCIAL PAPER

44


--------------------------------------------------------------------------------


 


ISSUED BY THE LENDER FROM TIME TO TIME SHALL BE DETERMINED IN THE MANNER SET
FORTH IN THE DEFINITION OF “CP RATE” APPLICABLE TO THE LENDER ON THE BASIS OF
THE INTEREST RATE OR DISCOUNT APPLICABLE TO COMMERCIAL PAPER ISSUED BY SUCH
CONDUIT ASSIGNEE (RATHER THAN THE LENDER), (VII) THE DEFINED TERMS AND OTHER
TERMS AND PROVISIONS OF THIS LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS
SHALL BE INTERPRETED IN ACCORDANCE WITH THE FOREGOING, AND (VIII) IF REQUESTED
BY THE AGENT OR ADMINISTRATIVE TRUSTEE WITH RESPECT TO THE CONDUIT ASSIGNEE, THE
PARTIES WILL EXECUTE AND DELIVER SUCH FURTHER AGREEMENTS AND DOCUMENTS AND TAKE
SUCH OTHER ACTIONS AS THE AGENT OR SUCH ADMINISTRATIVE TRUSTEE MAY REASONABLY
REQUEST TO EVIDENCE AND GIVE EFFECT TO THE FOREGOING.  NO ASSIGNMENT BY THE
LENDER TO A CONDUIT ASSIGNEE OF ALL OR ANY PORTION OF THE NET INVESTMENT SHALL
IN ANY WAY DIMINISH THE RELATED BANK INVESTORS’ OBLIGATION UNDER SECTION 2.3 TO
FUND ANY INVESTMENT NOT FUNDED BY THE LENDER OR SUCH CONDUIT ASSIGNEE OR TO
ACQUIRE FROM THE LENDER OR SUCH CONDUIT ASSIGNEE ALL OR ANY PORTION OF THE NET
INVESTMENT PURSUANT TO SECTION 2.13.  THE AGENT SHALL PROMPTLY NOTIFY THE
TRUSTEE OF ANY SUCH ASSIGNMENT.


(B)           IN THE EVENT THAT THE LENDER MAKES AN ASSIGNMENT TO A CONDUIT
ASSIGNEE IN ACCORDANCE WITH CLAUSE (A) ABOVE, THE BANK INVESTORS: (I) IF
REQUESTED BY THE AGENT, SHALL TERMINATE THEIR PARTICIPATION IN THE APPLICABLE
PROGRAM SUPPORT AGREEMENT TO THE EXTENT OF SUCH ASSIGNMENT, (II) IF REQUESTED BY
THE AGENT, SHALL EXECUTE (EITHER DIRECTLY OR THROUGH A PARTICIPATION AGREEMENT,
AS DETERMINED BY THE ADMINISTRATIVE TRUSTEE) THE PROGRAM SUPPORT AGREEMENT
RELATED TO SUCH CONDUIT ASSIGNEE, TO THE EXTENT OF SUCH ASSIGNMENT, THE TERMS OF
WHICH SHALL BE SUBSTANTIALLY SIMILAR TO THOSE OF THE PARTICIPATION OR OTHER
AGREEMENT ENTERED INTO BY SUCH BANK INVESTOR WITH RESPECT TO THE APPLICABLE
PROGRAM SUPPORT AGREEMENT (OR WHICH SHALL BE OTHERWISE REASONABLY SATISFACTORY
TO SUNTRUST CAPITAL MARKETS, INC. AND THE BANK INVESTORS), (III) IF REQUESTED BY
THE LENDER, SHALL ENTER INTO SUCH AGREEMENTS AS REQUESTED BY THE LENDER PURSUANT
TO WHICH THEY SHALL BE OBLIGATED TO PROVIDE FUNDING TO THE CONDUIT ASSIGNEE ON
SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS IS PROVIDED FOR IN THIS LOAN
AGREEMENT IN RESPECT OF THE LENDER (OR WHICH AGREEMENTS SHALL BE OTHERWISE
REASONABLY SATISFACTORY TO THE LENDER AND THE BANK INVESTORS), AND (IV) SHALL
TAKE SUCH ACTIONS AS THE AGENT SHALL REASONABLY REQUEST IN CONNECTION THEREWITH.


SECTION 8.13.          ASSIGNMENT BY LENDER TO PROGRAM SUPPORT PROVIDER.  THE
BORROWER HEREBY AGREES AND CONSENTS TO THE ASSIGNMENT BY THE LENDER FROM TIME TO
TIME OF ALL OR ANY PART OF ITS RIGHTS UNDER, INTEREST IN AND TITLE TO THIS LOAN
AGREEMENT AND THE NET INVESTMENT TO ANY PROGRAM SUPPORT PROVIDER.


ARTICLE 9


THE AGENT


SECTION 9.1.            APPOINTMENT AND AUTHORIZATION OF AGENT.  EACH BANK
INVESTOR AND THE LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
THE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS LOAN
AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE AGENT BY THE TERMS OF THIS
LOAN AGREEMENT AND ANY OTHER OPERATIVE DOCUMENT, TOGETHER WITH SUCH OTHER POWERS
AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED ELSEWHERE IN THIS LOAN AGREEMENT OR IN ANY OTHER OPERATIVE
DOCUMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS LOAN

45


--------------------------------------------------------------------------------


 


AGREEMENT, NOR SHALL THE AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONSHIP WITH THE LENDER OR ANY INVESTOR, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR OTHERWISE EXIST
AGAINST THE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE,
THE USE OF THE TERM “AGENT” IN THIS LOAN AGREEMENT WITH REFERENCE TO THE AGENT
IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS)
OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH
TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR
REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING
PARTIES.


SECTION 9.2.            DELEGATION OF DUTIES.  THE AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT BY OR THROUGH
AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE AGENT SHALL NOT
BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT
THAT IT SELECTS WITH REASONABLE CARE.


SECTION 9.3.            LIABILITY OF AGENT.  NO AGENT-RELATED PERSON SHALL (A)
BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY MANNER TO ANY INVESTOR FOR ANY
RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY THE BORROWER, ANY
ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER OR THE
BACK-UP SERVICER, OR ANY OFFICER THEREOF, CONTAINED IN THIS LOAN AGREEMENT OR IN
ANY OTHER OPERATIVE DOCUMENT, OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN
CONNECTION WITH, THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR THE
VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS LOAN
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR FOR ANY FAILURE OF THE BORROWER,
ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER, OR
THE BACK-UP SERVICER OR ANY OTHER PARTY TO ANY OPERATIVE DOCUMENT TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  NO AGENT-RELATED PERSON SHALL BE UNDER ANY
OBLIGATION TO THE LENDER OR ANY BANK INVESTOR TO ASCERTAIN OR TO INQUIRE AS TO
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR TO
INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER, ANY ELIGIBLE
ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER, THE BACK-UP
SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES.


SECTION 9.4.            RELIANCE BY AGENT.


(A)           THE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE, STATEMENT OR
OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY OR ON BEHALF OF THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO THE
BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR, THE MASTER
SERVICER AND THE BACK-UP SERVICER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE AGENT.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
MAJORITY INVESTORS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL
FIRST BE INDEMNIFIED TO ITS

46


--------------------------------------------------------------------------------


 


SATISFACTION BY THE LENDER AND THE BANK INVESTORS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  THE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE MAJORITY
INVESTORS OR, IF REQUIRED HEREUNDER, ALL INVESTORS AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE
INVESTORS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN ARTICLE V, THE LENDER AND EACH BANK INVESTOR THAT HAS EXECUTED THIS
LOAN AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO
BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER EITHER SENT BY THE AGENT TO THE
LENDER OR SUCH BANK INVESTOR FOR CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION,
OR REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR
SATISFACTORY TO THE LENDER OR SUCH BANK INVESTOR.


SECTION 9.5.            NOTICE OF POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT
FACILITY, TERMINATION EVENT OR SERVICER DEFAULT.  THE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A POTENTIAL EVENT OF DEFAULT,
AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR A SERVICER DEFAULT, UNLESS
THE AGENT HAS RECEIVED WRITTEN NOTICE FROM THE LENDER, A BANK INVESTOR OR THE
BORROWER REFERRING TO THIS LOAN AGREEMENT, DESCRIBING SUCH POTENTIAL EVENT OF
DEFAULT, AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR SERVICER DEFAULT AND
STATING THAT SUCH NOTICE IS A “NOTICE OF POTENTIAL EVENT OF DEFAULT,” “NOTICE OF
EVENT OF DEFAULT”, “NOTICE OF FACILITY TERMINATION DATE” OR “NOTICE OF SERVICER
DEFAULT,” AS APPLICABLE.  THE AGENT WILL NOTIFY THE BANK INVESTORS AND THE
BORROWER OF ITS RECEIPT OF ANY SUCH NOTICE.  THE AGENT SHALL (SUBJECT TO SECTION
9.4) TAKE SUCH ACTION WITH RESPECT TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF
DEFAULT, FACILITY TERMINATION EVENT OR SERVICER DEFAULT AS MAY BE REQUESTED BY
THE MAJORITY INVESTORS, PROVIDED, HOWEVER, THAT, UNLESS AND UNTIL THE AGENT
SHALL HAVE RECEIVED ANY SUCH REQUEST, THE AGENT MAY (BUT SHALL NOT BE OBLIGATED
TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT OR SERVICER DEFAULT AS IT SHALL
DEEM ADVISABLE OR IN THE BEST INTEREST OF THE LENDER AND THE BANK INVESTORS.


SECTION 9.6.            CREDIT DECISION; DISCLOSURE OF INFORMATION BY THE
AGENT.  EACH BANK INVESTOR AND THE LENDER ACKNOWLEDGES THAT NONE OF THE
AGENT-RELATED PERSONS HAS MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO
ACT BY THE AGENT HEREINAFTER TAKEN, INCLUDING ANY CONSENT TO AND ACCEPTANCE OF
ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE BORROWER, THE MASTER SERVICER,
THE BACK-UP SERVICER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR OR
ANY OF THEIR RESPECTIVE AFFILIATES, SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY ANY AGENT-RELATED PERSON TO ANY BANK INVESTOR OR
THE LENDER AS TO ANY MATTER, INCLUDING WHETHER THE AGENT-RELATED PERSONS HAVE
DISCLOSED MATERIAL INFORMATION IN THEIR POSSESSION.  EACH BANK INVESTOR AND THE
LENDER, INCLUDING ANY BANK INVESTOR BY ASSIGNMENT, REPRESENTS TO THE AGENT THAT
IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY

47


--------------------------------------------------------------------------------


 


AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, THE BACK-UP SERVICER, THE
ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES, AND ALL APPLICABLE BANK REGULATORY LAWS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO THIS LOAN AGREEMENT
AND TO EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH BANK INVESTOR AND THE
LENDER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER,
THE MASTER SERVICER, THE BACK-UP SERVICER, EACH ELIGIBLE ORIGINATOR, THE
DEPOSITOR OR THE ORIGINATOR.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS
EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE BANK INVESTORS AND THE LENDER
BY THE AGENT HEREIN, THE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY INVESTOR WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION OR
CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, THE BACK-UP SERVICER, THE
ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY OF THE AGENT-RELATED
PERSONS.


SECTION 9.7.            INDEMNIFICATION OF THE AGENT.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANK INVESTORS SHALL
INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED AMOUNTS INCURRED BY IT; PROVIDED, HOWEVER, THAT
NO BANK INVESTOR SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED AMOUNTS RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY INVESTORS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION. 
WITHOUT LIMITATION OF THE FOREGOING, EACH BANK INVESTOR SHALL REIMBURSE THE
AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES
(INCLUDING ATTORNEY’S FEES) INCURRED BY THE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS LOAN
AGREEMENT, ANY OTHER OPERATIVE DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH
EXPENSES BY OR ON BEHALF OF THE BORROWER.  THE UNDERTAKING IN THIS SECTION 9.7
SHALL SURVIVE PAYMENT OF ALL AGGREGATE UNPAIDS AND THE RESIGNATION OR
REPLACEMENT OF THE AGENT.


SECTION 9.8.            AGENT IN INDIVIDUAL CAPACITY.  SUNTRUST CAPITAL MARKETS,
INC. (AND ANY SUCCESSOR ACTING AS AGENT) AND ITS AFFILIATES MAY MAKE LOANS TO,
ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT DEPOSITS FROM, ACQUIRE EQUITY
INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL
ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH ANY OF THE BORROWER, THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER AND THE
BACK-UP SERVICER OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES AS THOUGH SUNTRUST
CAPITAL MARKETS, INC. WERE NOT THE AGENT OR A BANK INVESTOR HEREUNDER AND
WITHOUT NOTICE TO OR CONSENT OF THE LENDER OR THE BANK INVESTORS.  THE BANK
INVESTORS ACKNOWLEDGE THAT, PURSUANT TO SUCH ACTIVITIES, SUNTRUST CAPITAL
MARKETS, INC. OR ITS AFFILIATES MAY RECEIVE INFORMATION REGARDING THE BORROWER,
THE ORIGINATOR, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR
THEIR RESPECTIVE AFFILIATES (INCLUDING INFORMATION THAT MAY BE SUBJECT TO
CONFIDENTIALITY OBLIGATIONS IN FAVOR OF SUCH PERSON) AND ACKNOWLEDGE THAT THE
AGENT SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM.  WITH
RESPECT TO ITS COMMITMENT, SUNTRUST CAPITAL MARKETS, INC. (AND ANY SUCCESSOR
ACTING AS AGENT) IN ITS CAPACITY AS A BANK INVESTOR HEREUNDER SHALL HAVE THE
SAME RIGHTS AND POWERS

48


--------------------------------------------------------------------------------


 


UNDER THIS LOAN AGREEMENT AS ANY OTHER BANK INVESTOR AND MAY EXERCISE THE SAME
AS THOUGH IT WERE NOT THE AGENT OR A BANK INVESTOR, AND THE TERM “BANK INVESTOR”
OR “BANK INVESTORS” SHALL, UNLESS THE CONTEXT OTHERWISE INDICATES, INCLUDE THE
AGENT IN ITS INDIVIDUAL CAPACITY.


SECTION 9.9.            RESIGNATION OF AGENT.  THE AGENT MAY RESIGN AS AGENT
UPON THIRTY (30) DAYS’ NOTICE TO THE BORROWER, THE BANK INVESTORS AND THE
LENDER.  IF THE AGENT RESIGNS UNDER THIS LOAN AGREEMENT, THE MAJORITY INVESTORS
SHALL APPOINT, WITH THE CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, FROM AMONG THE BANK INVESTORS A SUCCESSOR AGENT FOR
THE BANK INVESTORS.  IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO THE EFFECTIVE
DATE OF THE RESIGNATION OF THE AGENT, THE AGENT MAY APPOINT, AFTER CONSULTING
WITH THE BANK INVESTORS A SUCCESSOR AGENT FROM AMONG THE BANK INVESTORS AND,
WITH THE CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER,
SUCH SUCCESSOR AGENT SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND DUTIES OF THE
RETIRING AGENT AND THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT AND THE
RETIRING AGENT’S APPOINTMENT, POWERS AND DUTIES AS AGENT SHALL BE TERMINATED. 
AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF
THIS SECTION 9.9 AND SECTIONS 9.3 AND 9.7 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS THE AGENT UNDER THIS
LOAN AGREEMENT.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS AGENT BY THE
DATE WHICH IS THIRTY (30) DAYS FOLLOWING A RETIRING AGENT’S NOTICE OF
RESIGNATION, THE RETIRING AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON
BECOME EFFECTIVE AND THE BANK INVESTORS SHALL PERFORM ALL OF THE DUTIES OF THE
AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE MAJORITY INVESTORS APPOINT A
SUCCESSOR AGENT AS PROVIDED FOR ABOVE.


SECTION 9.10.          PAYMENTS BY THE AGENT.  UNLESS SPECIFICALLY ALLOCATED TO
A BANK INVESTOR PURSUANT TO THE TERMS OF THIS LOAN AGREEMENT, ALL AMOUNTS
RECEIVED BY THE AGENT ON BEHALF OF THE BANK INVESTORS SHALL BE PAID BY THE AGENT
TO THE BANK INVESTORS (AT THEIR RESPECTIVE ACCOUNTS SPECIFIED IN THEIR
RESPECTIVE ASSIGNMENT AND ASSUMPTION AGREEMENTS) PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE OUTSTANDING FUNDED PORTIONS OF THE NET INVESTMENT ON THE
BUSINESS DAY RECEIVED BY THE AGENT, UNLESS SUCH AMOUNTS ARE RECEIVED AFTER 12:00
NOON (NEW YORK CITY TIME) ON SUCH BUSINESS DAY, IN WHICH CASE THE AGENT SHALL
USE ITS REASONABLE EFFORTS TO PAY SUCH AMOUNTS TO THE BANK INVESTORS ON SUCH
BUSINESS DAY, BUT, IN ANY EVENT, SHALL PAY SUCH AMOUNTS TO THE BANK INVESTORS
NOT LATER THAN THE FOLLOWING BUSINESS DAY.


SECTION 9.11.          NOTIFICATION BY AGENT.

The Agent agrees, upon its receipt of notice of a Facility Termination Date
described in clause (b), (d) or (e) of the definition thereof, to promptly
notify the Borrower of any such occurrence; provided, however, that no failure
to give or any delay in giving such notice shall affect the occurrence of the
Facility Termination Date.


SECTION 9.12.          LIMITED WAIVER.


(A)           PURSUANT TO SECTION 6.1(E) OF THE LOAN AGREEMENT, AN EVENT OF
DEFAULT SHALL OCCUR UPON THE DEFAULT BY THE BORROWER IN THE PERFORMANCE OF ANY
MATERIAL COVENANT OR UNDERTAKING  TO BE PERFORMED OR OBSERVED BY THE BORROWER
UNDER ANY PROVISION OF THE LOAN AGREEMENT.  THE BORROWER HEREBY INFORM THE AGENT
OF THE FAILURE TO COMPLY WITH THE REQUIREMENT OF SECTION 5.1(L)(I) THAT THE
BORROWER SHALL FURNISH TO THE TRUSTEE AND THE AGENT

49


--------------------------------------------------------------------------------


 


COPIES OF THE FORM OF EACH PROPOSED AMENDMENT TO THE TRUST AGREEMENT, THE MASTER
SERVICING AGREEMENT, THE BACK-UP SERVICING AGREEMENT OR THE SUBSERVICING
AGREEMENT AT LEAST SIXTY (60) DAYS PRIOR TO THE PROPOSED DATE OF ADOPTION OF ANY
SUCH PROPOSED AMENDMENT (THE “SIXTY DAY NOTICE EVENT”).  THE BORROWER HEREBY
REQUESTS THAT THE AGENT WAIVE ANY EVENT OF DEFAULT OCCURRING AS A RESULT OF SUCH
SIXTY DAY NOTICE EVENT.  SUBJECT TO THE FOLLOWING, THE AGENT HEREBY WAIVES SUCH
EVENT OF DEFAULT.


(B)           OTHER THAN AS PROVIDED IN SUBSECTION (A) ABOVE, THE AGENT HAS NOT
WAIVED, IS NOT BY THIS SECTION 9.12 WAIVING, AND HAS NO INTENTION OF WAIVING,
ANY EVENT OF DEFAULT WHICH MAY BE CONTINUING ON THE DATE HEREOF  AND, OTHER THAN
AS PROVIDED IN THIS SECTION 9.12, THE AGENT HAS NOT AGREED TO FORBEAR WITH
RESPECT TO ANY OF ITS RIGHTS OR REMEDIES CONCERNING ANY EVENT OF DEFAULT WHICH
MAY HAVE OCCURRED OR ARE CONTINUING AS OF THE DATE HEREOF OR WHICH MAY OCCUR
AFTER THE DATE HEREOF.  THE AGENT RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO
EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LOAN AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AS A RESULT OF ANY OTHER EVENT OF DEFAULT (OTHER
THAN AS DESCRIBED HEREIN) WHICH MAY BE CONTINUING ON THE DATE HEREOF OR ANY
EVENT OF DEFAULT WHICH MAY OCCUR AFTER THE DATE HEREOF, AND AGENT HAS NOT WAIVED
ANY OF SUCH RIGHTS OR REMEDIES, AND NOTHING IN THIS LOAN AGREEMENT, AND NO DELAY
ON ITS PART IN EXERCISING ANY SUCH RIGHTS OR REMEDIES, SHOULD, OR SHALL, BE
CONSTRUED AS A WAIVER OF ANY SUCH RIGHTS OR REMEDIES

[remainder of page intentionally left blank]

[Signature pages omitted]

 

50


--------------------------------------------------------------------------------